Resumption of the sitting
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
(The Minutes were approved)
Mr President, I should like make a comment in connection with a meeting held last night by various Members of Parliament from all groups. The purpose of the meeting, which was attended by several Vice-Presidents and Quaestors, together with the architects who designed this building, was to discuss how we could improve our working conditions.
We discovered during the meeting that the lovely white curtain behind you, Mr President, in fact conceals a huge window which, if the curtain were drawn back, would afford a wonderful view over the river. We were told that the curtain was closed so that you would not have your back to the light and to improve the lighting during debates. But what is to prevent us, before the sitting is opened or when you close the sitting, opening the curtains and enjoying the apparently magnificent view behind you?
I am more than happy for our House to be illuminated by the brilliance of our debates but a little real sunlight on our bubble of democracy from time to time would not come amiss. I think it would be a nice idea if you could discuss opening this curtain from time to time with the ushers.
Thank you very much Mr Onesta, I am grateful for any suggestions that will make our Chamber more conducive to human comfort. I would propose that we carry on in the normal way for the time being. In the meantime, I will have someone check as to whether it would be a simple matter, technically speaking. If so, then we will have a trial run for half an hour and see how it looks when the President sits with his back to the light!
UCITS
The next item is the report (A5-0025/2000) by Mr Olle Schmidt on behalf of the Committee on Economic and Monetary Affairs on:
I. Proposal for a European Parliament and Council directive amending Directive 85/611/EEC on the coordination of laws, regulations and administrative provisions relating to undertakings for collective investments in transferable securities (UCITS) with a view to regulating management companies and simplified prospectuses (COM(1998) 451 - C4-0465/1998 - 1998/0242(COD));
II. Proposal for a European Parliament and Council directive amending Directive 85/611/EEC on the coordination of laws, regulations and administrative provisions relating to undertakings for collective investments in transferable securities (UCITS) (COM(1998) 449 - C4-0464/1998 - 1998/0243(COD)).
. (SV) Mr President, Commissioner, ladies and gentlemen, it is my hope that Parliament is prepared now to make a decision to extend and strengthen the financial market in Europe. As a new Member of the European Parliament, it has been very interesting and instructive for me to be given responsibility for this important matter. I should especially like to thank my colleagues on the committee for their willingness to find compromises; the President and the Bureau for lending a sensitive ear to this complex issue; the Commission, and especially the Commissioner, for being such worthwhile contacts; the Council; and also the division responsible for servicing the committee, for its selfless work. There was a good deal of agreement within the committee, apart from on a matter which, too, I hope it will be possible to solve.
The issue of UCITS may appear difficult, technical and a political minefield. I believe that some people do not even know what UCITS stands for. Allow me, however, to state very clearly that this is a question which really does affect the citizens of Europe in so far as it relates to how their savings are administered, what options there are available, how competition operates between countries in regard to different forms of savings, savers' demand for security, and the opportunities Europe' s citizens have to save wisely for their old age. It is a question of weighing demands for liberalisation in the interests of a better market and higher yield against investors' need for protection and security.
In the course of the 1980s, most markets in Europe underwent drastic deregulation. As a result, the national money and bond markets in particular developed very quickly over a period of a few years. Collective investment undertakings became an alternative to saving with a bank. In my own country, more than 60 per cent of Swedes save with a variety of funds. The security afforded by this type of saving is attributable to the broad range of investment vehicles in which the funds are placed. The capital and securities market has continued to be developed. The current Directive on UCITS has become antiquated and outdated. New types of funds have been introduced in the various Member States which are not permitted to market their units in other Member States. Obviously, this inhibits competition and innovation and restricts the public' s range of savings options.
The Commission' s proposal with which we are dealing today is in two parts. The first concerns the product, that is to say the funds. The other concerns the collective investment undertakings. The main purpose of the first proposal is to extend the investment opportunities of collective investment undertakings by allowing them to invest in units in other collective investment undertakings, for example units in funds, standardised options and futures contracts and deposits in credit institutions and in certain types of money market instruments. Special risk-spreading rules are proposed in respect of such investments, involving both quantitative and qualitative criteria. In addition, the Commission' s proposal puts forward special risk-spreading rules for funds whose aim is to replicate a particular stock index, a so-called index fund. The committee wishes to make the requirements in relation to the Commission' s proposal more stringent.
To guarantee transparency and prudence, investments in non-harmonised funds should only be allowed on condition that qualitative criteria, for example a transparency requirement and investor protection, are introduced. In addition, quantitative criteria (risk exposure) should be introduced.
Moving on now, then, to the point where there is (or, I hope, was) a lack of agreement, namely OTC derivatives. The Commission' s proposal makes a distinction between derivatives dealt in on regulated markets and derivative instruments not dealt in on regulated markets (so-called OTC derivatives). The Commission' s proposal takes it as read that OTC derivatives are not one of the general types of investment that UCITS deal in, but that they should only be used to achieve efficient portfolio management and to hedge exchange-rate risks. In recent years, the derivatives market has grown very rapidly in almost all the Member States. It is therefore important that regulation of derivatives is flexible so that the market is not tied down ahead of future developments. The definitions 'standardised futures contracts' and 'standardised options' should therefore be combined to form a new definition, 'financial derivative instruments' , which also covers OTC derivatives. Investment in OTC derivatives, however, should only be allowed on condition that both quantitative and qualitative criteria are introduced. They are very important in this case. They must be introduced to guarantee the protection of investors.
The Commission' s second proposal focuses on the bodies which manage UCITS, that is to say management companies. The rules for management companies, for example the conditions for starting up and conducting business, are brought into line with the existing rules and regulations. A crucial point is that rules are proposed for so-called simplified prospectuses. Relevant information must be given to prospective unit-holders in a fund in a language which is readily understandable to investors in the host country. In this regard, too, the committee is prepared to go further than the Commission.
A question which has also been discussed in the committee is that of the capital contribution to be required from management companies. There are different views on this. One of the most important things, for me, personally, is that the common regulations should not cause smaller companies to go under.
During the months that I have been working on this report, one very clear demand has emerged, both from industry and from those who represent the consumer. The current situation is not good. Both savers and the industry need modernised regulations for the whole of Europe. I believe that today' s proposal strikes a good balance between liberalisation of the market and the desire for effective protection for investors.
I just want to conclude by saying that a number of Members of Parliament think that the present proposal goes too far, while others think that I am not sufficiently liberal. To them I just want to say, as the English expression goes, 'You can' t have it all.'
. Mr President, at the outset I wish to place on the official record of the House my thanks for the tremendous work undertaken by Mr Schmidt, our rapporteur. I was in fact the surrogate father of these reports during the previous Parliament. We failed over the last six years to get any compromise or agreement with regard to this matter. In a short space of time Mr Schmidt has managed to bring it forward to this final stage within Parliament. I thank him for that.
As the draftsperson for the opinion of the Committee on Legal Affairs and the Internal Market, I also wish to place on record my thanks to the secretariat of both the Legal Affairs Committee and the Economic Affairs Committee for their cooperation on this matter.
I am speaking today wearing a number of hats: firstly, as the surrogate father of this report; secondly, as the draftsperson of the opinion; and most importantly, as one who sees the tremendous advantages which can be gained for the European Union from a harmonised system of UCITS investment to ensure that monies presently being earned in Europe but invested outside the European Union and not put to the benefit of the Union economy can be retained within the economy for the creation of entrepreneurship, employment and also for guaranteeing future pension rights.
There is little disagreement amongst Members with regard to the first proposal. It puts into place a certain number of controls and mechanisms to ensure that we can have this kind of harmonised regulatory authorities. However, it is in relation to the second proposal that there is most concern. I have a number of ideas which should be put across. Firstly, the idea of an EU passport for management companies is to be welcomed; and the home-state approval rule is also to be welcomed. However, instead of imposing a new regime, we could have used the Investment Services Directive as the analogy for this regime. It seems unusual that we failed to grasp that opportunity. Many Members have been working on the basis of trying to protect their own countries' national interests rather than improving the overall system for Europe.
We will have to revisit this issue again in the near future. I call on Members to ensure by their votes today or that we can put Europe on a sound footing for the short term, if not for the long term.
Mr President, I must firstly thank the rapporteur, Mr Schmidt, my colleague, Mr Goebbels, and Mrs Villiers and Mrs Lulling from my Group. Despite their differing opinions on some points, they have consistently worked in an extremely constructive manner.
As indicated by the rapporteur, we are discussing probably one of the most important issues that we will ever have to discuss in this Parliament. Collective investment undertakings have for some time been the primary savings vehicle through which millions of ordinary citizens, without any specialist knowledge, have invested their life savings.
This is the main reason why we must proceed with liberalisation, albeit in a prudent manner. I say this because the failure of a bank is a problem for which any government can find a solution. However, the failure and suspension of payments of this type of undertaking would create a political, social and personal problem with incalculable consequences.
There is also a second reason why prudence is needed in the regulation of these undertakings. I believe in a social market economy based on a successful market operating subject to certain rules intended to guarantee the general interest. Specifically, at the moment, this means the protection of investors.
This basic principle of liberalisation, increased competition and greater investment opportunities, together with prudence to ensure the protection which investors deserve, has determined and inspired my Group' s position on most of the controversial points which have arisen.
Firstly, there is the problem of investment in non-harmonised undertakings falling outside this directive. It is clear that by extending the proposal under discussion, the options and the range of investments in undertakings for collective investments, those undertakings which remain outside the rules will be obliged to invest in high-risk funds. It would be wrong to allow the regulated and protected undertakings to invest in other undertakings involved in such risky investments.
Secondly, the problem of derivatives is one which has created the most divisions, both within my Group and between the groups. We have achieved a compromise solution. Everyone accepts that investments in derivatives must be legally limited in order to prevent a harmonised fund losing all its assets due to an investment in high-risk products. It is clear that this risk is greater when the investment is in derivatives not dealt in on a regulated market, namely the famous OTC derivatives. We have achieved an acceptable compromise solution on this, or so we believe, which I welcome.
As this issue will be returning to this House at some stage, I must highlight the working method used between the Commission and this Parliament. The texts before us today are old and were already old when they reached this House. This was because they were substantially amended during the Finnish Presidency. We are therefore faced with two options. We can either return the proposals to the Commission for the latter to present a harmonised text or we can continue the current process. This second option has won the day and I am pleased about this. However, in the future I hope that the coordination between these two institutions and the Council can be improved so that our work is more understandable and more productive.
Mr President, the Socialist Group supports the Commission' s efforts to implement the action plan for financial services. Obviously, in the wake of the introduction of the euro, we need to create an integrated European financial market which is similar to the American and Japanese markets.
The debates on UCITS gave rise to speeches on behalf of all sorts of lobbies and heated debate in the relevant committee. I should like to congratulate the rapporteur, Mr Olle Schmidt, and also Mr García-Margallo y Marfil, for their constructive approach. The Socialists recognise the importance of the investment fund industry to the development of our economies and to the allocation of resources. But the world of international finance is a dangerous one. The capital markets are still at the mercy of their excesses. There is at present a surfeit of cash looking for a home.
In 1999, the increase in the means of payment in the world resulted in over-stimulated stock exchanges and an explosion in the volume of transactions, pushing up the prices of long-term financial and real assets. And as international financial activity speeds up, the risks increase. You do not need a Nobel prize in economics to realise that the current working hypothesis of the financial markets, which anticipate annual growth in profits of the order of 15 to 25% is quite simply unrealistic in the medium term.
I adamantly believe that the main risk to the world economy in the foreseeable future is not inflation, but deflation generated as the speculative bubbles, created by what Alan Greenspan calls irrationally exuberant markets, burst. The legislature has a duty to contain the risk inherent in the continuing deregulation of the European financial markets. By definition, investment funds use other people' s money. The legislator should protect the general interest and introduce safeguard clauses. There is no freedom without rules.
We have done away with so-called master-feeder structures. These feeder funds exist in the United States, which is an area with a single supervisory authority and a single legal system. The European market is still fragmented and such structures would doubtless cause problems. The Socialists, like the Commission, question the advisability of allowing investment funds to invest in so-called over-the-counter derivatives, i.e. products negotiated between professionals by private contract. As these transactions are generally not subject to prudential control, the risks are all the more obvious.
The Socialist Group has tabled amendments proposing both quantitative and qualitative safeguard clauses in order to contain the risks to investors. By adopting these amendments, Parliament will allow recourse to OTC derivatives but will also limit the risk to private investors.
Mr President, there is much talk at present of the principle of good governance. This principle should not only guide the public sector, it should also guide the private sector, especially financial undertakings.
Mr President, our objective in setting a framework for unit trusts and other UCTIS is to secure the highest possible safe return for our savers, which is why I want to address the issue of derivatives in my remarks today.
I firmly believe that the prudent use of derivatives can help fund secure, safer, higher returns. Despite their image of danger, derivatives are usually used by asset managers as insurance. A contract that, for example, pays a substantial sum if, say, the NASDAQ or the CAC 40 share index falls, causes an extra payment by the investor if the NASDAQ or the CAC 40 share index rises. Is this speculative? Not at all. Imagine you have spent some months building up a portfolio of shares in companies in which you are confident: they have good management, good prospects and they are good investments. Then you become worried that the whole stock market is going to collapse, as it did in 1987. You have the option of selling off everything and getting into cash, but that would be to waste your research into the winners. It would also incur all the transaction costs of selling your shares and then buying them again after the fall. The solution is to take out a derivative which pays off if the NASDAQ or CAC 40 falls.
But even with a tailor-made derivative or OTC derivative which would be cheaper, perhaps insuring you against a relative fall in your portfolio against the index, you would still have the portfolio and the shares, but you would have protected yourself against the risks of a collapse. In exchange, you might also have given up some of the upside of the markets. In this case, which is perhaps the most common use of derivatives by asset managers, you reduce your potential reward but you also reduce your potential risk. That is a desirable development in a soundly managed fund. History demonstrates that investors benefit from a liberal and light-handed approach to regulation. Heavy-handedness - a prescription of how private sector managers should invest and where they should invest - will merely reduce returns to savers.
Pension funds which suffered from rules on where they could and could not invest, as required by of our government bonds, made returns of 5.2% a year, barely half the 9.5% annual returns made by free funds between 1984 and 1996. These are of course the returns after deducting all losses. Do not confuse a real concern for the interests of investors with a populist fear of the new and the innovative and liberal approach that pays off. This is what we should be concerned about here today.
Mr President, the report presented to us today seeks to complete the free movement of financial investments in Europe, including the most sophisticated forms of investment. We do not, in principle, oppose this industry. However, unlike Mr Christopher Huhne, we feel that a continent which has proved incapable of controlling its oil industry properly should not overly deregulate an industry which may, in time, provoke the same type of crisis.
We shall therefore vote cautiously on all amendments limiting recourse to excessively derivative instruments and we shall vote in favour of all amendments which limit the excessive concentration of assets within a single financial group. But we make no bones about the fact that we shall vote against the text as a whole. We shall also vote in the future against any proposals to deregulate the financial markets and we call on all the other political groups to do likewise until such time as taxation on investment income is finally harmonised.
For years certain countries, including Great Britain, have been blocking harmonisation and turning their financial centres into tax havens. They even reject the strict minimum, i.e. the Monti package proposed by the Commission in Brussels. This attitude is turning Europe into a machine which exempts investment income from tax and shifts the whole tax burden to commercial income, with all the social and even moral consequences which that implies. We must put an end to this. By blocking the demands of the financial industry, the European Parliament has the means to ensure that countries which have been turned into tax havens end up with their back against the wall.
Mr President, the 1985 directive introduced a sort of European visa for certain types of UCITS which could be marketed throughout the Union. Since then, the capital market and transferable securities have not just continued to evolve; thanks to unbridled financial globalisation, they have exploded exponentially and without restraint.
This brings us to the two proposals for directives. The second proposal, on which the report is excellent, does not require any particular comment. It aims to strengthen consumer protection and security. It is a step in the right direction, even if one wonders why in heaven, with what right and with what respect for our citizens, we are further bolstering the monopoly of the English language in all documents distributed throughout Europe. That is the thrust of an amendment which we have tabled; it favours all the languages of the Community and our agreement to the second directive will depend on it.
The same cannot be said of the first proposal. We might have been able to agree to the original text insofar as it was informed by a legitimate concern to update current legislation. However, we are unable to agree to the text of the report, although I welcome the work carried out by Mr Schmidt, for several reasons. First, it leans too far towards products based on indexes which have no bearing on the real economy; derivatives which will help to swell the financial bubble which Mr Lipietz referred to just now.
Secondly, like him, I think that we should not promote excessive concentration in funds which, in the final analysis, will prove to be a Trojan horse for American pension funds. There is, of course, no reciprocity in favour of European UCITS.
We shall also vote against the abolition of the facility for the Member States to increase to 35% ...
(The President cut the speaker off)
Mr President, this is a vital issue for Europe. A Europe that faces an impending pensions time bomb must take every step to encourage saving and maximise the return that the people of Europe can obtain on their savings. I welcome many of the developments which Mr Schmidt' s report brings us.
UCITS are a success story within the European Union. They are a safe product, traded cross-border. But it is time for the legislation to be updated. Mr Schmidt has done an excellent job here. It is no secret that I would have much preferred Mr Schmidt' s report not to have been altered so much as it passed through Parliament. But I appeal to this House to take a balanced and common-sense approach on this issue. The radical step taken by this report is to allow UCITS to use over-the-counter derivatives. I appeal to everyone here to evaluate the products which will be used by UCITS. We are not talking about the use of derivatives for speculation. We are talking about the use of derivatives to reduce risk and to increase the returns on the savings of ordinary Europeans. Mr Schmidt is to be applauded for having obtained the support of Parliament for over-the-counter derivatives.
We must not be afraid to go forward, to react to changes in the market. Yes, we need to continue to ensure that UCITS provide a balanced and protected product for consumers. The report gives very adequate protection for consumers. But a number of the amendments go too far in restricting the use of over-the-counter derivatives. I feel these derivatives will be an addition to the portfolio of unit trusts, which can only help individual people around Europe obtain a high return on their savings. I salute Mr Schmidt.
Mr President, ladies and gentlemen, it has become necessary to amend the UCITS directive because the old directive no longer reflects the realities of the financial markets. A major factor in this respect is that individual investors are making capital investments through undertakings for collective investment in transferable securities. Master-feeder funds are therefore at variance with the aim of the directive and the Committee on Economic Affairs was right to reject them for this reason.
Individual investors need transparency with regard to the risks associated with management companies and products. The products must be designed in such a way that even individuals making small-scale investments over-the-counter fully understand what they are letting themselves in for. Under the terms of the European passport for UCITS, this means that national supervisory authorities have to apply uniform standards in monitoring products and management companies. Discretionary powers for national supervisory authorities must be restricted if we are to create transparency and people are to have faith in the products and management companies in the internal market.
It is therefore an important achievement of the UCITS production line to have picked out as a central theme the association between derivatives and OTC papers in the interests of efficient portfolio management, for one of the old directive' s major disadvantages was that each regulatory body understood efficient portfolio management to mean something different. The European Parliament would be well advised to strengthen consumer protection in Europe. The consumers do not automatically receive information about all the products on offer and the risks associated with many of these products. Europe must not be a paradise for investment companies, banks, insurers or their lobbyists.
Thank you very much Mr Kuckelkorn. Ladies and gentlemen, I have an update for you on the curtain and window situation. If we open this curtain, then we will find that there is a partition wall behind it which cannot just be removed straight away. We will therefore have to defer this experiment until the next plenary sitting. However, I will make sure that we have a go then and see how the land lies.
Mr President, the UCITS directive has been an enormous success since it entered into force on 1 October 1989, mainly thanks to the excellent protection which it offers investors. The directive and the reputation which UCITS enjoy with investors have allowed the investment fund industry to multiply its assets in the European Union fivefold.
There has been a strong increase in cross-border marketing of investments within the European Union and the directive itself is used as a model for legislation throughout the world. However, the directive is ten years old and, now that the markets have developed and more and more sophisticated financial products are available, it is somewhat outdated.
The Commission proposals being debated here will give it the face-lift it needs. I share some of the concerns expressed here, especially by Mr García-Margallo y Marfil, but this face-lift would be even more successful if the funds which simply reproduce a stock exchange index, and which are therefore managed either passively or not at all, and the funds which use an index as a benchmark for an actively-managed fund were treated in the same way, if only to allow medium-sized undertakings listed on the stock exchange but not included in the stock exchange index better access to the capital market. In addition, investors often have better protection with an actively-managed fund. My Amendment No 47 is therefore a warning for amateurs.
As far as the proposal for a new provision limiting investments in the same group to 15% is concerned, I would like to stress that, apart from the fact that this limit is too low, the text does not define the concept of a group. This concept does not exist under European law because it is impossible to implement and equally impossible to control in practice.
I shall therefore vote against this proposed amendment. To conclude, Mr President, allow me to remind the House that the directive needs a makeover which will make UCITS even more attractive, but it does not need to be strapped into a European corset which will squeeze the life out of it.
- (DE) Mr President, the introduction of the euro and the further liberalisation of capital markets has already produced a larger and deeper European financial area, which is helping to open up markets and create price transparency, but also to increase competition.
At the same time, it is important to appreciate the economic importance of financial business dealings, particularly those we are concerned with today. At the end of 1999 there were almost 15 000 investment funds registered as UCITS with a total value of in excess of EUR 2 billion, thereby accounting for roughly 75% of all funds assets. Hence the Commission rightly cited the economic importance thereof in its proposals for draft directives, and I must say that I actually have every confidence in the Commission' s proposal. We are all aware how difficult it is to improve a legal framework for investment funds, and how difficult it is to construct the European passport for management companies around particular standards which are to apply even-handedly across the board.
This therefore represents a step forward in respect of the legal and supervisory stipulations for financial markets and financial products. It is also my primary concern to optimise consumer protection in this way and I think it is very important for this to be reflected in the Commission' s proposal and that of the European Parliament, as well as in the compromise motions.
However, I do not believe that we can assess the risk associated with the OTC derivatives, and I also think that as a European Parliament it is our duty to inform and impress again and again on consumers - who expect investment funds to be comparable with a traditional savings agreement when it comes to long-term security, and indeed that is why they were known as investment savings - that these products do not bear comparison and that is why we need a minimum level of protection. Why do we not take our cue from the minimum level of protection afforded by the trade in transferable securities directive, Article 11 for example, which relates to good practice?
I therefore believe that this is another step forward we can take and I think it would also be a positive move if consumers and investors could be made aware of a fund' s name so as to be able to learn something about its risk profile.
Mr President, Commissioner, the proposal for a directive now under discussion brings with it several welcome reforms to the current legal provisions. The preparatory work has largely consisted of a viable balance between increasing the efficacy and growth of the European investment markets and preserving a sufficient level of protection for consumers who buy fund units. The greater the trust consumers have in investment market operations, the more consumers will be prepared to invest on the open market. And the more consumers invest, the brighter the prospects will be in the European business money markets. It is quite clear that when businesses can more easily have access to their own capital-based finances their financial structure will be more firmly based, and, thus, opportunities for growth and investment will also improve. Whether or not the money will come onto the equity market in the form of direct investment or via UCITS is not relevant here.
Although in the Committee on Economic and Monetary Affairs we were very much in agreement with the aims of the legislative amendment, the debate we had was not the easiest one. For me personally at least, difficulties were caused by the directive' s technical division into two different proposals, which certainly did not make it easier to familiarise oneself with this very difficult technical subject. However, I would like to express my position with regard to a few detailed proposals.
Firstly, I am very satisfied that the proposal for a directive as a whole increases the scope of investment funds for targeting capital at different instruments. As regards derivatives, I consider the position adopted by the committee justified - unlike Mrs Randzio-Plath, for example. The directive should not treat over-the-counter derivatives differently from standard derivatives because they are used in many Member States and were also used before. With regard to Article 5g of the other proposal for a directive, the so-called Article on Delegation, I think the Commission' s original proposal on rules concerning authorisation was better than the one now approved in the committee, so I would support some of Mrs Villiers' amendments to this point.
Mr President, I see two problems with this morning' s debate. Firstly, when I came to this Parliament many years ago I was told that if you had a difficult job you gave it to a Liberal. Now I have been told that if you have a difficult debate you know you are in trouble if half the Luxembourg Members are in the Chamber at one time - and they are.
Firstly, I welcome proposal No 1. It simplifies things and brings things up to date. I think many of the British Members will be voting against a large number of the amendments in the report.
We support the Schmidt report on proposal No 1, but we regret the fact that the directive sets a lot of quantity limits that restrict the ability to spread risks. We believe that a more liberal market is the best way forward.
Secondly, we consider proposal No 2 to be very confused. It is difficult to understand, and we think the Commission would be well advised to look at it again. If further regulation is needed, we feel that it could be better achieved by other means than those proposed in the directive. In particular, we disagree with the proposal on capital requirements because if they are put too high they could actually drive some businesses out of the industry altogether. We ask the Commission to look again at these proposals.
Finally, we would urge Members to vote in particular against Amendment No 41 on capital requirements, because we feel that this would be very bad for the industry.
Mr President, money does not smell, as the Romans would say. The important thing is for money to generate more money. This is the only opportunity that we have to see to it that the interests of economists converge with those of people who want to earn money and have their mind set on dollars, like Disney' s Scrooge McDuck, who has dollar signs for eyes, except in this case the symbol is that of the euro.
In this we are combining the interests of these citizens with the interests of pensioners who want to live life in tranquillity. For example, my brother-in-law, who lives in Rome, started drawing his pension a year ago and every day since - from seven in the morning when he wakes until midnight - he has checked the TV screen to see how the pensions funds and the securities in which he has invested are performing.
Pensioners will, in the future - as is already happening - have enormous sums of money at their disposal. Indeed, whilst the young are penniless, the elderly have accumulated money and, since they are keen to turn it to good advantage, harbour great hopes for this directive.
If national governments had in their hearts - as the European Union has in its heart with this directive - the proliferation of money earned during the course of a working life, the pensions time bomb would already have been defused. You too, in your role, Commissioner Bolkestein, have a very great responsibility for the future of the elderly and of pensioners, a future that I hope will improve once we have finalised this directive, by which I mean very soon, as has been proposed by Mrs Villiers and Mrs Kauppi.
Mr President, Commissioner, ladies and gentlemen, although many of my proposed amendments were rejected in committee, I welcome the compromise and the draft.
It is my belief that, at the end of the day, we should once again point out that as far as this directive is concerned, following the introduction of the euro in 1999, it is the creation of a single European market that takes precedence. We should also cast our minds back to the disadvantages of the old regulation. Funds at national level were unable to reap the benefits of single European passport, which was provided for in the 1985 directive. The range of options for investors was limited. Innovation was not encouraged and various regulations and protective measures for investors in each country created obstacles to competition.
It was therefore necessary to update the existing regulation. The new regulation will afford the following benefits: harmonisation of competition conditions and uniform and effective protection for investors - I particularly welcome the introduction of simplified prospectuses in this respect, for they will make it easier for people to compare and assess funds; alternative methods of saving are being created for the general public - this is particularly important in terms of making additional provision for old age - and there are new opportunities for enterprises to acquire capital.
However, I would also like to point out that some people are a little concerned that the proposal has shown an inclination towards restricting transactions between UCITS and depositories. Inappropriate restrictions on such relationships should be avoided at all costs, for they fail to take account of the European-style universal banking culture.
. (NL) Mr President, could I first of all express my heartfelt thanks to rapporteur, Mr Olle Schmidt, and the members of the Committee on Economic and Monetary Affairs, which has principal authority, as well as the rapporteur, Mr Brian Crowley and the members of the Committee on Legal Affairs and the Internal Market, whom I would like to thank for their thorough and important work on the refinement and extension of the proposals.
Since the approval of Directive 85/611, the investment funds sector has undergone lengthy development and it is now important to modernise the rules. The aim of the new proposals is to maintain the highest level of protection for the benefit of investors, which is an essential precondition for market integration resulting from the launch of the euro. Since the average European family puts its savings in investment funds, the proposals contain provisions on prudent management - and I would like to underline this - prudent management as far as investment policy and risk-spreading are concerned.
The two proposals form a coherent whole. The first proposal extends the number of instruments in which an 'undertaking for collective investment in transferable securities' (UCITS) can invest. As already remarked in this session, UCITS are key players within the modern capital markets. Their presence offers the opportunity to a larger number of ordinary investors to participate in these markets, in which the principle of risk-spreading is taken into consideration, protected by appropriate supervision. Since diverse types of investment are permitted, private investors can also benefit from all the advantages of new investment techniques.
The second proposal expands the role which these important intermediary organisations can play within the EU capital markets in terms of developing the investment funds sector. By allowing branches to be set up and certain services to be provided on a cross-border basis, these organisations will at long last be able to apply the freedoms of the Treaty of Rome, which they have been denied for all these years.
The Commission welcomes many of the clarifications proposed by the Committee on Economic and Monetary Affairs with open arms and will adopt a large number of its ideas. The Commission will adopt Amendments Nos - and I am now referring to the most recent numbering - 2, 3, 4, 5, 6, 9, 13, 19 and 21 for the first proposal, and 23, 28 and 32 for the second proposal, since these are really very useful clarifications and improvements.
I also value the ideas put forward in Amendments Nos 1, 10, 11, 14, 18 and 20, although the wording needs to be adapted.
I also endorse the rationale underlying the general maximum percentage of the counterparty risk in Amendments Nos 17, 36 and 45.
I can also accept the idea in the second proposed paragraph of Amendment No 47. All the amendments I have listed so far pertain to the first proposal.
As far as the second proposal is concerned, the ideas of Amendments Nos 24, 25, 29, 30, 41 and some parts of 27, which contain sensible suggestions, can be adopted, again formulated appropriately. The Commission has suggested adopting the content of these, with certain changes in the wording.
Moreover, I have taken note of the request made by the Committee on Economic and Monetary Affairs to codify the entire text, once it has been approved - Amendment No 7 of the first proposal and Amendment No 22 of the second proposal. The Commission is in favour of codification and will, in the foreseeable future, once the proposals have been approved and subject to its right of initiative, concentrate its efforts on drafting a codified version. However, I cannot accept the wording of the consideration as it stands.
The Commission is also of the opinion that a number of the amendments proposed by the Committee on Economic and Monetary Affairs would fundamentally change the content of the first proposal. This is why the Commission regrets that it is unable to accept the following amendments to the first proposal:
Amendment No 8 because the proposed, general reference to assets 'covered by this directive' , instead of the more precise reference to assets 'mentioned in Article 19 of this Directive' , hinders implementation. This Amendment could also lead to different interpretations in the Member States, which might well look for similar instruments in other articles of the directive.
Amendment No 16 jeopardises the protection of investors because a blocked security deposit with a third party custodian is a contradiction in terms. Neither are securities lending transactions via securities clearing houses or exchanges - as opposed to the purchase and sale of securities - automatically covered by these institutions. We cannot, therefore, adopt the proposed Amendment for this reason.
Amendment No 42 relates to a provision which was not changed by the proposal and which has not caused any problems since the implementation of the directive. I therefore cannot see any reason why Article 22, paragraph 3 should be omitted and reject the amendment for this reason.
Amendment No 44 cannot be accepted because, if it is prescribed that non-harmonised funds are subject to rules which have been 'imposed by the directive' concerning lending, borrowing, selling from an uncovered position and the third party custodian, this will indeed lead to a situation where very few funds, for example Swiss funds, would be eligible for investment. This goes against the Commission' s intention to widen the scope of investments, and the wording thereof could contravene GATS agreements.
Amendment No 47 is unacceptable as far as the proposed changes to the first paragraph of Article 22a are concerned, because this proposal completely clashes with the spreading rules of Article 22, especially when the UCITS are obliged to indicate a point of reference in their prospectuses, as discussed in the Council.
The key issue regarding the first proposal, however, is Parliament' s amendment which allows the use of over-the-counter instruments for general investment purposes. The Commission points out that, according to the national legislation of some Member States, the use of OTC derivatives for general investment purposes is already authorised. However, the Commission will be suspending its position, given the intrinsically high risks of these investments compared to the more traditional financial instruments. I believe that OTC instruments could lead to problems, because they are not liquid, the price is difficult to estimate and they entail uncovered counterparty risks. It seems inconsistent to opt for an extremely prudent approach with regard to investments as non-harmonised funds or deposits and, at the same time, freely to allow investments in clearly more risky OTC instruments. By rejecting the rapporteur' s Amendment No 39, the Committee on Economic and Monetary Affairs has aligned itself with the Council.
The upshot of this amendment by Parliament would be that funds are allowed, in theory, to invest in OTC instruments and to trade the rights of participation in their funds across the entire internal market. In practice, access to other EU markets for these theoretically harmonised funds which invest in OTC instruments can be blocked by applying different national legislative frameworks and protective measures against OTC investments. This would contravene the fact that EU legislation applies to all funds which invest in OTC instruments. Given this possibly negative effect on the internal market and the risks inherent in OTC instruments, the Commission cannot accept Amendments Nos 12, 15, 37, 38, 39, 43, 46 and 48 and parts of Amendments Nos 17, 36 and 45 which pertain to OTC instruments.
As far as the second proposal is concerned, I already mentioned that the Commission will take into consideration many amendments. Despite this, there are some amendments which the Commission cannot adopt: Amendment No 26, which does not seem to observe the order in which licences are granted and activities start; parts of Amendment No 27, especially the part where the prevention of conflicts of interests is deleted, the delegation of tasks is restricted to components of management decisions and the general decision-taking of Member States concerning delegation is repealed; Amendment No 31 because the Commission is of the opinion that the application of Article 44 of the directive in unchanged form has proved adequate for the trading in rights of participation in UCITS.
The application of the provisions of the directive concerning the performance of services in the field of investments in securities, better known as ISD, is therefore unnecessary and could lead to difficulties or confusion.
Amendment No 33 is ambiguous regarding 'the language' of the guest member state, especially when there are various official languages, and it is questionable what will be gained from translations in two other languages.
Amendment No 34 is unacceptable because a simple deletion of the reference to pension funds can create ambiguity as to whether or not a management company can carry out these activities. I think that pension funds could also benefit from this possibility, provided that management companies are not lumped together with pension funds, but may only carry out part of the management per delegation.
Amendment No 35 cannot be accepted because legally, it cannot command any authority. Management companies which are denied access to a Member State would need to re-incorporate as a different legal entity in order to be permitted in another Member State.
Amendments Nos 49, 50 and 51, which share the same basis, are not acceptable because they make substantial changes to the consistent approach of the Commission regarding the regulations of third party delegation, and do not offer sufficient security to the competent authorities and investors.
I would like to finish off by commenting on the remarks made by a few Members this morning and, Mr President, with your permission, I will do this in English.
First of all, regarding the remarks of Mr Crowley, who asked whether the second proposal could not simply consist in taking over a pure ISD approach; the objections of the Commission to that proposal would be the following: such an approach would pose difficulties which would arise from two different authorisations which may even involve different authorities and non-consistent sets of rules; moreover there would be no provisions whatsoever on conflicts of interest. For example, a management company might be doing underwriting business and, if not able to sell, it would put the securities in the fund it would manage, or else there might be difficulties in which order business should be executed if the management company did brokering business. Furthermore the proposal put forward by Mr Crowley would require a change of the ISD which at present - as I am sure he already knows - does not cover collective management business. Lastly, his proposal would not give any passport to management companies which do not want to render ISD activities.
As regards the question put by Mr Huhne, his reference in the intervention he made this morning is to hedging operations. But hedging operations are already allowed in the existing Article 21(1) of Directive 611/85 on UCITS. So what Mr Huhne wants is already possible.
A question has been put by Mrs Villiers who referred to enhancing portfolio management. That is also something which is allowed under present legislation. I refer to the same Article 21 I referred to in relation to Mr Huhne' s question.
In her question Mrs Kauppi asks why the Commission has prepared a package of measures distributed in two separate proposals. The reason is that the first proposal focuses essentially on the product, while the second proposal focuses essentially on the service provider, and on prospectuses for UCITS. The separation of these two proposals which deal with two different sets of problems would facilitate the negotiating process in the Council. The Commission has not only to listen to Parliament and take into account parliamentary proposals but, as is well-known, must also deal with the Council. That is the reason why the Commission has put forward these two separate proposals.
Lastly, Mr Balfe has complained that there are, in his opinion, too many limits in the whole proposal the Commission has put forward. It seems to us that these limits are justified: firstly, by the need to diversify investments; secondly, because of the vulnerability to the need to reimburse investment at any time; thirdly, in order to avoid an inordinate influence over the investment funds. These are the reasons why the Commission believes, because of the prudence that has to be exercised in this field, that these various limits are necessary.
The debate is closed.
The vote will take place at 12 noon.
Mutual assistance in criminal matters between the Member States
The next item is the report (A5-0019/2000) by Mr Di Pietro on behalf of the Committee on Citizens' Freedoms, and Rights, Justice and Home Affairs on the draft Council Act establishing the Convention on Mutual Assistance in Criminal Matters between the Member States of the European Union.
Mr President, ladies and gentlemen, in letters dated 3 August 1999 and 3 December 1999, the Council called on the European Parliament, pursuant to Article 39 of the Treaty, to deliver its opinion on a draft convention between the Member States aimed at guaranteeing improved mutual assistance in criminal matters.
It is thus, as you can see, a very important draft, that will effectively serve to provide the Member States of the Union with a more comprehensive and consistent instrument for mutual assistance.
In actual fact, there are still certain differences of opinion within the Council over the type of convention, and over certain provisions contained therein. Some of these differences have already been ironed out, but others persist.
The spirit of the proposal is nevertheless to equip those responsible for applying the law - primarily the judiciary, but also the citizens concerned - with a valid operational instrument to fight crime, which respects fundamental guarantees as regards defence and general principles of human rights.
It is for this reason that, despite the many omissions in the text, the provisions set out therein could - and I say could, Mr President - be accepted on condition that they are suitably amended in order to ensure they can be implemented by those responsible for applying the law and are acceptable to the citizens. The Commission has proposed various amendments to this end, all of which aim to systematically restructure the Council proposal by suggesting a series of technical adjustments that will render the text harmonious and consistent as regards the amendments proposed. The amendments can be summarised as follows: they place greater emphasis on fundamental rights of defence, introduce a range of technical modifications needed to make a whole series of obscure and inconsistent passages more comprehensible, and delete the section relating to the remote interception of telecommunications, an area which still requires not only increased technical awareness but also acceptance on the part of the governments of the various Member States of the Union.
The proposal, as formulated by the Council and subsequently amended by the Commission, provides for a convention based on three titles: the first lays down guidelines for ensuring the consistency of procedures and formalities for letters rogatory; the second lists a whole series of specific requests for mutual assistance and defines the formalities and procedures which must be followed in relation to these specific types of mutual assistance; the third and last provides for and codifies the procedures via which telephone conversations conducted by citizens in a State other than the one instigating proceedings can and must be intercepted.
Mr President, international cooperation is certainly needed in order to tackle both cross-border crime and crimes which are committed in one State, but the evidence for which is to be found in another. It is nevertheless necessary to reach agreement as soon as possible on a new convention which will also take other, even more delicate issues into account: the whole issue of double jeopardy, that of specialities, and that of the credibility of one Member State of the Union in respect of the judicial authorities of other Member States of the Union.
These are thus extremely important questions, which we hope that the Council will see fit to take up when formulating a new opinion.
As regards other aspects of this subject, Mr President, I would refer you to my written report.
- (ES) Mr President, I want to start by saying that I am speaking on behalf of the Group of the European People' s Party which I represent on this issue.
I should like to draw attention to the fact that the Council is not present today. By contrast, I welcome the attentive presence of Commissioner Vitorino, as has consistently been the case since his appointment. This leads me to another point. This House has only prepared one report on this Convention. It was in fact consulted on a text which was not the text being worked on by the Council and which did not contain points which had already been agreed. I condemn this, as well as the Council' s absence. These are serious matters on which this House must act.
We are about to advance into new territory where attitudes and symbols are of great significance. A political community is reflected in the justice which it hands out. This is why this report is so important. It represents a step towards the area of freedom, security and, particularly, justice to which we all aspire. It is also an important step towards European natural justice. This will be built on mutual confidence between the Member States and their respective legal systems and on the confidence of the European people in any European court. It will also be built on scrupulous respect for fundamental rights and freedoms and on the guarantee of fair trials in particular.
It is in this respect that this House has significantly - and in my opinion rightly - altered the balance proposed by the Council by firmly and decidedly supporting a reinforcement of these guarantees of fair trials in all the amendments.
Mr President, as the rapporteur said, this House has concentrated on the particular issue of phone tapping in order to remove this from the Convention. On behalf of the Group of the European People' s Party, I have tabled an amendment to the motion for a resolution which asks the Council to produce a text on this issue as soon as possible. The regulation of phone tapping in the Council document was incomplete and therefore inadequate. Yet a lack of regulation is also inappropriate and may lead to abuses in the telecommunications field. In fact, we are aware that these are already happening widely.
The other point which I must highlight and on which we have also worked extensively is the use of video conferencing with regard to accused persons. Again on behalf of the Group of the European People' s Party, I have asked the Council to produce a convention as soon as possible in order to clarify and supplement the regulation of this issue, which is frankly unsatisfactory.
Apart from a few exceptions, the Members of the Group of the European People' s Party will vote in favour of the committee' s amendments, and of course our own.
Mr President, it is our opinion that one facet of the construction of Europe hinges on the construction of a common judicial system, for the Europe that we want to build, which comprises administrative law, civil law, both substantive and procedural, and criminal law, both substantive and procedural.
The Convention on Mutual Assistance and Criminal Matters, which we are examining today, is but a stitch in the great fabric of the corpus iuris of Europe, which has its natural foundation in fundamental human rights and freedoms. Thus it is that legal cooperation and cooperation on criminal matters must also strictly respect fundamental rights, principles which lie at very root of our culture and our civilisation: I am thinking of fair trials, and more particularly of the rights of the defence, of the impartiality and integrity of judges, of the length of legal proceedings, for which my country, Italy, unfortunately has the worst record in terms of the number of sentences handed down, of the cases pending before the European Court of Human Rights.
Restrictions on fundamental rights cannot and must not be applied to the field of law unless they are justified in that they are associated with an actual or presumed violation of criminal law.
The report that the Committee on Citizens' Freedoms and Rights has substantially amended with regard to its original formula, taking up many of the amendments we have presented, still leaves room for a certain confusion, in relation to the way in which the interception of telecommunications and video conferences are to be regulated. The news received in recent weeks on the way in which modern technologies facilitate interceptions mean that greater attention must be paid to this issue: we would not want our reality to be even more harsh and troubled than the dark scenes depicted by Orwell.
This is only the beginning of a great project in the field of law, which should advance hand in hand with the growth the type of Europe we want to see.
Mr President, ladies and gentlemen, it may not have been given all that much attention in this House this morning but Mr Di Pietro' s report is one of the most important reports that the Committee on Fundamental Freedoms and Internal Affairs has ever had to debate in the course of the last few years.
It is one of the most important reports because it is concerned with an extremely sensitive aspect of Europe' s political future. As economic integration within Europe is proceeding at an ever-faster pace we are creating a large area of free and unrestricted economic activity. But wherever such a large area of free, unimpeded economic activity comes into being, by the same token there is a great deal of scope for free, unimpeded and illegal economic activity.
We are therefore facing a situation where we have an economic area which offers perfect opportunities for unlimited criminal activity; however combating such activities, both in terms of police and judicial cooperation - unlike legislation on business and commerce, which has become Community law - is still largely the preserve of inter-state relations.
The Di Pietro report puts its finger on the problem, i.e. that the measures necessary to combat crime have to be organised down to the last detail at inter-state agreement level. And if you ever have occasion to talk to practising judges or public prosecutors about how long it takes these days for requests for mutual assistance in criminal matters to be resolved in manifestly obvious, open and shut, serious criminal cases of a cross-border nature, then you will reach the conclusion that even after the agreement we are now discussing and which Mr Di Pietro has drafted a report on, has come into force, we can assume that although there may be certain technical and organisational improvements, in fact we have only just started out on the road to faster, more efficient and unimpeded cooperation between judges in the European Union
There is still a long way to go before we have what we urgently need (and this is also the view held by my group), that is a European Public Prosecutor who will cooperate with a European police force in clearly defined areas of competence and who will succeed, by means of this cooperation, not just in having offenders arrested in the Union following police measures, but also in making the results of police investigative work usable by the courts. And this usability by the courts must not founder on nation state sovereignty reservations, for that is the crux of the matter.
We have followed this report most attentively and we have supported most of Mr Di Pietro' s points. I would like to draw your attention to two particularly interesting issues that arose during debate. The first is that it became apparent from the telephone bugging example and the debate surrounding this complex of issues, that possibilities for intervention in fundamental civil liberties, which are emerging in the European Union - for example, when we talk in terms of one country undertaking telephone bugging in another country - and the associated issue of the guarantees of fundamental rights that those who are affected need, are not sufficiently regulated within the European Union.
This is evidence of the fact that, logically, the Charter for Fundamental Rights that we are currently discussing - now being precisely the right time - should be integrated into the EU Treaty so that the European authorities are compelled to uphold fundamental rights. We also noted with great interest that the rapporteur is a well-known representative of the Italian judiciary and that the vast majority of the proposed amendments to his report were tabled by a Member who is currently being prosecuted by the Italian judiciary. It is a curious thing when Italy' s criminal prosecution authorities, which are affected by what goes on in this Parliament, see amendments tabled by people who are being prosecuted in Italy itself - rightly, as I see it. No doubt, Mr Dell' Utri' s name is still on the list of speakers.
Mr President, committee amendments and political group amendments may be tabled in plenary, but not amendments from individual Members. Mr Schulz should be aware of this.
Mr President, Commissioner, ladies and gentlemen, I fully understand the frustration of Mr Di Pietro who, in a short space of time, has had to carry out an extraordinary amount of work in order to be able to submit this report to us today.
Crime in the European Union has increased to such an extent that we cannot and must not content ourselves any longer with a step-by-step approach of mutual legal assistance in criminal affairs. The European Parliament is certainly not to blame for this. It is the governments of the Member States who have restricted the amount of leeway to this degree. As a result, the European Parliament is faced with an almost impossible task. One has to content oneself with the idea that all means, however slight, must be seized upon in order to set up better legal assistance. By way of paradox, I could say that it would be best if as little as possible was said about this report, for the clearer we make it that only very small steps are being taken, the more the world of crime will gloat and the more the acute imbalance between organised crime and the desperate lack of judicial cooperation will become obvious. I would therefore make an urgent appeal to the Council of Ministers to finally face reality, that is to say the fact that crime is developing faster than the law.
The goal is, after all, to provide the judicial bodies - magistrates, in the first place, but also the citizens involved - with the instruments to fight crime without prejudice to the fundamental guarantees of defence and the general principles of human rights. If not, we will be fighting a running battle.
I therefore advocate further harmonisation of criminal law in the EU Member States in the first instance. In my opinion, this is the only way to fight crime effectively across all Member States. As long as this harmonisation has not been achieved, however, we need to be consistent if we want to bring about mutual legal assistance.
To this end, I had submitted an amendment stipulating that legal assistance can only be granted in the event of criminal prosecution instituted by the authorities based on facts which are punishable according to the national law of the petitioning party and the Member State petitioned. The content of my amendment is, in fact, echoed in Amendment No 43, which also stipulates this condition of accrual. This condition of accrual is essential since, in my opinion, the principle of nulla poena sine lege, legality in criminal law, must be observed. As such, any request for legal assistance concerning a hypothetical action which is not a crime in the petitioned Member State contravenes this principle of legality and thus the fundamental principles of justice in the petitioned Member State. Hence, it is extremely important that this condition of accrual be adopted.
Finally, I would like to reiterate that Mr Di Pietro has, in my opinion, delivered sterling work by submitting a report which, within the limitations, offers all possible guarantees for safeguarding individual human rights and fundamental freedoms. If, however, we would like to give European citizens a greater sense of security, we need to step up our efforts in the field of judicial cooperation.
Mr President, my Group is delighted about the fact that an agreement will be reached to regulate the day-to-day practice of mutual assistance in legal affairs. The aim of regulations is to define the reciprocal rights and duties of States or citizens or those applicable in the relationship between citizens and government.
The present proposal is complex, because it deals with agreements between Member States but has far-reaching consequences for the citizen-government relationship. It is precisely in the field of legal protection that the Council' s proposal leaves a great deal to be desired. In the words of rapporteur Mr Di Pietro, the proposal even contains colossal shortcomings. Thanks to the agreement, it is possible to create a chain of legal assistance requests, whereby each link represents authorities and criminal law systems of different Member States. The chain is arranged in such a way as to ensure that it cannot fall as a whole within the competence of one court. Additional measures are hence required, such as the obligation on the part of criminal investigators to give evidence in every criminal case in which their material is used.
The fact that the Council' s proposal rides roughshod over the principle of proportionality is also hard to deal with for my Group. There are certainly no restrictions in its scope. As such, the agreement applies not only to fighting serious crimes and organised crime. In fact, it is not written anywhere that it is restricted to criminal law. It is, therefore, conceivable that the European Union will soon be taking a sledgehammer to crack a nut and that the rights of the citizen will vanish in the dust.
Mr President, the Convention on Mutual Assistance in Criminal Matters that we are examining today contains the minimum requirements for efficient and rapid cooperation between the various judicial or investigative bodies concerned. It pertains, among other things, to notifications, information exchanges, the temporary transfer of detainees, the restitution of property, testimonies via video conferences, investigative activities and 'undercover' activities, and the interception of telephone calls.
This is the bare minimum on which an agreement can be reached, and it should immediately be said that if any amendments, such as Amendments Nos 32 or 81, or the revised Amendments Nos 70 or 71, were to be passed, the whole convention would be reduced to an exchange of notifications or information and at this point should simply be scrapped, and we would vote against it. I hope that the common sense of our fellow MEPs in the other groups will lead them to reject these amendments.
The fact that the convention has not been turned into a framework agreement also constitutes a defeat for this Parliament. As Commissioner Vitorino will have noted in all the various speeches, the need has emerged to draw up a framework of common rules, which is to say that we cannot continue in this manner, with this disparate agenda, with these piecemeal agreements which relate to diverse sectors such as that of investigation. What is, on the other hand, absolutely necessary is to have a bare minimum of set rules that are valid within the Community, and which clearly provide as many additional safeguards as possible, and will also provide guarantees with a view to enlargement. My thoughts turn to what may become of this Community, of these conventions and judicial relations if, for example, a fascist country such as Turkey became a member of the Union. It would truly perplex me.
We need a corpus iuris - as everyone has said - and common rules, especially procedural ones, which guarantee the rule of common law throughout the Community. It is clear that this is primarily an issue for the IGC and one that addresses an aspiration to which this Parliament can only make a limited contribution in as much as everything depends on the Council and the Commission.
I believe that this first half of the year, in which we have a Commissioner from Portugal and Portuguese Presidency of the Council, provides an excellent opportunity to give an initial spur to this shared aspiration.
It is precisely for this reason that we are in favour of adopting Amendments Nos 78 and 79, which already prefigure a minimum of set rules on interceptions and on video conferences. On the one hand, we eagerly await the successful outcome of this vote, precisely so that this convention - which, I repeat, already sets minimum rules - is not stripped of all meaning, while on the other hand we are also looking forward to any form of proposal that may arrive from the Commission with a view to definitively putting into effect this minimum Community law.
Mr President, confronted with the burgeoning phenomenon of organised crime at international level, the Member States must surely cooperate with one another as much as possible. Indeed, they must set in place the institutional conditions needed to launch a tangible and efficient cooperation process in the field of law - a process that must nevertheless cover all the stages needed to prevent the untimely impositions that are detrimental to legitimate national prescriptions in the field of justice, over which Member States have sovereign powers, and above all to prevent impositions that result in riding roughshod over basic civil rights. We must therefore proceed with caution with regard to a document like the one from the Council which, as the rapporteur himself has underlined, now claims, after years of discussion, to have found a universal solution in the space of a few months.
Furthermore - and I agree with the assessment made by Mr Di Pietro - the Council' s text would appear to be overladen with contradictions, inconsistent propositions and omissions. It is clear that the justice sector, more than any other, cannot be handled in an inconsistent or contradictory manner.
It is the opinion of our Group that even the report, considered as a whole, would be the subject of much debate, notwithstanding the incorporation of certain corrective amendments that take into account the safeguarding of personal liberty and respect for national sovereignties. The report contains arguments that are too disparate, which do not link together smoothly, and everything thus hinges on approximations.
We will, in conclusion, vote against this report, while stressing that the Europe to which we aspire is a Europe of rights and guarantees: rights and guarantees that call for gradual and responsible discussion, as well as very serious examination. We must first establish general rules and institutional certainties. Only then will we be able to institute actual conventions.
Mr President, on behalf of the Members of Parliament on the Bonino List, I intend to confirm the position that we adopted in the Committee on Civil Liberties and am thus also announcing our vote on their behalf. It is a vote against this report, or more precisely a vote against the convention on which the report is based.
I would nevertheless like to thank the rapporteur and congratulate him on his work. He listened very closely to our arguments at the committee stage, and particularly those on the issue of respecting the rights of the defence, both at national level and at the level of cooperation on criminal law as part of European mutual assistance.
The committee and the rapporteur have incorporated nine of the eleven amendments that we presented, and these centred precisely on the rights of the defence. This spurs us to maintain that the European Parliament would have done sterling work in guaranteeing that civil rights and freedoms were safeguarded, if this were a lawmaking parliament and if we were, as part of this procedure, in fact co-legislators - which we are not.
This is the problem, and it is for this reason that we are critical of the position adopted by the Council, which is one we find completely unsatisfactory. This is a task that has lasted three years, and on which we have been consulted, so to speak, as a matter of course, when this issue, as has already been stressed, comprises highly important formal and substantive facets, which called for a range of assessments, consultations, concerted actions and codecisions.
It would seem to us that the Council has taken the various issues - those of legitimate interceptions, the rights of the defence, the rights of detainees and of the authorities legally empowered to request mutual assistance - a little too lightly.
We should have requested and rejected the first version of the convention, and then requested another: the majority on the committee did not want this and it is for this reason that we will vote against it, even if we hope that the amendments, which nevertheless improve the text, can be incorporated by the Council - we doubt that they will be, but hope all the same that they are.
In my Group, there are undoubtedly different views of Mr Di Pietro' s report. I agree that it is - as has been said - a good and competent piece of work, which has been carried out under difficult conditions. The Danish Members of the Group cannot vote in favour of the proposal but will, on the contrary, be supporting a number of amendments, especially those tabled by the Greens. There are two reasons why we are saying no. Firstly, these are immensely complicated and very sensitive legal questions which are at issue and, to my mind, the proposal entails some risks to legal certainty, which have not been fully realised. This is in itself sufficient reason for us to deny our support. The other main reason, however, is that, even though we are concerned here with a Convention (and therefore with international cooperation), there is no doubt about the trend expressed in the proposal. And the trend is towards creating, in the longer term, a common European area of jurisdiction, common EU criminal law and common EU administration of justice. We would warn against that trend. We have this AFSJ mantra - Area of Freedom, Security and Justice - the full enormity of which lies in its establishment of EU systems which will play havoc with existing legal traditions relating to these sensitive and important questions which are overwhelmingly national in character.
Mr President, alarmed as I am at the prejudgement issued by 14 Member States, I maintain that the planned agreement can only signify a first step in the right direction. The fact that we have laboured for years on this issue shows how difficult it is to see our work germinate community-wide, which is what we need so badly. There is no doubt that we only be able to combat organised crime in a constructive and efficient manner if we take action at Community level.
The criminal has a natural headstart and this must be curtailed. In this respect, the Di Pietro report has special significance, and I fully agree with Mr Schulz there, which is most unusual. However I must also concur with the rapporteur when he states that this Council text does not make the grade in terms of offering a solution. It is not homogeneous and nor is it systematic enough. However, I believe that it could be substantially improved with the aid of amendments and I feel that in this case a little is more than nothing at all.
Mr President, Commissioner, ladies and gentlemen, groups of experts have informed us that 25-30% of crime in Europe can now be attributed to cross-border, international crime. That is a dramatic development. On the other hand, our police forces and criminal prosecution authorities are organised at national level. And so we know that if criminals can go about their business without being subject to border controls or paying heed to laws, and have almost unlimited financial, technical and human resources, then the police and judiciary are simply lagging far behind them and we still have a long way to go before we achieve a common area of freedom, security and justice.
We must pull out all the stops so as to improve the way in which cross-border police work is organised and make criminal prosecution more efficient than it has been hitherto. We may have come a long way in terms of police work in that we have Europol, analysis and coordination activities, and joint investigative groups, but the judiciary is lagging 20 years behind police cooperation according to the experts. That being the case, the act that has been put forward here, which affords judicial cooperation - also in matters of criminal law - represents progress, a step in the right direction. Whilst it may warrant some criticism, we can undoubtedly note to our satisfaction how crucial it is that requests for mutual assistance in matters of criminal law no longer go through prescribed ministerial channels, rather they are exchanged directly, that people held in custody can be handed over, and that joint investigative groups can be set up. That is a whole host of measures that will help us to proceed efficiently and on a joint basis in matters of criminal law.
Ana Palacio has already made critical comments in connection with telecommunications interception and hearings by video conference. All in all though, this report is a positive step towards the common area of justice we are seeking to achieve.
. (Applause)
Mr President, I too agree that the convention that we are examining is but a small step - and still too small a step - towards the construction of the common area of freedom, security and justice which Europe will hopefully one day become.
It is today an area for the free movement of goods and persons, in which there are no frontiers to crime, but in which significant barriers still exist to those whose duty it is to combat crime.
A small step - I say - but nonetheless a welcome one, for which the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs has quite correctly wanted to prescribe further restrictions and guarantees in the name of the defence of the fundamental rights of the individual that are in force in the Member States and in the Union itself, even if these are not yet enshrined in a European Union charter of rights, which we hope will soon come into being: just restrictions and guarantees because, unfortunately, existing rights are, in practice, not always respected by every public authority in every Member State.
Certain isolated passages in the Commission' s proposal perhaps err on the side of caution, as is the case when it is maintained that the detainee accused should be given the choice of whether to accept or refuse temporary transfer to another Member State of the Union for the purposes of preliminary enquiries. I personally find it unacceptable, for example, for Mr Pinochet to be given the option to move to Spain for a confrontation. Or when it is maintained that the witness or expert witness - and not simply the defendant - should have a counsel at their side during examination via a video or telephone link. These are nevertheless minor flaws, which the rapporteur did not want and which - I hope - will be remedied when this Chamber comes to vote.
The rapporteur has made laudable efforts, which should not go unnoted and for which I would like to thank him. The overall result is remarkable and I hope that the Council will fully take it into account.
There is, as has already been said, one point still to resolved, which is also the most delicate one: it concerns article 18 of the convention, which relates to the interception of communications originating in one Member State, but which are directly performed by another Member State, without the assistance being requested of the State in which the interception is being carried out, something which is now possible thanks to the latest technology. This is a highly controversial issue as it constitutes a potential source of abuse.
It could be maintained that in overall terms the legislation proposed is better than nothing, but to the Commission it nevertheless appeared insufficient and far from reassuring. It thus merits further reflection which, at a time in which the ambivalent reports on ECHELON are evoking shades of Big Brother, should probably go into greater detail on the means and methods to be used, on the one hand, to safeguard the rights of the individual, and on the other hand to facilitate an effective but at the same time correct and legitimate suppression of crime.
The objective is thus to achieve, as closely as possible, a fine balance between the fight against organised crime and respect for personal freedoms and the dignity of the individual: an objective which now specifically applies not only to the Member States, but also to the Union, which is aspiring to become a common area of freedom, justice and security. This is a distant goal, but is one that can be attained in stages. The most important thing will be the harmonisation of the laws of the Member States, but for now let us content ourselves with this small step forward, as it is a step in the right direction.
Mr President, first of all I would like to congratulate the rapporteur on his excellent explanatory statement. It points out some of the serious flaws in this proposal. The lack of clarity of language is inevitably going to lead to legal uncertainty. Legal certainty is something that is essential in such crucial matters. Because of shoddy drafting the Convention can be interpreted very widely, and it ignores the strict conditions which interception is supposed to be subject to under the European Convention on Human Rights. Article 18 allows interception in another Member State without its involvement. Not only should this be deleted, the whole interception title should be scrapped.
An initiative of the FBI drew up the user requirements which form the basis of the current legislation. The Council proposal containing those requirements, ENFOPOL 98 was approved by this Parliament last May in the Schmid report. Now we are being asked to provide the legal base for such interception, and it is the combination of these two documents that should be looked at.
The requirements propose to allow the authorities access to the facilities of all service providers, that is, telephones, mobile phones, Internet, etc.; and given the current extremely shoddy drafting, this is open to abuse. I would also like to ask: given that the user requirements specify that the police has access to all service providers without exception, does this include Parliament' s in-house service? Are we adopting rules that will allow the police access to our own systems on very, very shoddy grounds? Furthermore, in this proposal there is no threshold for serious offences. This leaves it wide open to abuse.
Again as regards the reversal of the burden of proof, something which is recognised in international, fundamental law, the presumption of innocence is essential. That is not guaranteed. Neither the preamble nor the body of the text takes proper account of the rights of the defence, a basic principle of international fundamental rights. This issue is extremely serious. We are very concerned about the direction we are taking here without proper public debate within the national parliaments or elsewhere and without the involvement of civil liberties organisations throughout Europe which are extremely concerned about these developments.
Mr President, I am neither a member of the Legal Affairs Committee nor a lawyer, but like almost all of us, I understand the need for this Single Economic Area of Europe to have its parallel in a single area of freedom, security and justice. In that sense, the issues of judicial cooperation in matters of criminal law are important.
What did I understand on reading the related texts? That it is dangerous to rely on the provisions made by the Council. The many contradictions and conflicting views over what Europe is and the many different legal systems could not only lead to confusion and inefficiency but also create dangerous situations. For example, the situation proposed by Article 18, to which many speakers have drawn attention, where each country, each large country if you will, each country with the technical ability, can enter another country and monitor its telecommunications without even securing the second country' s approval.
In my opinion, the Legal Affairs Committee and the rapporteur Mr Di Pietro have produced some very interesting work. It is a pity that this very well constructed explanatory statement by Mr Di Pietro could not be conveyed in the telegrammatic five minutes he had here today. Nevertheless, it is a move towards protecting the rights of countries, defendants and citizens, a path which I think must be pursued much more completely and much more boldly.
I should like, however, to draw your attention to the fact that all this is taking place in a framework in which there is confusion and a schizophrenic attitude about criminal law. A child, a student or a pupil who smokes hashish in one country is dealt with in an educational way, while in another country he is treated as a criminal and locked up in the universities of crime constituted by the corrective system and the prisons. How can there be any cooperation on criminal matters on that basis? For that reason, in conclusion, I believe we should do something, particularly in the area of harmonisation of laws, not those relating to organised criminal activity, but those concerning punishable activities by the people which are more in the nature of social phenomena.
On behalf of the TDI Group, I should like to take the opportunity afforded by Judge Di Pietro' s report on mutual assistance in criminal matters to refer to a case which is a tragic illustration of the way crime is eroding security in Europe.
On 14 December 1999, a five year-old boy called Clément was found in a sleeping-car on the Calais-Ventimiglia train, crying for his mother who was taking him to visit his sick grandmother. Corinne Caillaux, who had probably been raped, was found with her throat cut and covered in stab wounds in the lavatories on the train. The presumed killer, Sid Ahmed Rezala, is also strongly suspected of having murdered the British student Isabel Peake, who was raped and thrown out of the train taking her to see her parents, and another young woman, Émilie Bazin, who was found dead in Amiens under a pile of coal in the building where he lived.
Rezala should never have been in France. He arrived from Algeria at a time when, according to the authorities, immigration had been stopped and there was no reason for him to come. He should never have stayed in France, having been reported to the transport police more than 40 times for offences, which should have been enough for him to be expelled back to his home country. He should never have been free because 14 charges of theft, violence and rape had been brought against him, one of which was for the rape of a minor. He should never have been able to escape from France, but the officers pursuing him had no jurisdiction and European frontiers have more holes than a sieve. He should never have arrived in Spain, where he mugged a woman at knifepoint and yet was immediately released by the Spanish authorities.
Today, thanks to the complex networks of sexual deviants, he is in Portugal. Portugal refuses to extradite him on the grounds that he would face a longer prison sentence in France than that provided for in the Portuguese penal code. I should like to ask the Portuguese minister, the President-in-Office of the Council, to put a stop to this scandal at once. I should like to ask the House to wake up, at long last, to the appalling situation of the victims of policies for which the establishment, not the yobs, bears full responsibility.
Mr President, this agreement deals with a sensitive issue: cooperation in the field of criminal law. It is therefore understandable that the Council finds it difficult to agree. Successful application of this agreement by the Member States requires unanimity within the Council. Only a broadly based agreement makes any sense in practice.
This, however, does not mean that the Council can work on this anonymously. Quite the reverse, in fact. The Council' s proposal must comply with legislation of the national Member States in the field of criminal law. The wish to reach a unanimous decision can lead to compromises which do not stand this test. Careful parliamentary scrutiny by the European Parliament but, above all, by the national parliaments, is therefore of key importance.
Mr Di Pietro' s proposal to omit the current Article 18 regarding intercepting telecommunications, amongst other things, is understandable, although very strict. The text of Article 18 is ambiguous: he is restricting the activities of the intelligence services but seems to allow interception activities by a Member State in another Member State without the latter' s prior authorisation. In this way, Member States would make themselves very vulnerable and it is doubtful as to whether there are sufficient guarantees to protect the State where interception occurs and the citizens within that State.
Proposed additions, such as repeated references to the ECHR, the rights of the counsel for the defence and of the defendant and the failure of Member States to implement the ECHR, add too much unnecessary information to the text of the agreement. I am aware of the problems but I think that these could have been clarified by means of one single change in the text.
The Dutch Members of the Group for a Europe of Democracies and Diversities will, however, despite hesitation, not withhold their support for the Di Pietro report in the final vote.
Mr President, Commissioner, ladies and gentlemen, this report is very important not only in terms of its content but also because it represents an initial step towards the establishment of better relations in judicial cooperation. This clearly only applies to relations at national level as nothing is mentioned about the much-discussed European citizenship. On one hand judicial measures fall outside the Community dimension yet on the other we have the free movement of people from which criminals are also benefiting. Pursuant to Article 29 of the EU Treaty, the Union' s objective is 'to provide citizens with a high level of safety within an area of freedom, security and justice by developing common action among the Member States in the fields of police and judicial cooperation in criminal matters and by preventing and combating racism and xenophobia' .
The creation of Europol represents one step towards achieving this objective. However, we must take the next step, which is to reinforce judicial cooperation in criminal matters in order to gradually establish a genuine European judicial area consistent with the objective of creating an area of freedom, security and justice. This draft convention therefore aims to complete and facilitate the application, at Member State level, of pre-existing conventions on other legal areas. The intention is to improve judicial cooperation in criminal matters through rapid and effective legal assistance while still fully respecting the fundamental rights of the defence and the general principles of human rights enshrined in the national law of the Member States and in the European Convention on Human Rights. It is this concern for basic rights, freedoms and guarantees which has led us to support the deletion from the text of the phone tapping proposals. We recommend that the Council prepare a separate legal instrument to resolve this issue.
As for videoconferencing, more precise regulations must be established so that the rights of the defence and guarantees of fair trials are safeguarded. The procedural aspect of the legal system must be respected by defending the rights...
(The President cut the speaker off)
Mr President, legislating in criminal matters is often countered, wrongly, with arguments of individual freedom and security. Is one secure when freedoms are no longer guaranteed? Is one free when security is no longer assured? Modern criminal law revolves around the quest for a balance, a dialogue between security and freedom. And this dialogue is open-ended; it adapts to the demands of the day.
Nowadays, certain forms of crime are cross-border crimes and it is, of course, in the interests of the Member States to improve cooperation so that they can crack down on them. But the Council' s draft leaves a lot to be desired and attracts criticism on several counts. First, the form: the draft convention is vague in the extreme, and this is totally incompatible with the objective of legal certainty in a modern society. It is not just a question of style. We are taking about criminal law here and criminal law has to be interpreted by the letter. Then the content: the Council draft fudges the obvious difficulty caused by widely differing legal systems, varying practices and a total lack of legal public service standards in certain Member States of the Union. It makes provision in article 9 for prisoners held in custody to be transferred from one state to another despite the fact that guarantees differ. I should like to stress this point because it is paramount.
We must not forget that several tens of thousands of people are currently held in custody in the European Union without having stood trial and that, in some states, custody is abused and used as a means of extorting confessions. It is nothing less than legal torture. Other European countries, on the other hand, do not accept confession as sufficient proof of guilt.
It is this diversity in our criminal policies which we have to address and legislating properly means looking for genuine legal convergence criteria and facing up to the reality of prisons in Europe, which are often overcrowded places outside the law which are a disgrace to the conception we have of ourselves. Mr President, as you know, all of our countries abolished the death penalty years ago, but with nearly a thousand suicides a year in our prisons, they have not really abolished it?
Mr President, co-operation in the field of law is without doubt essential in free market Europe, but it must hinge on the strictest respect for those principles which lie at the very heart of our civilisation: the fundamental human rights and freedoms, laid down in the European Convention on the protection of human rights and fundamental freedoms.
We can but thank the parliamentary committees, which have - via the introduction of numerous amendments - made far-reaching modifications aimed at providing guarantees to a report which, in its initial format, we did not find at all convincing. I turn to Mr Schulz in confirming that we always submit amendments not on a personal basis or for personal motives, but in connection with general political concerns. If it is then a question of listing the areas investigated or researching these, they can be found with the rapporteurs, among them the author of the report on this convention. I thus believe that Mr Schulz could have spared himself the effort of making certain remarks.
As I have said, numerous amendments have been incorporated which guarantee the rights of the defence - I am thinking here of the obligation for interceptions to be requested by a judge - or the prohibition on holding both an investigative and a judicial mandate as part of a joint investigation team.
In brief, this Parliament wanted the convention to apply solely to criminal matters; the restrictions on freedom and on fundamental rights set out in the convention can but be limited to criminal matters.
We need hard and fast rules. The Council has behaved in an unseemly manner, changing tack in mid-course, and is nowhere to be seen. We would, on the other hand, like to thank Commissioner Vitorino for attending the debate held in this Chamber.
As I have said, we need hard and fast rules if we are to have fair trials in Europe - without intrusion from interceptions, without the illicit use of video conferences - because we in Europe should no longer have trials run by magistrates who play politics rather than administer justice, and because punishment should be meted out to the real perpetrators of crime and not to innocent people who someone finds inconvenient.
. Mr President, the draft Convention on Mutual Assistance in Criminal Matters between the Member States of the European Union is approaching adoption by the Council. Most say it is about time. According to the action plan to combat organised crime adopted by the Council in April 1997, the work on the draft MLA Convention should have been finalised before the end of 1997. More time will pass before the Convention actually enters into force, given the fact that this requires Member States' ratification. Even with the new rules introduced by the Treaty of Amsterdam, foreseeing its entry into force once at least half of the Member States have adopted the Convention, I would like to urge the Member States to do everything in their power to speedily ratify this Convention. Past experience with ratification of European Union conventions in the field of judicial cooperation in criminal matters is unfortunately disappointing.
This Convention will not create a new or different system of Mutual Assistance. Instead it aims at building on tried and tested mechanisms that have been in place for a very long time, such as the ones foreseen by the Council of Europe Convention on mutual assistance of 1959 and the Benelux Treaty. The draft that the Council has elaborated contains provisions on a variety of matters that have been discussed by several Members of Parliament. It is a considerable achievement of the Convention that where at all possible requested Member States shall comply with the formalities and procedures indicated by the requesting Member States. This is particularly important with regard to the possibility of using evidence that is obtained in court. Furthermore, requests can be made directly between the competent authorities without any need to go via central authorities.
Generally speaking, there are two kinds of provisions: those that create an obligation to render assistance, such as the provisions on telephone and video conferences, controlled deliveries and on the interception of telecommunications; and those where no such obligation is created and only a legal framework is provided for Member States that wish to cooperate in the manner prescribed, for example, the provisions on joint investigation teams, covert investigations and the sending and service of procedural documents.
The Commission particularly welcomes the inclusion of provisions that deal with new or modern investigative techniques, given their effectiveness in fighting the form of crime that is best placed to take advantage of the opening of borders - organised crime. It is all too easy to get carried away by the obvious need to improve the effectiveness of criminal investigations. However, one aspect of any action with regard to criminal procedures must not be forgotten - the right of defence. I very much appreciate that the report of Mr Di Pietro, whom I salute for the excellent work he has done in such a short period of time, includes the right of defence as one of its main points. At the present time it is entirely up to the Member States to ensure that those rights are respected under the scrutiny of the Council of Europe' s Court of Human Rights in Strasbourg. It remains to be seen whether this will change with the new European Union Charter on Fundamental Rights, work on which has just begun.
We must recognise that Article 18 concerns what is clearly a controversial decision. The article was carefully crafted in Council in very lengthy discussions, in order to ensure that intelligence activities would remain effective and that criminal investigations will be covered. As far as criminal investigations are concerned, for which I am responsible, I take note of the invitation that was addressed to the Commission and the Council by several Members of the European Parliament to take this issue on board and to address it on a common legal basis, having regard to the relevance the interception of telecommunications may have as evidence before the courts.
The Commission is fully aware of the fact that the draft we have before us is not perfect or ideal. However, we must be realistic. The text we have is the result of the mixture of the institutional set-ups foreseen for judicial cooperation in criminal matters under both the Maastricht and Amsterdam Treaties respectively. This is what we have, and only practical experience will show us in detail if and where there are shortcomings and what additional steps will have to be taken. I am quite aware of the fact that the further development of mutual trust and mutual confidence among the judicial systems of the Member States will ease the road we have ahead of us.
Apart from that, the Tampere European Council has already indicated in which direction we, in the Commission, should go. Among the steps to be taken will be the implementation of the principle of mutual recognition of judicial decisions and the setting-up of the Euro Just project.
The Commission sincerely hopes that the European Parliament will support its efforts to make progress in these important fields. I do not expect you to wave through or rubber stamp everything you are confronted with in the coming years. I am counting more on the European Parliament to be not only a critical observer, as it has been in this case, but also an active player in taking the Union forward in the fight against crime.
VOTE
II. the proposal for a European Parliament and Council directive amending Directive 85/611/EEC on the coordination of laws, regulations and administrative provisions relating to undertakings for collective investment in transferable securities (UCITS) with a view to regulating management companies and simplified prospectuses (COM(1998) 451 - C4-0465/1998 - 1998/0242(COD))
Goebbels (PSE). (FR) Madam President, when a Swede, a Spaniard, a Luxembourgeois and a German have to negotiate in English, linguistic ambiguities will arise.
I therefore propose, in agreement with the rapporteur, Mr Olle Schmidt, that the words 'issued by' be replaced with 'dealt with' throughout Amendment No 37. The words 'issued by' also need to be added after the words 'transferable securities' . The amended text will then read, and again I must read it in English, which is the lingua franca of our Parliament: 'transferable securities issued by over the counter derivatives dealt with' , etc.
We must also ensure that Amendment No 45 by Mr García-Margallo y Marfil is amended if it is to be adopted, because the same problem will arise.
Mr Goebbels, I am sorry, but I think you are jumping the gun; Amendment No 37 is an oral amendment proposing that the words 'with a high rating base on a recognised rating scale' be moved. You were asking for the place to be changed.
Madam President, my apologies, I was looking at Amendment No 36, which logically precedes Amendment No 37. But, you are right, we are discussing Amendment No 37 and here too we have a similar problem. It is not the establishments but the instruments which should have a high rating. The text therefore reads: 'instruments with a high rating base on a recognised rating scale are subject to reliable and verifiable valuation' .
My apologies once again for my mistake.
Are there any objections to this oral amendment?
(Parliament adopted the oral amendment)
(Parliament adopted the two legislative resolutions in two separate votes)
Madam President, I asked for the floor before the sitting started in order to say something solely intended for you as President of this House. We have a procedure for visits to be made to this House to report on certain situations. I do respect and agree with this procedure, as I also agree with the freedom of expression for everyone. However, for the second time in a fortnight these visits have been used to attack individuals, political parties, including my own, and institutions.
I feel that this behaviour, particularly in your presence, is unacceptable and totally repugnant, especially when we are on the point of an electoral campaign. Therefore, particularly out of respect for you, I must say that I do not approve of this type of behaviour and in fact totally reject this.
I was told that this was a personal response. Note will be taken of it in the Minutes.
Madam President, particularly out of respect for you, for myself and for this House, I did not want to explicitly refer to the issue in question. However, as a Member of this House, as general secretary of a party in the Basque Country and as an ordinary citizen of Spain, I will do so now because of the extremely serious accusations made against individuals and against parties like my own, which has a long democratic tradition, and which has scrupulously respected and defended human rights for many years.
Madam President, I want to express my concern that this clear defence by Mr Knörr Borràs of human rights apparently does not prevent his government from cooperating in Parliament with a political group which not only does not condemn, but collaborates with and encourages, violence against people and property.
I see that Mr Gorostiaga Atxalandabaso is asking to take the floor on the same subject. We are not going to enter into a debate now. I shall give you the floor for any points of order after the vote.
Report (A5-0029/2000) by Mr Brok, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the proposal for a Council regulation on the implementation of operations in the framework of the pre-accession strategy for Cyprus and Malta (COM(1999) 535 - C5-0308/1999 - 1999/0199(CNS))
Relating to Amendments Nos 22 and 24
. (DE) Madam President, Amendments Nos 22 and 24 refer to the fact that the MEDA programme still applies to Cyprus and Malta. This is unquestionably the case. However, since we are concerned here with a regulation that is directly connected with the accession strategy, we ought not to get it mixed up with the MEDA programme in terms of the legal aspects. But, by way of a compromise, and so as to provide a safeguard, I would recommend that the following sentence in the two amendments: 'knowing that Malta and Cyprus will participate in the MEDA-facility in the foreseen way' be added as a recital. If the movers of the motion are in agreement with this, then I would recommend that the House votes on it and adopts it. This would provide an elegant solution to the problem.
In other words, our rapporteur is proposing an oral amendment to add a recital reading: 'Whereas Malta and Cyprus will participate...'
(Parliament adopted the oral amendment)
(Parliament adopted the legislative resolution)
Report (A5-0013/2000) by Mr Knörr Borràs, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a Council regulation amending Regulation (EC) No 3605/93 on the application of the Protocol on the excessive deficit procedure annexed to the Treaty establishing the European Community (COM(1999) 444 - C5-0174/1999 - 1999/0196(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0020/2000) by Mrs Cederschiöld, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the Draft Framework Decision on increasing protection by penal sanctions against counterfeiting in connection with the introduction of the euro (5116/1999 - C5-0332/1999 - 1999/0821(CNS))
(Parliament approved the legislative resolution)
Report (A5-0019/2000) by Mr Di Pietro, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the draft Council Act establishing the Convention on Mutual Assistance in Criminal Matters between the Member States of the European Union (9636/1999 - C5-0091/1999 and SN 5060/1999 - C5-0331/1999 - 1999/0809(CNS))
Before the vote
Madam President, I want to condemn the absence of the Presidency-in-Office of the Council. On Third Pillar matters such as these conventions which are so important for the construction of an area of freedom, security and justice, it is unacceptable for the Presidency-in-Office of the Council to be absent.
I also want to mention the translation problems, of which I will give just one example, as we do not have much time. Correct translation is vital in this subject as it involves very precise legal concepts. Amendment No 83 in Italian, which is the original version, states that 'il minore deve essere assistito da una persona di sua fiducia o da un perito o legale esterno' . The term 'legale esterno' has been translated into French as 'avocat neutre' . I have no idea what an 'avocat neutre' is. It rather seems like a contradiction in terms. However, in the Spanish version the 'abogado' has disappeared completely.
Madam President, you have said several times that this is a very serious problem. The lawyer-linguists should work very carefully to ensure that a reasonable version is produced.
Quite, Mrs Palacio Vallelersundi, this is not the first time and it is indeed most worrying. We shall address this problem and check all the translations.
Madam President, I simply wanted to add my voice to that of Mrs Palacio Vallelersundi before the vote started, to say that I regret very much the absence of the Council from this debate on such important votes on matters of the Third Pillar.
I should like you, Madam President, to express to the Council our wish that they be present at such votes in future.
Quite, I am well aware that their absence is highly irregular and I shall be most happy to pass this on.
Relating to Amendment No 31
Madam President, in the phrase which reads 'Where consent to the transfer is required from the person concerned' , the words 'under the national law of the requesting or requested Member State' should be added after 'Where' .
(Parliament adopted the legislative resolution)
Madam President, in the heat of the moment I forgot to mention that, in my report on the excessive deficit procedure, the last paragraph of the explanatory statement contains a mistake in the Spanish version. An 's' has been omitted and instead of reading 'la propuesta nos parece correcta' , it reads 'la propuesta no parece correcta' which is completely the contrary. I just wanted to correct this.
Proposal for a resolution (B5-0132/2000) by Mrs Bonino and others, on behalf of the TDI Group, on the Commission communication on the strategic objectives for the next five years
(Parliament rejected the proposal for a resolution)
Proposal for a resolution (B5-0136/2000) by Mr Queiro, Mrs Muscardini and Mr Berthu, on behalf of the UEN Group, on the Commission' s strategic objectives for 2000-2005
(Parliament rejected the proposal for a resolution)
Proposal for a resolution (B5-0142/2000) by Messrs Mrs Hautala, Mr Lannoye and Mrs Maes, on behalf of the Verts/ALE Group, on the strategic objectives for 2000-2005
(Parliament rejected the proposal for a resolution)
Proposal for a joint resolution on the Commission' s 5 year Strategic Programme
(Parliament adopted the resolution)
Proposal for a joint resolution on coherence of different Union policies
(Parliament adopted the resolution)
Proposal for a resolution (B5-0125/2000) by Mr Dupuis and others, on behalf of the TDI Group, on the UN Commission on human rights
(Parliament rejected the proposal for a resolution)
Madam President, I did not want to disturb you a minute ago during the vote. But I did notice a drop in alertness and when we debated the amendments of our Group of the Greens/European Free Alliance, you mentioned the Greens on their own in every instance. We are a group of unity in diversity. We want to bring this across in Parliament. I would ask you to use the full name of our Group.
Very well, I shall do so.
Proposal for a joint resolution on human rights
(Parliament adopted the resolution)
Report (A5-0032/2000) by Mr Corrie, on behalf of the Committee on Development and Cooperation, on the results of the work of the ACP-EU Joint Assembly in 1999
(Parliament adopted the resolution)
Report (A5-0031/2000) by Mr Swoboda, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the Commission recommendation on a Council decision authorising the Commission to negotiate a stabilisation and association agreement with the former Yugoslav Republic of Macedonia (SEC(1999)1279 - C5-0166/1999 - 1999/2121(COS))
Relating to Amendment No 6
. (DE) Madam President, I have an oral amendment which is in fact a clarification, because the passage concerned has been formulated differently in various translations. I hope the person who tabled the amendment will agree to this. The second sentence should read: '.., weshalb diese Hilfen' (which is why we have this aid), then 'ohne Bedingungen und' (unconditionally and) should be deleted, and it continues as follows: 'ohne Abhängigkeit von reziproken Anweisungen von seiten des Geberlandes gewährt werden müssen' . (and therefore that the aid must not be dependent on the reciprocal orders from the donor countries). This clarification would certainly meet with our approval.
Are there any objections to the inclusion of this oral amendment?
(Parliament agreed to the oral amendment) - Relating to Amendment No 9
I just wanted to make it clear - as it has been translated differently here - that we always use the official name FYROM.
Absolutely, I do not think that will pose a problem.
(Parliament adopted the oral amendment) (Parliament adopted the resolution)
Report (A5-0021/2000) by Mrs Frassoni, on behalf of the Committee on Constitutional Affairs, on the agreement between the European Parliament and the Commission on procedures for implementing the new Council decision of 28 June 1999 - 'Comitology' (1999/468/EC)
Madam President, I would like, with reference to this report, to underline the problem of translation: reference should be made to the French or Italian version, since the text adopted by this Parliament will also be the authoritative one for the Commission.
We have encountered several problems in some of the other languages, but have not been able to check all of these, and I would thus urge you to be mindful of problems of this type.
Thank you, Mrs Frassoni, for your clarification. I shall ensure that it is taken into full account.
(Parliament adopted the resolution)
President. Before proceeding to the explanations of vote, I have a series of points of order. I should like to give Mr Gorostiaga Atxalandabaso the floor.
I see that he has left the House. We shall therefore go on to the explanations of vote.
EXPLANATIONS OF VOTE
Madam President, I voted in favour of the Schmidt report on the regulation of investments in transferable securities because, as I stated in this Chamber this morning, I consider it very important that the monies of the citizens of the European Union be put to good use. The vast majority of these citizens are elderly people and pensioners, who want a peaceful retirement and who, after the problems encountered during the course of their working lives, have at last found financial peace of mind.
The regulation of investments in transferable securities, the vast majority of which are made by elderly pensioners, is thus a major step forward for the European Union.
Report by Olle Schmidt (A5-0025/2000)
. (SV) Olle Schmidt' s report is an improvement on the Commission' s proposal. I am not opposed to updating the common minimum regulations enabling a collective investment undertaking to obtain a so-called EU passport. However, I do not consider it would be appropriate to do this before all Member States have approved Commissioner Monti' s proposal for minimum taxes on capital. In its present form, the report will contribute to further liberalisation of the capital markets, in spite of the fact that what is most important is to restrain them.
Like the whole of the Group of the Greens/European Free Alliance, I have therefore voted against the proposal to amend Directive No 1 and have abstained from voting on the proposal to amend Directive No 2.
Brok report (A5-0029/2000)
Madam President, there has recently been much talk of the importance of enlarging the European Union. We have before us Malta and Cyprus, which are two States keen to become members. Given that the complexity of the procedures has been greatly reduced, I voted in favour not only because this measure addresses the need for cohesion between these applicant States and the Union, but also because I believe that this should be taken as an invitation from Parliament to the Council and the Commission to ensure that Cyprus and Malta become fully-fledged members of the European Union as swiftly as possible.
. (FR) It is with great satisfaction that I welcome this report on the pre-accession strategy for Cyprus and Malta, whose accession is vital to the future of the European Union in the Mediterranean. The aim of this proposal for a regulation is to set up the first programme to implement the strategy for Cyprus and Malta, starting in the year 2000 and lasting for five years (2000-2004). The proposal therefore aims to facilitate harmonisation of their legislation with the acquis communautaire and the correct application of the acquis communautaire.
This new move follows on from the step taken at the Helsinki European Council last December, when it was decided that Malta had made sufficient progress to warrant opening bilateral conferences in February 2000, i.e. by the end of this month, in order to commence negotiations on the conditions of accession to the Union and the adjustments required.
As far as Cyprus is concerned, although the Council stated that a political settlement would facilitate the accession of Cyprus to the European Union. It also stated that its decision on accession would be made without the above being a precondition, which I welcome. I have, in fact, always thought that insisting on a settlement of the present situation, in which one-third of this republic' s territory is occupied by Turkey, before starting negotiations with Cyprus was quite unfair.
On a more general note, it is true that the socio-economic situation in these two countries is far better than in other candidate countries. However, they have received technical assistance and financial aid from the European Union in order to transpose the acquis communautaire. Until 1999, this technical assistance and financial aid was provided under the fourth financial protocols (B7-4011). Both countries also qualify for financial aid under the MEDA programme (B7-4012).
During the first and second readings of the 2000 budget, the European Parliament stressed that the new 'pre-accession' heading (B7-0), proposed by the Commission in the preliminary draft budget, should not be limited to the candidate countries of Central and Eastern Europe and should also be extended to Malta and Cyprus. However, because of the Council' s refusal to negotiate a review of the ceiling set for heading 7 (pre-accession) in the Financial Perspectives, the European Parliament agreed, by way of exception, and I stress that it was by way of exception, that this expenditure should be financed under heading 4 (external action) of the Financial Perspectives for the year 2000.
At the same time, the European Parliament created a new heading: 'pre-accession strategy for Mediterranean countries' (B7-04), under which two new articles were created for the pre-accession strategy for Malta and Cyprus pending the Commission' s presentation, following the Helsinki European Council, of the necessary legal bases and a review of the ceiling for heading 7 of the Financial Perspectives.
This proposal for a regulation is supposed to be one of these legal bases!
. I welcome Mr Brok' s report supporting with amendments the Commission' s proposals seeking to prepare Cyprus and Malta for EU membership.
The package will grant around Euro 15 million in total for the two countries in the current year. It is, however, regrettable that the Commission has eschewed multiannual financing and decided instead to allocate funds on a yearly basis. This is bound to have an impact on the ability of Malta and Cyprus to plan spending.
The funding will provide technical and financial support to enable the two islands to meet the requirements of the Community 'acquis' . Given the already advanced state of these two countries, compared to other applicants, this should easily allow them to be 'technically and administratively' ready for membership at the end of the 5-year programme.
Cederschiöld report (A5-0020/2000)
. (FR) As a member of the Committee on Economic and Monetary Affairs during the last parliamentary term, I welcome the adoption of this framework decision on increasing protection for our single currency. The Union should use every means at its disposal to guard against counterfeiting. Consumers and traders are still not familiar with the euro and it would be easy for counterfeit money to be passed in supermarkets, bureaux de change and banks and not be noticed straight away. And the fact that coins are to have a national design on one side will make them even harder to identify.
The European information centres, which are already playing a vital role in raising public awareness of the single currency, should step up their campaigns to raise public awareness of counterfeiting. On another level, we must ensure that Community and national institutions cooperate and implement an information system to collect and exchange information on counterfeiting.
As far as criminal sanctions are concerned, measures are needed to guarantee protection for the euro from the outset and this is the purpose of the draft framework decision on increasing protection by criminal sanctions against counterfeiting presented by the European Parliament.
The purpose of the framework decision is to supplement the provisions of the International Convention for the Suppression of Counterfeiting Currency of 20 April 1929 and to facilitate its application by the Member States. Each Member State must take the necessary measures to ensure that the offences set out in the framework decision are punishable. These offences must be punishable even if they relate to banknotes and coins denominated in euros but not yet issued and if they are committed before 1 January 2002. This is a basic element of the decision.
I cannot but support the rapporteur in deploring the fact that the present national currencies from which the euro is to take over are not protected. We must bear in mind that national currencies could continue to change hands for another 20 years! They should therefore be protected by criminal sanctions against counterfeiting once they have been withdrawn from circulation.
It would also appear to be in the Union' s interest for all Member States to help protect the euro, especially Sweden, Denmark, the United Kingdom and Greece, which will not be introducing the euro on 1 January 2002.
Although this framework decision is a step in the right direction, it confines itself to increasing criminal sanctions by harmonising substantive criminal law in the form of minimum standards. There is still no uniform criminal legislation on counterfeiting and there are 15 different national systems. That brings us back to the more general need to approximate criminal law called for by the European Council in Tampere.
. (DA) Mrs Cederschiöld' s report reflects an extremely peculiar form of logic. The EU introduces a common currency. The risk of counterfeiting increases. Counterfeiting of the euro is perceived as an offence against the entire EU; the punishment must therefore be the same in each Member State. The harmonisation of criminal law or the introduction of minimum legal standards should not be legitimised against the background of problems of one' s own creation but from considerations of reason and necessity. There is nothing to indicate that the Member States' legal principles, legal traditions and carefully tailored legal systems should be lost for reasons to do with an already familiar offence such as counterfeiting. Nor, in the light of the international convention of 20 April 1929, can there be any confusion as to which country should deal with any criminal cases. We are therefore voting against the report and strongly urge the abandonment of the idea of harmonising criminal law on such flimsy grounds. Instead, the focus should be upon preventing the real problem.
. I welcome this proposal to protect the Euro against forgers. When the notes and coins come into circulation after 1 January 2002, everything possible must be done to ensure maximum confidence in the Euro.
Di Pietro report (A5-0019/2000)
Madam President, as the representative of the Pensioners' Party, there have been many occasions on which I have stated, at the committee stage, that the European Union must intervene in regulating the lives of the elderly, and in the measures and rules on pensions, as is already the case, in coordination. Similarly, as concerns the field of justice and criminal law, which we have discussed today, I believe not only that the different criminal law, juridical and administrative legislative systems should be coordinated, but also that we must at last formulate common standards: an offence committed in Italy must also be viewed as an offence in Great Britain, Spain or elsewhere.
I believe that we, the Parliament of the European Union, who are the elected representatives of the citizens, must give sharper impetus to ensuring that the European Union provides for the regulation of every facet of the lives of its citizens, including that of justice, and that of pensions.
. We vote against this report, because by allowing trans-border interception of telecommunication and reversing the burden of proof, the Convention will create the legal ground for large scale bugging operations in the EU. That means, making a European bugging system like the transatlantic spying operation 'Echelon' perfectly legal. This Convention will lead to gross abuses of people' s rights to privacy. It is a major threat to civil liberties in EU.
Also the following points are unacceptable for us: joint investigation teams, controlled deliveries, undercover investigations, inaccuracy of the text on the scope of the convention, lack of respect of the principle of proportionality, lack of democratic guarantees.
Resolution on the Commission' s strategic objectives for 2000-2005
. Commissioner Prodi pointed out that 'Africa is our responsibility' and not apparently that of the USA and other major countries.
I worked in Africa 30 years ago, and it was poor and underdeveloped but the problems are now more catastrophic.
Two million people died of AIDS in Africa last year, approximately 200 000 died in wars.
In Zambia 25% of teachers have died of AIDS.
In some countries children had a better chance of basic education and health care twenty years ago than they have today.
Our policies in Africa lack coherence. There is huge duplication of effort. Furthermore, the cloud of debt remains an obstacle to real development.
It is patently clear that Africa has become the forgotten continent.
. (FR) In its communication on its strategic objectives for 2000-2005, the Commission repeats that Europe needs to become a 'global actor' capable of speaking with a strong voice in the world.
What should this global actor' s objective be? Doubtless our citizens would say something along the lines of 'to defend the countries of Europe better' , since that is the traditional and primordial purpose of political associations. And yet this phrase is nowhere to be seen. All we find are vague phrases about 'strategic partnerships' and the new prospects for trade which the complete integration of Europe would apparently bring with it. The omission of this principal objective is highly revealing. It demonstrates one of the main flaws in the European Union, a little-known, almost always implicit flaw, but one which goes a long way towards explaining our citizens' loss of interest.
There is a highly revealing passage on this point in the work programme for the year 2000 attached to the strategic guidelines. Addressing the fundamental question of relations with the United States, the Commission mentions just one priority: 'we will endeavour to reduce and eliminate as far as possible the disputes in transatlantic trade' (page 4). While we are on the subject, where one would expect a firm declaration of intent to defend European interests in the numerous trade conflicts under way, one merely finds the desire to eliminate conflict, which hardly sounds like determination on the part of the Commission to fight its corner.
How strange that the Commission should lose its instinct for self-preservation just as Europe is integrating. I think there are three reasons for this: 1) in their endeavour to transcend the nation states, the European institutions have lost touch with the people and, in losing touch with the people, they have become putty in the hands of foreign interests; 2) having lost touch with the people, the men and women working in these institutions have started to become used to reasoning not as the sole champions of the people, but as international officials in charge of regulating a global system; 3) integration may afford economies of scale and productivity gains; but it also causes far more to be lost because, when it breaks nations, it breaks subtle expressions of solidarity and, with them, the willingness to present a united front.
. (FR) I share the overriding sense of deep and keen dissatisfaction expressed during the debate. I do, of course, understand the constraints of the moment and I am prepared to entertain the idea of the risk of failure....
However, experience has taught me that, in politics, modest ambitions are never the key to success! I shall not keep saying that I am disappointed, because you need to hope in order to be disappointed.... and I have had no hope since the investiture debate.
As for the future, given that the Commission has shown itself incapable of taking action against fascism in Austria, I am convinced that blocking measures to liberalise the single market is the only way of administering a salutary electric shock treatment to the heart of all the countries in the Union.
- (IT) On behalf of the Italian Communists, I would like to express great dissatisfaction at the contents of the document, which was expected to define the strategic guidelines for Europe up until the year 2005.
Employment: for many years now, the connection between economic growth and an increase in employment has not been borne out by reality, and yet, despite the fact that it has been proved to be useless, the same recipe is being put forward again as a solution to the acute problem of unemployment. And yet our President is a fine economist.
Pensions: The document states that, 'Member States must remain responsible for modernising social protection systems' , and yet the Commission itself intervened in the case of Italy, repeatedly calling for swift changes to the pension system to reduce rights and decrease pension payments.
And yet President Prodi himself gave firm guidance to the Italian Government during those years and is therefore aware of the nature and extent of the sacrifices demanded of our fellow citizens and which they made in order to sign up to the euro, and he is aware of the major role played by Italy in European development. For this very reason, we cannot agree to cut pensions further. There is an agreement on this issue which provides for a review in 2001 and this must not take place one moment sooner. What is more, the relevant cost dynamic is completely under control. I would therefore ask the Commission to please refrain from taking this unacceptable ideological approach and making such declarations which create instability and uncertainty among the citizens.
I referred to the case of Italy, not only because the President is very familiar with it, but because Community statistics (Eurostat) themselves reveal that not only has Italy' s welfare expenditure - currently 25.9% - been below the Community average (28.2%) since 1990, but that it has also been well below that of countries considered to be doing well, such as Germany (29.9%) and France (30.8%).
Europe' s role: we first need to emphasise that Europe rejects war as an instrument for resolving international conflict: only then can we talk of the 'military' role of the Union.
Agriculture and health: we see the issue differently from the Commission: in our view there are no consumers: there are only citizens who want to eat healthy food - products which are not designed for competitiveness but health, quality and respect for the environment. Moreover, these are factors which create employment.
- (DE) The President of the Commission, Mr Prodi, presented an impressive programme yesterday and elucidated it with additional comments. We are still talking declarations of intent, which must be followed up with deeds. The commitment displayed by the President of the Commission gives us no reason to believe, at the present time, that these deeds might fail to materialise.
We are also in the President' s debt for adopting an appropriate stance in relation to what is going on the home political front in Austria. Mind you, although I tried to follow his speech attentively yesterday, I may have missed something. The President has recently set out his position vis-à-vis Austria in connection with the safeguarding of EU fundamental values. However, I did not hear anything said about the happenings in Spain: not only have there been no happenings of this kind in Austria, I can tell you for sure that there will not be any in the future, indeed it would be unthinkable in a democratic Austria.
. (FR) The proposed action and programme presented by Mr Prodi are vague in the extreme and the social question is missing yet again. In fact, the word seems to have been banished from the Commission' s vocabulary, whereas liberal and American references abound.
Mr Prodi reverts to the contested concept of 'governance' ; contested because it favours state intervention over a proper working democracy and refers to the notion as defined by the IMF, whose ideological agenda is predicated solely on liberalism and monetarism. The shift in meaning is not just semantic... The only logical thing to do on reading this document is to pursue the mass market and generalised deregulation and forget about the realignment of European policy which our citizens hoped for. Mr Prodi talks solely of 'mechanisms' and 'structures' and fails to set out a single balanced project which responds to the aspirations of our people.
Enlargement appears to be an end in itself, but unless decisions are made on a social policy, a common value and an institution to strengthen the cohesion and democratisation of the Union, the Europe bequeathed to us at the end of Mr Prodi' s presidency may well be a simple common market area within the context of generalised globalisation, rather than the community of destiny which we hope for.
Finally, Mr Prodi' s complacency towards the Austrian Government in the name of an exaggerated sense of protocol (which in no way obliges him to send a message of congratulations) would in itself warrant a vote of no confidence.
. (FR) The European Union is flaunting its unbridled expansionist ambitions. The Commission' s objective for the next five years is to become a 'global actor' by showing 'genuine leadership on the world stage' . The nature of the EU has not changed. Since the beginning it has served the interests of a few dozen large financial and industrial groups and their pressure groups. But the Prodi Commission now wants to transform the EU so that it can apply for joint global governance with the United States, which it also sees as its future competitor and rival.
This new imperial policy advocates reorganising European and national institutions, strengthening the power of the state, increasing competition, establishing a European army and redistributing financial resources. Even daring to refer to the defence of a 'European social model' is a shamefaced lie because the more the EU combats the United States, the more it becomes its clone.
We shall vote against these objectives, because we are fighting against this policy both in Parliament and on the streets. A European charter of fundamental rights would be the only ray of light in this policy but, yet again, there is no provision for the people of Europe themselves to be able to address and decide on this democratically.
We abstained from the vote on the motion for a resolution for the following reasons.
Firstly, the motion does not condemn clearly enough the vagueness of the priorities and commitments indicated in the Commission' s programme.
Secondly, in terms of the definition of priorities for the next five years, we consider that the main question to be considered by the Commission is its role in interinstitutional relations within the EU which neither the programme nor the motion mention.
In our opinion, the Commission' s role in the near future will be dependent on some of the European political initiative being returned by the governments of the Member States following the Santer Commission scandal. This is very positive as this is how the national parliaments, on which the governments depend, will continue to show that their democratic mandate is indispensable to European construction. The truth is that the European Parliament is still failing to gain the confidence and interest of national public opinion which is determined not to think about Europe, as demonstrated by the low turnout in the recent elections. The mechanisms used in the cooperation between the governments of the Member States must therefore be reinforced and made more coherent, more transparent and more democratic.
We welcome the efforts of Mr Prodi to improve the public image of the Commission and the need for the latter to agree with this House and the Council. However, the priority should be to reform the governmental cooperation mechanisms, particularly by creating a Council of Ministers for Europe which, by itself and in coordination with the other European institutions, can assume the responsibility for transforming the political decisions of the European Councils into specific actions.
Corrie report (A5-0032/2000)
Madam President, the work of the ACP-EU Joint Assembly was coloured in 1999 by growing concern about the sustainability of the cooperation models derived from the Lomé Conventions. Back in 1994, the Joint Assembly passed an initial resolution, in which our fellow Member Dominique Souchet was closely involved, expressing its alarm at the foreseeable consequences of the Uruguay Round, which contradicted the very principle of Community preference which was fundamental to this cooperation. These fears have been taking shape over the last two years and the banana row is the clearest expression of them. The developing countries are asked to fall into line with the liberalisation of trade, despite their vulnerable economies.
Although Mr Corrie' s report roundly condemns this situation and reaffirms the Joint Assembly' s attachment to the Lomé model, he fails to highlight properly a second problem which, to tell the truth, is also the result of the free-trade error, namely the incoherence of the regional trade agreements signed by the European Union. The cooperation agreement with South Africa is a prime example. The Council approved the agreement negotiated by the Commission despite the fact that a basic section, namely agriculture, had not been finalised.
As Paul-Marie Coûteaux rightly said in his intervention yesterday and in his proposed amendments, one wonders exactly what political coherence this blank cheque represents. It is most worrying, especially as a similar agreement with Mexico appears to be taking shape.
Nor is it possible to support the rapporteur' s call for the European Development Fund to be merged with the Community budget. We want to maintain the clear commitment and the responsibility of each Member State, which is made possible by its intergovernmental nature. Alas, there have been far too many instances of collective aid for which no-one feels responsible being derailed and we do not want to extend this disastrous system to the EDF.
Madam President, I welcome Mr Corrie' s report as a balanced assessment of the work the Assembly has carried out over the last year.
The report comes just after agreement has been reached on the renewal of the existing Lomé Convention, which expires at the end of this month. The new agreement provides for a development budget of EUR 13.5 billion over the next seven years. It is vital that this money is used to benefit the poorest groups and individuals within the ACP countries. Strenuous efforts must be made to root out corruption and waste. Civil society must be involved in the planning and implementation of these projects.
The decision to include a clause obliging ACP countries to take back illegal immigrants entering Europe is worrying and will have to be implemented with extreme sensitivity. I hope that before the end of this new Lomé Convention we will be able to welcome Cuba as a full member.
. The joint United Nations programme on AIDS estimated that by the end of 1998, there was a total of 33.4 million people in the world living with the HIV infection. Over 95% of all HIV infected individuals live in the developing countries and sub-Saharan Africa is the worst affected region in the world. While only around 10% of the world' s population live in sub-Saharan Africa, 70% of all people who became infected with the AIDS virus in 1998 live there. 80% of the 13.9 million AIDS related deaths in the world have taken place in this region.
The AIDS problem in Africa is not only a private or public health issue but a development one. The effects of the AIDS pandemic mean that any progress in development matters in the sub-Saharan region is being neutralised or reversed. From the data which I am referring to today, it is evident that this disease is taking a disproportionate toll on the developing countries least capable of responding to its wide-ranging impact. It is clear that the spread of AIDS in the sub-Saharan African Continent is linked to poverty. AIDS treatments that may cost $18 000 per annum for one person are obviously not affordable by countries whose annual health budget may be less than $5 per capita.
It is incumbent on the European Union and the United Nations to address what is a social and fatal problem in a comprehensive and strategic manner. We must primarily ensure that the basic needs of the poorest people in the countries most affected by the AIDS disease are fully met. These countries include Ethiopia, Lesotho, Mozambique, Tanzania, Uganda and Zambia. Prevention education should begin early in the primary school curriculum in these countries. Appropriate messages about the health effects of AIDS must be delivered to primary school children by teachers who are comfortable with the information that they are trying to communicate.
Health facilities and staff of NGOs need to be supported and resourced to deal effectively and appropriately with patients. It is essential that these groups are able to obtain the limited resources they require to be effective. At a more central level, there is a need for more effective co-ordination between government donors, international NGOs, indigenous NGOs and private sector initiatives so that scarce resources are not wasted.
Already weak economies are being further weakened in Africa by the AIDS virus. Already stretched resources are being further stretched. 50% or more of hospital beds are now occupied by someone suffering with an AIDS related disease in the countries where AIDS figures are highest.
On a separate matter altogether, I would like to support Cuba' s membership as an ACP country within the framework of the new Lomé Convention which will shortly be agreed between the European Union and African, Caribbean and Pacific countries. I know that this is somewhat controversial, particularly, because of the attitude of the United States Government towards the Castro regime. However, on this occasion, the European Union will be insisting on introducing political criteria into the Lomé Convention Accord. Good governance criteria broadly covering questions of refugees, corruption, human rights and democracy will be part of the finalised accord between the European Union and all countries signing the Lomé Convention from Africa, the Caribbean and the Pacific region.
. (FR) The Lomé Convention, on which the entire structure of relations between the European Union and the 71 African, Caribbean and Pacific countries rests, is still the most efficient and ambitious development tool in north-south relations. After years of 'good and loyal service' it is still the main symbol of efforts by the European Union to promote development and improve the lot of the poorest countries.
It is the humane face of Europe...
And the merit of Mr Corrie' s report is that it highlights the value of this original, proactive development instrument, together with the work carried out by the Joint Assembly.
Especially as the vulnerable architecture of this ambitious structure has been threatened. The partnership between the European Union and the ACP was negotiated in the difficult time of the changeover to the new millennium. I am delighted that reason and generosity triumphed over the difficulties, opening new prospects for this partnership.
Now, more than 30 years after the inauguration of an unprecedented partnership between north and south, the tool which has proven its worth and served its time needs to be adapted in order to meet new challenges. Which is why the new 20-year agreement due to be signed in Fiji on 31 May represents more than the simple renewal of the Conventions regulating relations between Europe and the ACP. It should seal their revival.
It brilliantly illustrates the political dimension of a partnership which constitutes the only forum for dialogue and political exchange within north-south relations. At a time when the Joint Assembly is opening its doors ever wider to the elected representatives from parliaments in the ACP, this dimension must not only be preserved; above all, it must be encouraged.
The Joint Assembly also represents the tribunal before which the countries of Europe and the developing countries defend their common interests. After the debacle in Seattle, our duty from now on is to adopt a concerted position and ensure that the rules of world trade develop and are used to fight poverty.
The partnership is here to stay and the way is clear for it to be modernised.
First, by promoting a trend towards regional meetings of the Joint Assembly, as recommended in the Corrie report, thereby enabling working methods to be adapted to the new types of cooperation envisaged (regional economic partnership agreements). Then, by gearing actions to micro-projects and making them accessible to the civil society in the southern countries and, finally, by calling for enlargement and the rapid accession of Cuba, which all the ACP called for at Nassau and which has now made a formal application.
But we must also preserve the original spirit of the Lomé Convention, which has enabled relations between the European Union and the ACP to become what they are today: a real partnership based on fairness and mutual respect.
. (FR) A few days after the demonstrations in Seattle, the ministers of the European Union imposed an agreement compatible with the rules of the WTO on the ACP, i.e. their former colonies. Apart from reducing the volume of exports from these countries to the Community market, what we term 'development aid' to the ACP has fallen constantly, from 70% of total European Union aid in 1986 to 30% in 1998. The European Union prefers to send its funds to Eastern Europe, the former USSR and Asia, where there is greater opportunity for profit.
The ACP-EU agreements make a mockery of democratic principles and the fight against corruption, by sparing those who are responsible: when will sanctions and controls be imposed on Total-Elf, which is supplying those responsible for the civil war in the Congo? Or on Shell? Although the market is presented as the only rule which applies to ACP-EU relations, the European Union also plans to police immigration, as article 13 hints, in order to justify the policy of the European states against illegal immigrants.
We do not accept this agreement, which deprives people of the wherewithal to build societies which are independent of the European multinationals and banks.
. Mr President, I am full of praise at the sterling efforts of MEPs --some of my Labour colleagues among them - on the ACP-EU Joint Assembly and their efforts towards securing a new Lomé Agreement, which will benefit some of the poorest countries in the world.
Few of my constituents will probably be aware that the EU is the biggest foreign aid donor in the world. While others may have the biggest rockets, the EU has the deepest pockets. This is something that the EU can rightly be proud of, and I think we should shout it from the rooftops more often.
The Labour Government' s record in Britain is also a proud one. Clare Short, MP, is one of the few Cabinet-level Ministers for international development in the world and, as such, can take her case to the very heart of government. Gordon Brown, MP, meanwhile, has led international efforts to relieve crippling levels of Third World debt and ensured that Labour' s campaign to reduce poverty does not end at the English Channel. Whether through the minimum wage in Manchester or debt relief in Durban, Labour' s aim of poverty reduction remains the same.
There is still much to be done, however. The next great challenge is to re-launch the new round of world trade negotiations that failed to take off last December in Seattle. It must be a 'development round' , in which developing countries, effectively excluded from previous rounds, are fully included. For the best way to reduce world poverty is to help developing countries help themselves. Developing countries want trade not aid, a help up not a hand-out. And the best way to help developing countries help themselves is to open up world markets to allow them to sell their products. In this way, the power of globalisation can be harnessed for the good, to benefit the poor not just the wealthy, the many not just the few. Thus, whether through the New Deal in Newcastle or fair trade in Freetown, Labour' s aim of opportunity for all remains the same.
Swoboda report (A5-0031/2000)
. (EL) The EU' s Stabilisation and Association Agreement with the Former Yugoslav Republic of Macedonia, in the form of a joint agreement as established by Article 310 of the EU Treaty, can contribute to the stabilisation and development of that Balkan republic. In parallel, it can benefit from substantial financial support via the PHARE programme.
However, the EU' s present policy in the Balkans is fragmentary, inconsistent and schizophrenic in nature. There are different types of agreements or relations or lack of relations - going even as far as the embargo on Yugoslavia - which result in a fragmented and ineffectual approach. There is no sense of regionality for the Balkans, which would include everyone without exceptions or vindictiveness.
Finally, intervention by the European Union to solve the problem of FYROM' s name - which is unfortunately becoming a long drawn out problem and could make an already tense situation even more fraught - and to respond more energetically towards negotiating FYROM' s principles within a reasonable time scale, is necessary and useful.
. (FR) The Commission' s stated desire to strengthen relations between the European Union and the Former Yugoslav Republic of Macedonia and to grant this country the prospect of full integration into the Community would appear to respond to a primary concern: a political entity which respects nations and their sovereignty could no longer postpone sending a signal to these states in south-east Europe which history has shown no consideration for since the end of the Second World War.
Having been crushed beneath the heel of triumphant Communism, this region has not stopped paying the price for the collapse of the Soviet system since the beginning of the 1990s. And yet, under these difficult conditions, especially since the military intervention in the Balkans by NATO, some of these genuinely European countries have demonstrated a sense of responsibility which entitles them to aspire to join the Community.
In this sense, the Former Yugoslav Republic of Macedonia is both an exemplary and a symbolic case. Exemplary because it proves that the Balkan countries are not at the mercy of fate and that those of them which so wish are already in a position to meet the standard requirements imposed by the European Union in stability and association agreements. Symbolic because it reflects well on the Fifteen' s project to see the birth of a policy which is common to the five countries in the region (Bosnia-Herzegovina, Croatia, Federal Republic of Yugoslavia, FYROM and Albania) and which would make economic and political stability a pressing and urgent requirement.
The UEN Group is all the more in favour of sending this signal to the Former Yugoslav Republic of Macedonia because it leaves plenty of room for the independence and sovereignty of the states. A satisfactory solution cannot be found in the Balkans without a strong policy of cooperation between the states concerned; but nor can there be any question of blocking their process of integration because one of them is considered unworthy of such promotion.
The Union is simply doing its job when it seeks through its cooperation policy to encourage nations to espouse a platform of common values with it, of which democracy and civil liberty are the cornerstone. It is not its job to subrogate to people in their choices or, failing that, reinvent a new variation on a 'sense of history' which perceives self-determination as a one-way street.
The Community construction only makes sense if it creates positive discriminations alone, and the UEN Group hopes that this signal to FYROM and specific action in its wake will help us make a sustainable contribution to the development and peaceful coexistence of the nation states in this fully-paid up part of Europe.
Frassoni Report (A5-0021/2000)
. (DA) The Danish Social Democrats in the European Parliament have today voted in favour of Mrs Monica Frassoni' s report, according to which the European Parliament is to accept the agreement entered into with the Commission about the implementing provisions for the Council' s decision of 28 June 1999 concerning comitology. In all matters, we attach importance to the fact that there should be the greatest possible transparency in connection with the decision-making procedures involved in EU cooperation, for example with a view to guaranteeing the necessary democratic control. Through the agreement, the European Parliament will automatically be sent the relevant material in connection with decisions made in accordance with the rules under Article 251 of the Treaty. We should also like to see this arrangement extended to other areas in which, following the agreement, the European Parliament' s relevant committees will be sent material when they ask for it. With the approval of this agreement, we have not achieved the final goal of transparency and democratic control where the comitology procedures are concerned. However, it constitutes real progress in the right direction, which is something we do not wish to obstruct.
(The sitting was suspended at 1.23 p.m. and resumed at 3 p.m.)
Company restructuring in Europe
The next item is the Commission statement - Company restructuring in Europe.
. Mr President, industrial change, which can be gradual or sudden, is driven by new technologies, worldwide competition or consumer preferences. It has economic implications and an impact on employment and social cohesion, but it also provides major new opportunities when anticipated, prepared for and managed.
The acceleration of technological progress and the increasing competitive pressure of globalising markets are pushing companies to rapidly adapt their production and company structures. Companies must be able to anticipate and identify at an early stage what they need to do to ensure the continuity of their activities. Sometimes this calls for mergers of activities.
The Commission is acutely aware of this situation and of the need for people to feel basic security in difficult times of change. We are convinced that the cornerstone of successful adaptation to change is dialogue at all levels and with full and transparent information as its basis.
We have had in the recent past different experiences and approaches on how to deal with large-scale operations of corporate restructuring, often affecting the lives of large numbers of European people. In some cases these operations were prepared well in advance, fully involving workers' representatives, with due care being taken to search for the least damaging solutions. Where necessary, workers likely to be affected were prepared through employability measures to face the challenge of sudden unemployment.
In other cases these operations were launched and implemented with less care and concern for those affected. On every occasion, and as recently as last October in this House, the Commission has highlighted the following basic positions. Firstly, decisions on corporate restructuring remain the prerogative as well as the responsibility of management. This means that, when contemplating actions likely to lead to serious social consequences, job losses for example, companies should always actively search for and choose the least negative and least damaging solution.
Secondly, when dismissals prove to be inevitable, the utmost must be done to reinforce the employability of those concerned. This requires anticipation, timely preparation and careful management of these processes.
Thirdly, nothing can justify the absence of timely, effective and comprehensive information and consultation of the workers' and employees' representatives before such operations are launched or publicly announced. Worker involvement is always, and particularly in the event of corporate restructuring, not only a basic right but a necessary precondition for the social acceptance of such operations. In the end it is also a decisive factor of their success, as no collectivity can survive and prosper without trust, dialogue, partnership and solidarity between its different components.
These basic ideas meet with a wide consensus in Europe. This is what intelligent restructuring is about. It is more and more rare to see companies embark on damaging restructuring operations ignoring these fundamental concerns, as unfortunately was sometimes the case in the past.
We have built a wide range of instruments which meet these concerns in recent years in the European Union. We have set minimum requirements at European level, which all Member States and all companies must observe when contemplating job losses, especially when they are massive, or preparing other decisions likely to affect workers. The collective redundancies and transfers of undertakings directive and the European works council directive constitute our legal framework, protecting the workers' rights and ensuring fair standards in the field of information and consultation at national and transnational level respectively.
As regards the national and/or local level of employee involvement, the Commission wishes to underline again the need for proper information and consultation of employees' representatives before any redundancies are decided or implemented, as provided for in the collective redundancies directive and in other national provisions.
I wish to recall that it is, in principle, up to national courts to deal with possible violations of these rules, if and when they are brought before them by national representatives. However, even when existing rules or arrangements are formally respected this does not mean that management' s attitude is socially irreprehensible. In fact, the Commission has argued for some time now that the rules we have established are not sufficient to deal with the challenges of today. In a world characterised by permanent change and in the context of high levels of unemployment, the rules in force seem to us to be outdated as they do not allow or promote the key ideas behind our employment strategy and our approach to change, anticipation, risk prevention and employability. That is why in November 1998 the Commission presented a proposal for a directive on worker information and consultation which has since then received your strong support. We thank you for that.
Unfortunately, the other branch of the legislative power, the Council, has not yet - more than one year after the presentation of the proposal - begun working on it. I hope that this debate contributes to reminding Member States of the importance and urgent nature of this initiative.
We have recently heard from the Portuguese Presidency that a serious debate on this proposal will soon be launched.
The forthcoming French Presidency also seems willing to give this dossier the high priority it deserves. The Commission sincerely hopes that Parliament and the Council quickly finalise this important dossier which constitutes, in our view, the most effective answer to the concerns raised by cases such as the ones which brought us here today.
As for the transnational level of employee involvement there is some indication that at least in one case the companies may have breached transnational information and consultation agreements which they had concluded with their European workforce. They may have at least exploited some ambiguity in the legal and contractual framework in force. The Commission will contact the relevant national authorities to check this. In any case, I wish to say to those who believe that their rights in that respect were ignored that adequate means of enforcement and redress are available to them, notably through relevant national jurisdictional instances.
The Commission is aware of your request to proceed immediately with a revision of the European Works Council Directive. As recognised in the report, which we will adopt in the forthcoming weeks, we accept that the directive contains some loopholes. Nevertheless, as my colleague, Commissioner Diamantopoulou has already underlined on other occasions, when deciding whether or not to revise the directive immediately, different considerations must be taken into account.
First, any revision of the directive would have little immediate effect on existing agreements, unless the fundamental principle of respecting the autonomy of the negotiating parties no longer applies.
Secondly, an immediate revision would make things much more complicated as regards progress in respect of the other pending dossiers in this field like European company statutes and the national information and consultation proposal.
The successful outcome of these other dossiers could greatly facilitate the subsequent revision of the EWC Directive and even provide some degree of a solution to the problems identified above. That is why we tend to consider that it might be more appropriate in this context to proceed with the revision of the European Works Council Directive only after the conclusion of those two dossiers and following a more complete evaluation of the application of the directive.
Action is not limited to legislation. To encourage and support dialogue as the cornerstone of the successful adaptation to change the Commission is also developing the recommendations of the Lillehammer Report by preparing the setting up of a European observatory on industrial change. We are also developing another suggestion of that expert group, the Managing Change Report.
Let me finish by addressing some of the other concerns expressed in the draft resolution submitted to this House. As for the enforcement of the links between competition policy and social policy, let me remind you that there is a provision in the merger regulation which enables workers' representatives to be heard by the Commission in the framework of the relevant procedure. Generally speaking, we recognise the need for proper consideration to be given in different instances to all aspects surrounding these kinds of operations, including their effects in terms of employment.
As an example of this I mention that public authorities, notably the Commission, have already taken measures through guidelines on national regional aid that came into force on 1 January this year so as to ensure that public funding remains associated with the recipients of regional aid and consequently with the jobs attached to the investment. To this end all regional aid is made conditional on the maintenance of the investment in question for a minimum period of five years. The same provision was included in the Structural Funds Regulation which means that it applies to all investments cofinanced by the structural funds.
Social cohesion and the interplay of policies at EU-level is the focus of the forthcoming Lisbon Summit. I know we will be coming back to these issues again in the future to see how we can best make sure our policies are adapted and reformed to underpin economic and social progress in Europe.
Thank you very much Commissioner.
Mr Gorostiaga Atxalandabaso, I understand you have a point of order. If it is a personal statement, would you be prepared to wait until the end of this debate, at which stage I would be happy to call you?
Mr President, the problem is one of public honour in this Parliament, it is not a personal statement.
This morning, the President of Parliament, Mrs Nicole Fontaine, repeatedly refused to allow me to make a point of order. Unfortunately, this is not the first time that Madam President has shown this inadmissible behaviour towards me. In doing so, Madam President has breached Rule 142 that states that points of order shall take precedence over all other requests to speak. She has also breached Rule 122 that gives the right to all the Members of this House to make observations, observations which in this case refute the remarks made by another deputy, Mr Vidal-Quadras.
This partisan behaviour of our President should be criticised most firmly. I will willingly accept Madam President' s apologies any time.
Thank you for your statement. We will certainly make sure that the President is informed of your statement. I can assure you that as far as I am aware the President never likes to have a debate on issues in the middle of a vote. Therefore the House was probably quite willing to go ahead at that stage. But thank you for your remarks.
Mr President, I welcome Commissioner Liikanen' s words, and I am contributing to the debate - we are all contributing to the debate - because, although the subject is broad in scope, it also concerns a specific fact.
The subject in question is of great political and social importance. Free enterprise, free movement and free competition are essential pillars of the political and economic structure of the European Union. Company restructuring is part of the principle of free determination of investments, and must therefore be defended. However, all too often we witness events which are in stark contrast with these principles. Today, we are witnessing one of these cases, which, on the surface, may seem to be of minor importance and affect only the specific industry, but which, if it is allowed to pass without an authoritative intervention by the European Union, will become an unwritten rule which will cause problems for many of the Member States and the Union as a whole.
An American company - Goodyear - with production sites in Italy, Germany and England, is reviewing its production and relocation, justifiably, in its own view. However, it seems to be doing it without observing the relevant Community legislation, for it is certainly not giving reasonable notice to employees or heeding the obligation to render an account of their use of Italian and European public finances. In Italy, Commissioner Liikanen, Goodyear is not carrying out restructuring but closing a plant whose production covers 14% of the market and which Goodyear itself defined as, 'having the most highly-skilled workforce of all its plants' , a plant which was opened with a total of EUR 85 million of European capital. No notice was given of the closure, and no intention was shown of discussing the fate of the plant or its workers, despite the fact that the public funds invested in that plant make it much more public than private. It would be a serious matter if every non-European company were to learn to use Europe as a bus where you do not have to pay for the ticket, you do not have to pay for cooperation, you benefit from using the facility and you leave without being accountable to anyone.
Europe has to guarantee every sort of freedom, including freedom to use one' s own money for the purposes of one' s own freedom and not to let others use it at will, others who make demands and then, when the break is made, refuse even to discuss the terms of the break, despite the fact that this is a break which has been declared unilaterally.
Just now, Commissioner Liikanen was talking of restructuring which must not be uninformed. Sadly, in this case, he has not taken into account those who are affected and seems not to have considered those carrying out the restructuring. I would also like to point out to Commissioner Liikanen that it is not easy to take a matter to a national court. Of course, it is always possible, but when jobs have been lost and factories closed down, the idea of going to Court when proceedings are as lengthy as they are in Italy is not very reassuring.
Commissioner Liikanen, we expect an authoritative intervention. As Parliament, we are, of course, expecting to be able to contribute to the resolution you mentioned - we are ready and waiting - but we expect an authoritative intervention on this, which can on no account be allowed to reach its conclusion and be forgotten, as has almost happened already.
Mr President, Commissioner, as the Group of the Party of European Socialists, we have tabled a compromise resolution together with the other groups of the left, the Greens and the GUE as we wanted to highlight and condemn the more striking, negative aspects of the behaviour of the companies discussed in the resolution, ABB-Alsthom and Goodyear Dunlop.
The Goodyear case is not localised and limited to the industry in question: it concerns a thousand families who have lost their jobs overnight, and are left without income or prospects for the future.
The cases we are discussing today, like many others we have discussed here - and I fear they will not be the last - as you, Commissioner, reminded us, provide us with the opportunity to discuss the imperative need to supplement European legislation. An example is the directive on the information and consultation of workers which you mentioned, that has been awaiting a solution for years and upon which the European Parliament gave its opinion very clearly in April last year. I am also referring to the importance of reinforcing European legislation across the board by revising existing directives. I believe that the European Union and the Commission must ask the Council and the Member States to consider the procedures for implementing these directives in the different States as well.
Italy is no exception - it is not one of the most advanced states when it comes to implementing directives - but there are many countries where the directives, which, in any case, only lay down minimum rights, are hardly implemented at all. This makes it possible for companies to relocate, even within the European Union, from one country to another where directives are less strictly applied, companies have greater benefits and workers are less well protected. And the result of this is social dumping.
Therefore, we must keep tabs on the application of these directives and reinforce European coordination. All this confirms our conviction that something like sanctions, which we reiterated were very important when we gave our opinion on the information and consultation directive last year, can on no account be abandoned. Otherwise, I believe that the cases we are discussing today will multiply constantly, and that, one day, the European Union will have no control over them, particularly with regard to competition and change-inducing technologies, and this will contribute to higher unemployment and weaken social cohesion.
Mr President, Commissioner, ladies and gentlemen, for the second time within the space of four months, we find ourselves debating the restructuring of companies in Europe. This is - as it was the first time round - sparked off by the reorganisation of large companies, which is linked to a drop in employment.
I would like to make it quite clear that the Liberal Group is against any political interference in companies, in terms of both finance and management. Our task is to draft legislation and to monitor to ensure that it is observed. It appears that Goodyear in Italy received Italian and European subsidies to the tune of approximately EUR 40 million. The company went under despite this. This goes to show that jobs cannot be bought. The market is a law unto itself.
As such, state aid costs the government twice: first in subsidies and then in unemployment benefit. Surely this cannot be the role of your, my and the citizens' tax money? All this, of course, does not mean that our Group does not share the concern of the Italian Members regarding the effects of the closure on the region concerned.
My Group is also opposed in principle to the naming of specific companies in this resolution, for two reasons: firstly because this creates selective responsibility. A company is pilloried one day and not the next. Why should this be the case? Michelin caused a great stir. But I did not hear a squeak when Nissan and IBM were discussed, where, similarly, a great number of European employees were involved. Secondly, this is not fair towards employees of other companies where reorganisations also take place and where it hurts too.
My Group has signed a joint resolution with EPP and UEN, in which, however, we made it clear right from the outset that we are against the naming of company names.
This is why the Liberal Group will vote against paragraph 8 and the second section of paragraph 9. If these paragraphs are nonetheless adopted, my Group will abstain from the final vote. I do hope that this will not be necessary.
Mr President, once again we are being forced by topical social issues to debate and take a stance on the restructuring plans of major European groups. Everything has already been said on this subject. For some of us, everything has already been said on the freedom or quasi-divine right of companies and for others, with whom I associate, everything has already been said on the intolerable logic of short-term profit, on disdain for workers, on both the individual and collective social consequences, on the impact on territories and on the waste of know-how and skills.
We are all aware of the fact that restructuring, as we know it today, contradicts the stated objectives of the European Union on employment and social and territorial cohesion on all counts. Under these circumstances, what is important today for us, as European Members of Parliament, when we come to the vote, is not yet again to declaim a few general points, however emotional; in my view, this would reinforce the already widespread idea that the institutions are impotent; what is important is that we use every means available in the European institutions to bring our stated priority objectives to bear on the specific case of the merger of ABB-Alsthom and the closure of the Goodyear site in Italy and draw all the relevant conclusions.
From this point of view, what can we do? First, draft a very accurate report on the implementation of the collective redundancies and European works council directives and use all the pressure, warnings and sanctions needed in order to ensure that they are applied to the letter. It is obvious nowadays that the management of large groups are using every subterfuge they can to avoid transparent information and negotiation with their workers. We must not permit that. To claim, as ABB-Alsthom did, that it is too early for talks before the merger and too late after it, because the representatives no longer have the credentials, is inadmissible. Basically, it is patently hi-jacking the spirit of the European works council directive.
We must strengthen our legislation in order to close these loopholes; we must reform it and guarantee workers new rights, especially the right to contest the economic justification for redundancies. We must also review the criteria on which mergers between groups are authorised. What does the Commission, and by extension what do we look like, from the point of view of the workers and from the point of view of the social consequences, when the Commission authorises a merger as questionable as that of ABB-Alsthom? It simply looks like it is involved in a cover-up. And if all Community policies are to promote employment and cohesion, how is it that the Commission can forego such an investigation when deciding whether or not to authorise a merger?
Mr President, the Portuguese Presidency and the Commission' s strategic objectives for 2000-2005 both talk of full employment for which two essential conditions are required. The first is to create new jobs for young people entering the labour market and the second is not to lose jobs. Yet the current situation in Europe provides us with clear examples of how jobs are being destroyed, particularly, and most seriously, by companies which are making huge profits. In the past, workers were asked to show their solidarity with companies in order to ensure their survival. Now the companies are making huge profits but are also making workers redundant. Examples have been given in Spain of Michelin and ABB-Alsthom and my colleagues will give examples for Italy.
There is also another hidden way of making workers redundant, as practised for example in Spain by the Ericsson company under the term 'externalising' . Note that sensitive words like 'redundancy' are not used. Externalising services by subcontracting these to contract companies results in stable and permanent jobs being turned into precarious jobs without union or social rights. This is just an underhand way of making workers redundant.
Commissioner, if the European institutions really believe in what they say about full employment, they must take clear steps to secure this. They must revise the directives in order to guarantee the participation of workers in these negotiations. They must revise the directive on collective redundancies, reduce the working day, link European subsidies to a clear commitment to maintain employment and include social and labour clauses in the international agreements signed by the European Union.
Mr President, sadly, once again, Parliament is having to discuss the restructuring of companies in Europe. Yet again, workers are likely to lose their jobs.
This time, I am referring to the workers of the company Goodyear in Cisterna di Latina. As has already been pointed out, in one month' s time, 600 people and as many families could be deprived of their sole source of income. Despite the commitment they have shown to the company and despite their high level of professionalism - which has made the Cisterna plant one of the most productive in Europe - these workers are likely to be removed from the production cycle, while Goodyear, after years of benefiting from state and European subsidies, is totally free to walk out. I do not think this is at all fair, either to the workers at the Cisterna plant or to all those Italian and European citizens whose taxes have, albeit indirectly, enabled Goodyear to benefit from the state aids I have just mentioned.
The European Commission and the Council must, at last, assume all the necessary responsibilities, both with regard to the adoption of a common position on the information and consultation of workers and with regard to Community and national aid, which must only be granted to companies who undertake to establish long-term agreements to protect jobs.
Today, we ask the Commission to start by protecting the workers at Goodyear in Cisterna, and therefore to put as much pressure as possible on the company for it to come to an agreement as soon as possible, thereby ensuring the continued existence and operation of the Cisterna plant.
Mr President, Commissioner, I would also like to remind the House that there is very little time available, and therefore that any measure - including those already cited by the Commission in its introductory report - which we adopt must have an immediate, timely effect.
Mr President, Commissioner, as far as restructuring goes, there is no doubt that European companies must adapt so that they are better placed to face new challenges or go under. We are well aware of this current economic context and that the purpose of restructuring is to rationalise corporate management.
Although it is laudable from an economic point of view to make structural changes in order to be more competitive and win market shares, this approach may be reprehensible if it is made at the request of financiers, often shareholders, with the sole unavowed aim of increasing the financial standing of the company in order to raise profits which they can then withdraw from the company. The various recent announcements referred to by previous speakers, be they by Michelin or Goodyear, are symptomatic in this respect.
Rationalised management and improved profits should, in my view, serve the company and hence its employees first and foremost, and any financial benefits should follow. However, what we witnessing today is the phenomenon of concentration and corporate regrouping and relocation, with all the familiar consequences, both on the quality of products and at the social level, especially in terms of unemployment, difficult working conditions and increased flexibility: consequences which have a drastic effect at the human level, especially on the family unit.
There is a very real risk of seeing a two-headed monster emerge on this planet, with poor countries providing the labour and rich countries providing the capital. Surely Europe should act as a safeguard, maintaining a certain equilibrium between increased profitability and social welfare? We must not forget that it is human resources which make a company function at its base and guarantee it good results.
Finally, allow me to remind you that the third letter of the EDD Group to which I belong stands for 'difference' . Europe has a duty to make its voice heard as an alternative to savage restructuring for profit at all costs. Without doubt, the voice of difference in this monotonous flood of restructuring.
Mr President, last month in the UK, in a region that neighbours mine, the Michelin Group announced significant redundancies at its Stoke-on-Trent plant due to company restructuring and increasing global competitiveness in the world market for tyres. I, like all Members present, am saddened by this loss of jobs. Equally, I am saddened by the announcement made by Goodyear that has prompted this resolution. But I doubt very much indeed whether a European works council would have been able to change this company' s decision.
This House is very good at producing resolutions and legislation and we sometimes, in this institution, forget that Europe cannot survive alone. We need multinational companies to base their businesses within our continent. In my few months here, I have found it astonishing that whilst we all talk about the need to encourage businesses to grow within the EU, nearly every resolution we pass actually encourages businesses to leave.
In our last plenary part-session in Brussels we voted on the end-of-life vehicles directive and managed to make the legislation retrospective, adding huge costs for the European motor manufacturers that they could not have predicted. Two days later, Toyota, which employs several thousand people in my region, stated that this directive would not only increase the cost of cars but could well also mean redundancies in their Derbyshire plant.
In a world where surely less regulation is the key, we in this House seem to believe that we can add more regulation and costs on business and that they will stay within the European Union, untempted by other locations elsewhere where there are fewer burdens. We MEPs speak often about SMEs and have now come up with a unique way of creating them. Take a large successful business, add European regulations, and within months you have created a small one. Perhaps before we criticise anybody outside this place we should take a good look at ourselves and what we do here.
Mr President, I will not use my speaking time by going into the individual cases debated here today. In this respect, I share Mrs Plooij-Van Gorsel' s view that we cannot talk about these in detail. But maybe next time, we ought to discuss CORUS, the merger which has now taken place between our Nederlandse Hoogovens and British Steel.
I would like to place this discussion in a somewhat wider context and examine the link between policy in the field of company mergers within the European Union and policy in other fields. In this light, I am pleased that Mr Liikanen is present and we do not only have to hold this discussion, where the interests of employees are concerned, with Mrs Diamantopoulou but we can involve the Commissioners who are active in other fields.
I would also like to advocate coherence in the Commission' s policy from these different vantage points, unlike my predecessor, who holds the belief that there is no need for rules. We need to gain an insight into what companies are like now. At present, we are witnessing a number of large mergers between companies which originate in an Anglo-Saxon tradition and companies with a Rhineland tradition. What remains of the concept of what a company should be like now is naturally very relevant: whether it is merely the property and toy of shareholders, or whether it is a more broadly based stakeholder society, which is meant to guarantee continuity for staff, consumers, suppliers and the local population and has, in addition, a social function.
As such, I would like to ask these various Commission directorates and these various Commissioners to provide a wider vision regarding corporate governments. I think that it would also fit in well with the plans which have been presented over the past couple of days on good government in Europe, as company policy forms part of this.
The government is talking to trade union and Goodyear delegates in Italy as well, in an endeavour to find a solution to the closure policy unilaterally adopted by the North American multinational in Cisterna di Latina, an area of Central Italy which has already been affected by other restructuring operations.
The closure means the direct or indirect loss of more than a thousand jobs and hundreds of families being abandoned to insecurity and sudden poverty. The Goodyear workers are putting up a magnificent fight, in the knowledge that they are defending not only their own interests but the interests of the Goodyear workers in the different European countries as well, and there are many of them: France, Germany, the United Kingdom, Poland, Luxembourg and Slovenia.
Today, a small delegation of workers is here with us in the gallery, anxious to find out what their future will be, what solidarity the European Union will offer them and what policy it will adopt to prevent the multinationals acting solely and exclusively in the interest of their own market and profits. The European Union, in all of its aspects, must use all of its powers to resolve this and other disputes.
Mr President, earlier this week President Prodi announced that one of the Commission' s strategic objectives for the next five years would be to aim for full employment. He acknowledged that 15 million Europeans are currently looking for work and that unemployment is the main source of poverty and social exclusion. What is more, the Portuguese Presidency sees the fight against unemployment as top priority. Yet, all too often these political priorities are invisible in everyday policies.
The Commission' s decision to allow the ABB-Alsthom merger to go ahead is a case in point. The new company has announced its intention to initiate a restructuring plan with the aim of making savings. This global restructuring plan could lead to the loss of up to 12 000 jobs. In my region of the UK in particular the employment consequences of this merger have been severe as a result of ABB-Alsthom having announced that it was cutting 270 jobs in Britain with 95 jobs being lost in Stafford and 112 in Rugby. The company' s failure to inform the works council about the proposals for the merger is particularly worrying. It is especially important in the case of large international companies where decisions are taken far from the employee.
Point 17 of the Community Charter of Fundamental Social Rights of Workers stresses the need for consultation, adding that this shall apply especially in companies having establishments in two or more Member States. I do not think it is simply a matter of a Community charter. EU legislation on this issue could not be clearer. The Commission would do well in this sort of situation to make its decisions not simply on the basis of whether a merger will distort competition but also on the basis of the social and economic consequences. We need more joined-up policy making on these issues. What we also need urgently is an impact assessment study on the effect of merger in every situation. This is the only way of respecting Article 127 of the Treaty.
I welcome the statement made by Commissioner Liikanen, but I also look for the support of this Parliament to ensure that the legislation which we have passed on workers' rights is implemented rigorously and to ensure that impact assessments on the workforce for proposed mergers are undertaken as a matter of course.
I have received seven motions for resolution tabled pursuant to Rule 37(2) of the Rules of Procedure.
That concludes the debate.
The vote will be taken later this evening.
The sitting was suspended at 3.50 p.m. and resumed at 4.05 p.m.
TOPICAL AND URGENT DEBATE
The next item is the debate on topical and urgent subjects of major importance.
Racist and xenophobic incidents in El Ejido (Spain)
The next item is the joint debate on the following motions for resolutions:
B5-0149/2000 by Mr Galeote Quecedo and others, on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats, on outbreaks of racism and xenophobia in the El Ejido area in Spain;
B5-0159/2000 by Mr Gasòliba i Böhm and Mr Sánchez García, on behalf of the Group of the European Liberal, Democrat and Reform Party, on racist and xenophobic incidents in El Ejido (Spain);
B5-0162/2000 by Mrs Díez González and others, on behalf of the Group of the Party of European Socialists, on the outbursts of racism and xenophobia in El Ejido (Spain);
B5-0169/2000 by Mr Puerta and others, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on outbursts of xenophobia in El Ejido (Spain);
B5-0175/2000 by Mr Bautista Ojeda and others, on behalf of the Group of the Greens/European Free Alliance, on xenophobia-related incidents in El Ejido (Spain).
Mr President, I am reassured by the fact that the first three speakers in this debate are intimate with this situation given our African origin.
I must firstly congratulate the groups in this House on the high degree of consensus achieved in the motion for a resolution. I am aware of the efforts made by Members to avoid using an issue such as this for electoral purposes.
Secondly, I must also assert my total conviction that neither Spain nor Andalusia is xenophobic or racist. Of course this does not mean that I do not totally condemn the violence used by individuals or groups who deserve to be prosecuted firmly and rigorously by the law, and by the law alone.
We should be tackling the issue of immigration in a comprehensive and rigorous manner. These events, which are unfortunately overshadowing the political decisions in this area, confirm without doubt that the development of the Tampere Agreements and Title IV of the EC Treaty must be an urgent priority. Today' s problems cannot be solved in five years. They will take a long time, as we are finding out.
The legislation of the Member States must be brought into line with the agreements of the governments in Tampere, as paragraph 7 of the motion states. Legal immigrants must be integrated socially without any excuses or delays.
Furthermore, the labour market must be organised realistically so that jobs held by third country nationals are subject to labour legislation on wages, social security and social protection in terms of equality. This will eradicate the labour exploitation and markets in marginalised people, which are resulting in the events condemned by the motion, and which are the real basis of the current social problem.
Solidarity, dialogue and agreements between local, regional, national and European institutions and employers, unions and the immigrant communities themselves, whose countries of origin must also undoubtedly assume some responsibility, are essential.
Collaboration with the countries of origin on this issue is vital. In this respect, the action plans approved by the High Level Group and the Tampere European Council must be allocated a budget. Specifically, I must stress in this debate the plan for Morocco. This is a country with which the European Union has an effective relationship and common interests and which should take particular priority in mutual cooperation and collaboration.
Finally, this House must tackle the phenomenon of immigration with sufficient calm to avoid increasing tension in a debate which must go much further than the appropriate words and condemnations prompted by such behaviour. This is a very important social debate in the creation of a European area in which the right to freedom, security and justice will be recognised in the future Charter of Fundamental Rights.
Mr President, Commissioner, whenever a serious social problem occurs, it always has a political basis. This is true of the disgraceful events which have recently occurred in El Ejido. The proof of this lies in the fact that the groups in this House have reacted and tabled several motions for resolutions.
We all regret the deaths which have occurred and the violent and disproportionate reactions against the immigrant workers. We all, I believe, agree in our condemnation of the xenophobia and racism which was apparent in certain actions. These events certainly have their origin in, among other factors, the absence of a clear immigration policy allowing the affected communities to live together respectfully and peacefully.
We hope that the events in El Ejido will serve as a lesson to everyone and will not be repeated. Yet it is not enough to regret the situation. We do not want Africa to become our cross, in fact quite the contrary. We must therefore act. I should like to highlight certain measures which we are trying to introduce in another European region affected by immigration - the Canary Islands. Firstly we are creating a network of reception centres for minors. Secondly we are conducting a programme of social integration. Thirdly we are carrying out education programmes on tolerance and respect. Finally we are producing a census of immigrants. I hope that these measures will help towards ensuring compliance with the Tampere Agreements on immigration and the new Spanish Act on aliens. In particular they must ensure that people arriving in Europe do not lose their dignity.
Mr President, last week, in the Andalusian town of El Ejido, we saw scenes which were inappropriate to the European Union in the year 2000. This was acknowledged by the Commission President, Romano Prodi, on 9 February when he confirmed that what had occurred in El Ejido went against the very principles of the European Union. These events have caused us great pain and shame and have awoken our fears given the extreme racism, xenophobia and intolerance demonstrated. It is incomprehensible that ways of coexisting and ensuring mutual respect cannot be found between two communities which are mutually beneficial. The only way to prevent these events happening again, in a place where there are large communities of immigrant workers, is through social integration. This requires a firm economic, political and social commitment from the competent authorities.
We are all immigrants. For generations human beings have not always remained within the borders of one nation state but have constantly migrated. Geographical mobility is not an invention of the twentieth century and neither are its economic and work-related causes. We are all immigrants, if not ourselves personally, then through one of our relations or ancestors. However, instead of producing these events which we are condemning, migration must generate social, cultural and economic enrichment.
What happened in El Ejido is unfortunately not exclusive to this one town of the European Union. We must therefore firstly condemn clearly and emphatically the brutal racist and xenophobic outbursts of certain inhabitants of El Ejido against immigrant workers in the area. A whole community should not have been held responsible, criminalised and attacked for one regrettable but isolated incident.
Secondly, all the authorities must act immediately. Coordination between them is the key to combating this type of xenophobia and racism. In particular, local authorities and mayors have a direct responsibility to prevent any demonstration of racism or xenophobia, especially when this involves violent and aggressive acts against people and their property. These authorities must also help to achieve difficult agreements between the parties involved and must not hinder these, as has happened with the mayor in question.
Thirdly, the political parties must assume direct responsibility for the political actions of their public officials. They must prevent any individual action or declaration which is contrary to the principles and values of coexistence and tolerance expressed by the European Union.
Finally, the European Union must be responsible for monitoring the application of its principles. It must prevent any racist or xenophobic demonstrations in its territory and support and collaborate with national, regional and local authorities and non-governmental organisations and associations in the application of these principles. This must occur within a framework of constant action to combat racism and xenophobia and to encourage the integration of all immigrants resident in the EU.
Mr President, initially our Group did not fully understand the need to table this motion for a resolution on events which seemed to be a local phenomenon. However, the incidents in El Ejido are a symptom of a phenomenon which is present throughout Europe and which deserves our full attention. We thought we had eradicated the terror of intolerance which racism had unleashed in Europe. Yet, over the years, social disintegration in Europe has been combining with an increase in migration from surrounding countries and increased awareness of human rights to develop into this climate of racism and intolerance.
This is why what seemed to be a local and isolated phenomenon in El Ejido is actually a worrying symptom which is coinciding with the emergence of parties like Haider' s. This House therefore proposes the adoption of urgent measures encompassing all the relevant factors and to be applied immediately. We must ensure respect for human rights, tolerance and multiculturalism and we must obtain an increase in budgets and action lines for social and health issues. In this respect we must not forget that the original victim' s attacker was suffering from a mental illness for which he had been inadequately treated. The current difficulties must also be taken into account so that this town can adopt the necessary measures, as indicated previously.
Finally, as our Nobel Prize Winner, José Saramago, has said, we are all in each other and as Jesus Christ said, although Saramago disagreed with this, we should not just love one another, more importantly, we should respect one another.
Mr President, Commissioner, Andalusia is one of the most tolerant and multiracial regions of the European Union. Since time immemorial it has welcomed all those who have decided to move there and regarded them as Andalusians from day one, whether or not they were born in our region. Therefore, as an MEP, but primarily as an Andalusian, I can feel only sadness, repugnance and condemnation for the xenophobic and racist events which have occurred and which are foreign to this tolerant community.
Yet a worrying situation is apparent. All decisions which are or are not taken and all agreements which are or are not negotiated by the Community institutions with regard to the economy of the principal sectors in disadvantaged areas like Andalusia may indirectly lead to these serious incidents. I am referring, for example, to the lack of agreement with Morocco and to the lack of solutions for the fishing industry, part of whose fleet is moored in Almería. I am also referring to the erratic management of the import scheme for fruit and vegetables by the EU which is dominating relations between Almería and Morocco. I am also referring to the immigration policy of the regions, Member States and European Union which, due to actions or omissions, is leading to a few territories like Almería having to support this migratory pressure from north-west Africa on their own.
All these factors have unfortunately been accumulating over time and are now allowing those who are cruel, intolerant, racist and destructive, of which all our countries have some examples, but thankfully a minority, to light the fuse of xenophobia.
Anyone, whether European or not, who lives and works in Andalusia, is an Andalusian and deserves our consideration and respect. The EU can and must speak out. For you, the south is Andalusia but for us Andalusians it is Africa. We must therefore ensure that the EU provides every possible resource so that the economy of the south can prosper and enable a society to develop with more tolerance and respect for one another. This has not been achieved with the solutions proposed to date which have quite simply been based on looking the other way.
Mr President, Commissioner, I speak from experience acquired during many visits to El Ejido over the years. I was therefore aware how the situation was developing.
Here in the European Parliament, as in many other institutions, we have watched this situation with concern and were beside ourselves when we heard what had happened. This is because we felt the problem to be ours, as it was. In El Ejido there is a serious social problem, problems of integration and employment and also a grave problem of public safety which acted as the detonator.
These events have also acted as a wake-up call to our consciences. Here in this House, in Spain and in many other countries, we have all fixed on El Ejido. Yet what we do and say here and the concern we express will really serve no purpose unless this leads to the adoption of a much more determined attitude to finding out what is really happening, not only in El Ejido, but in many other places where this type of problem may be occurring at any given moment.
We all agree in our condemnation of intolerance and we also agree that we must look forward. We will not find the guilty parties in this House or in many other places. Those responsible for what happened in El Ejido are a minority who set out to satisfy their desire for vengeance on the immigrants. We must bear in mind that vengeance is not a solution. These problems can only be solved by close cooperation between all the authorities in order to achieve social integration and respect for all working there. This therefore requires a determined fight against illegal immigration and profound respect for the rights of immigrant workers who are legally working in El Ejido and throughout Europe.
Mr President, this resolution expresses solidarity with the democratic forces in Spain fighting for human rights. All the Spanish democrats wounded by what is happening in their country have our full and complete support. It was not only immigrants who were the victims of atrocities; the democratic system in Spain has been held up to ridicule, despite having demonstrated its tremendous capacity to evolve over the last 20 years.
Employers would be lost without immigrants. Working conditions are so hard and so deplorable that no Spaniard will accept them. Low wages, the lack of housing - some are living in cardboard huts - the lack of access to social services and the de facto system of apartheid are abominable and unacceptable and are not worthy of the respect which every human being deserves.
What happened at El Ejido is the result of inadmissible racist and xenophobic practices in Europe today. For four days, the immigrants were collectively hounded. Women and children were beaten. Fleeing from all quarters, hundreds of immigrants took refuge on a hill on the outskirts of the town. We are right to blacklist Haider' s Austria; but we cannot allow little local Haiders to practice policies of racial exclusion and merciless economic domination. What happened in Spain could happen in any country in the Union if we are not careful. We all have a duty to put our own house in order.
I support this proposal for a resolution, especially the points which refer to the application of Article 13 of the Amsterdam Treaty, and point 11 of this resolution establishing a link between the Structural Funds allocated and the fight against exclusion. It would be to our credit were the European Parliament to roundly condemn these events and support all proposals tabled in order to ensure that the rights of immigrants in Spain and throughout the Union are respected.
Mr President, acts of racist and xenophobic violence are taking hold at the heart of Europe. Everywhere this violence is exacerbated by the spread of extremist movements. We must take practical steps today to put an end to all attacks of a physical nature. No European society can truly flourish when it harbours the risk of seeing one section of its population fall prey to the hatred of the other.
Having received a delegation from the Austrian human rights association here yesterday and having seen what has happened in the province of Almería, it is easy to understand that we could easily have prevented this resurgence of racist hatred. These violent scenes at El Ejido are so similar to archive pictures of Alabama in the 1950s, when the KKK terrified the black population, that it is hard to tell them apart. They also put us in mind of Germany in the 1930s, when the Nazis were persecuting the Jews.
Without wishing to lump everything together hysterically, because each period is different, we have failed to learn the lessons of history. That is my conclusion today. Because this witch hunt which broke out in the province of Almería should have been foreseen. It is the result, first and foremost, of the ghettoisation and exploitation of immigrant labour. Three annual crops of Moroccan and African workers support 100 000 people and manage to bring in an annual turnover of nearly EUR 2 million; and yet 60% of them have no running water in a region where, as we know, the temperature may reach 40 degrees in summer. We also know that many of them only earn EUR 30 a month, while their fellow European citizens can earn three times that. This precarious wage-earning position weakens these immigrants and their families and makes them vulnerable. The irresponsibility of certain elected representatives and the barely disguised complicity of the authorities have contributed to this racist explosion.
We should counter such acts of terror, Mr President, by setting up a parliamentary committee of inquiry as quickly as possible so that we can decide how we can succeed in preventing other conflicts of a similar nature elsewhere. My fellow Member, Mrs Roure, was right to remind us just now that we all need to put our own house in order.
Finally, and I think this is important: why not have the honesty today to relay what was disclosed in a recent UN study explaining that, if Spain wishes to preserve its work, retirement and pension potential, it is no good just giving 30 000 immigrants a year legal status; it needs to be prepared to accept 12 million immigrants between now and the year 2050? We must insist today as a matter of urgency on the right to education and the duty to remember, to recall the dates in history when our countries teetered on the brink of horror. We need to educate our children on these matters and finally have the courage to recognise that we will need to be prepared to accept many more immigrants in years to come.
It just remains for me to urge you all to attend the demonstration on Saturday. We must take to the streets of Europe to protest against these alliances with extremists which are a disgrace to Europe and which lead our youth astray.
Mr President, since the signature of the Treaty of Amsterdam, the European Union has had responsibility for combating racism and xenophobia. Two types of measure are required for this purpose. The first should seek the integration of people of non-European origin and the other should aim to organise immigration.
With regard to the first, the Commission has sent us a series of proposals, contained in two directives and an action plan, which aim to apply the following decision taken by the Heads of State and Government in Tampere. This states that 'The European Union must ensure fair treatment of third country nationals who reside legally on the territory of its Member States. A more vigorous integration policy should aim at granting them rights and obligations comparable to those of EU citizens' . This is totally contrary to what we have seen and found recently in El Ejido where there are irregularities, labour exploitation and indecent living conditions, which have been condemned in the past.
I hope for prompt implementation of the measures to achieve integration. I also hope that the governments which produced such wonderful words in Tampere, including Spain, will work diligently to apply these.
I have less hope about the development of an effective and fair European policy in accordance with the statement made by the Council on immigration. The only proposal which has been made is for the directive on family reunification. This is a key issue, as we have seen recently in the media that there are many men on their own in El Ejido. Yet we do not know whether this has been accepted by the governments. Outside the Community arena, some governments are making efforts to renew their immigration policies. This is occurring in my country, despite the government, the party in power being the only one which does not like the new law on aliens.
The objective of combating racism and xenophobia, explained in the Treaties, should be the objective of all European institutions and politicians. On 28 February 1998 the European political parties, including the Spanish Popular Party, signed the Charter of European Political Parties for a Non-Racist Society. This requires coherent behaviour, yet local leaders of the Popular Party are throwing more fuel on the raging fire and boycotting the attempts of other institutions to put this out. The party to which the Mayor of El Ejido belongs should, according to the commitments signed in this Charter, act forcefully. It is only, as stated by Mr Hernández Mollar, through unity, responsibility and firmness that El Ejido, Spain and Europe will be able to overcome these events of which we are deeply ashamed.
Mr President, one cannot but feel disgust and indignation at the scenes of lynching, no less, of Moroccan day labourers which took place in El Ejido.
We do not the extent to which far-right commandos were to blame and how far the common people stupid enough to follow these commandos were to blame.
We wish to assure these Moroccan workers that they have our full support - as if being exploited by unscrupulous employers were not enough, they have to suffer this type of aggression.
And if the aggressors include working-class people, all we can say to them is that, in acting in this way, they are digging their own graves. In waging war against people who are as poor as they are, they are only doing their own exploiters a favour and preparing a future of oppression for themselves.
But there are some who bear even more responsibility than the thugs who wielded the iron bars and knives: those who spread racist and xenophobic slander, those who indulge in anti-immigration demagoguery in Spain, Austria, France or elsewhere, sometimes even here in this House, are no better than those who take this stupid, reactionary demagoguery at face value. The lynch mob and their extreme right-wing mentors are the mortal enemies not only of the workers, but of society as a whole.
. I would like to begin by congratulating the honourable Member on the way in which he introduced this extremely important debate. I want to make it clear at the outset that the Commission unreservedly condemns the dreadful acts of violence at El Ejido against the immigrant workers of the region. We express our support for the families and friends of the victims. President Prodi and Commissioner Diamantopoulou have both issued separate statements. Naturally I completely endorse what they have said.
It was especially moving to hear the remarks from Members of Parliament who come from the region about what has happened, uncharacteristically, in a part of Spain that I know reasonably well.
Racist and xenophobic acts are wholly unacceptable within our Community, wherever they take place. They fly in the face of the very principles on which - as Mr Havel said yesterday - the European Union was founded: principles of liberty, democracy and respect for human rights. Of course progress has been made in recent years but we still have to work together towards a climate of tolerance in which racism and xenophobia are regarded as completely beyond the pale, completely unacceptable, while at the same time we deal very robustly with incidents such as the ones we are discussing this afternoon.
We need, in our judgement, to focus on a package of measures including: first, the introduction of effective, anti-discrimination legislation at Union level; second, implementation of a common immigration policy with regard to the nationals of non-Member States to promote, in practical terms, the integration of the immigrant population in Member States' societies; third, the introduction of measures to combat social exclusion.
The European Union has already laid the basis for Community legislation on combating discrimination on the grounds of race. The insertion of Article 13, which was referred to during the debate, dealing with non-discrimination in the Treaty establishing the European Community, is one of the most significant changes of the last revision of the Treaties. Since the Treaty of Amsterdam came into force the Commission has presented a package of proposals for the implementation of Article 13 including, in particular, a proposal for a directive on the application of the principle of equal treatment regardless of race or ethnic origin. This proposal is under examination by the Council and the European Parliament. The Commission hopes very much that this stage will soon be complete.
The conclusions of the Tampere special European Council, as Mr Hernandez Mollar said, clearly illustrated the will of the Heads of State and Government as regards the introduction of a common policy on immigration and the principles on which it should be based, with particular emphasis on the Union' s policy on the respect and promotion of the rights of migrants.
At Tampere the Heads of State and Government also emphasised the importance of approximating national legislation on conditions for admission and residence of third country nationals based on a shared assessment of the economic and demographic developments in the Member States as well as the situation in the countries of origin. The European Council also considered it important to step up the prevention of illegal immigration. Its objective here is to secure the rights of victims of criminal networks organising illegal immigration, with particular reference to the rights of women and children. Those who organise illegal immigration should be prosecuted with the utmost vigour. The word that is used about them in Chinese society is 'snake-heads' . It seems to me a fitting description of them.
Let me also draw attention to the work on drawing up a European Union charter on fundamental rights, which has now reached the drafting stage. Those rights are, by definition, universal. The charter will extend to third country nationals in Member States even though certain rights will be reserved to nationals of Member States of the Union.
The El Ejido incidents were shocking, as several Members have said in their speeches. But trying to take something positive from them, I hope they will spur us on to translate our aspirations about tolerance, fairness and freedom into real and effective policies that will help to transform the lives of all those families and individuals in the European Union who cry out for our understanding and our help and who deserve it, not at some indefinite moment in the future, but here today.
Thank you, Commissioner.
The joint debate is closed.
The vote will take place at 6 p.m.
Human rights
The next item is the joint debate on the following motions for resolutions:
Violence between ethnic groups in Mitrovica and Albanian prisoners in Serbia, notably the plight of Mrs Flora Brovina
B5-0140/2000 by Mr Dupuis and others, on behalf of the Technical Group of Independent Members - mixed group, on the situation in Kosovo;
B5-0141/2000 by Mr Schori and others, on behalf of the Group of the Party of European Socialists, on the situation in Kosovo;
B5-0150/2000 by Mr Oostlander and others, on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats, on Kosovo;
B5-0158/2000 by Mr Haarder, on behalf of the Group of the European Liberal, Democrat and Reform Party, on multi-ethnic violence in Mitrovica, the situation of Kosovar prisoners in Serbia and in particular the case of Flora Brovina;
B5-0170/2000 by Mrs Morgantini and others, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on the situation in Kosovo and the Albanian political prisoners in Serbia;
B5-0176/2000 by Mr Cohn-Bendit and others, on behalf of the Group of the Greens/European Free Alliance, on the situation in Kosovo and the Albanian political prisoners in Serbia;
Press freedom in Angola
B5-0148/2000 by Mr Dupuis and others, on behalf of the Technical Group of Independent Members - mixed group, on press freedom in Angola;
B5-0151/2000 by Mr Cunha and others, on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats, on freedom of expression in Angola;
B5-0160/2000 by Mrs Malmström, on behalf of the Group of the European Liberal, Democrat and Reform Party, on freedom of expression in Angola;
B5-0165/2000 by Mr Schori, on behalf of the Group of the Party of European Socialists, on freedom of expression, independence of the media and due process in Angola;
B5-0166/2000 by Mr Queiró, on behalf of the Union for a Europe of Nations Group, on Angola;
B5-0178/2000 by Mrs Maes and others, on behalf of the Group of the Greens/European Free Alliance, on press freedom in Angola;
Native Americans in the US - Dineh
B5-0152/2000 by Mr Van Hecke and Mrs Grossetête, on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats, on the rights of the Dineh people, Big Mountain, Arizona, USA;
B5-0157/2000 by Mr Sterckx, on behalf of the Group of the European Liberal, Democrat and Reform Party, on the rights of the Dineh people, Big Mountain, Arizona, USA;
B5-0163/2000 by Mrs Van Brempt, on behalf of the Group of the Party of European Socialists, on the rights of the Dineh people, Big Mountain, Arizona, USA;
B5-0171/2000 by Mr Cossutta and Mr Vinci, on behalf of the GUE/NGL Group, on the rights of the Dineh people, USA;
B5-0174/2000 by Mrs Sörensen, on behalf of the Group of the Greens/European Free Alliance, on the rights of the Dineh people, Big Mountain, Arizona, USA;
Russian journalist Andrey Babitsky
B5-0153/2000 by Mr Oostlander and Mr Posselt, on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats, on the case of the Russian journalist Andrey Babitsky;
B5-0155/2000 by Mr Trentin and others, on behalf of the Group of the Party of European Socialists, on Russian journalist Andrey Babitsky;
B5-0156/2000 by Mr Maaten, on behalf of the Group of the European Liberal, Democrat and Reform Party, on the fate of a Russian journalist Andrey Babitsky in Chechnya;
B5-0172/2000 by Mr Vinci and Mrs Fraisse, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on the journalist Andrey Babitsky;
B5-0177/2000 by Mrs Schroedter and others, on behalf of the Group of the Greens/European Free Alliance, on the case of Andrey Babitsky and violation of human rights in Chechnya;
Cambodia - B5-0154/2000 by Mr Morillon and others, on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats, on the need for an international trial of the Khmer Rouge;
B5-0161/2000 by Mr Maaten and Mr Wiebenga, on behalf of the Group of the European Liberal, Democrat and Reform Party, on the need for an international trial of the Khmer Rouge.
Mr President, before we start the debate on Kosovo or Mitrovica, I must inform you that a nasty sense of unease has come over me. Indeed, it is not the first time that we will be debating Kosovo here. We have adopted resolutions in the past but they usually are nothing but a warning shot, as nothing is actually done with them. I very much appreciate it that the Commission always attends. I certainly appreciate the fact that Commissioner Patten is present, given his powers. But I - and many Members with me - also have to note that the Council is consistently absent from this debate. We need to cooperate with the Council too. I see that a diplomat from the Council is present who is diligently taking notes and who will then report to the Council but, for the rest, nothing will get done. I would insist on changing our procedures and on the fact that the Council should be present during the topical debate, so that we can enter into direct consultation with the Council. I think we should give this some thought. I would request you to pass this complaint on to the Bureau of Parliament.
Thank you, Mr Staes. We note your concern and will pass this on through the appropriate channels.
Violence between ethnic groups in Mitrovica and Albanian prisoners in Serbia, notably the plight of Mrs Flora Brovina
Mr President, Commissioner, we have not signed this compromise motion for a resolution for two reasons. First, because Mr Sakellariou, who is known for his openness and tolerance and whom I shall not quote, vehemently vetoed it in a bid to set himself up as your moral defender. I have no doubt, and I am sure that you have no doubt, that this is a major new contribution on his part to the fight against racism and intolerance.
The other reason is that this text does not, unfortunately, go very far. I think that it manages, through a series of clever devices, to carefully avoid addressing the central issue, i.e. the final status of Kosovo. I doubt that any of you still believe that Kosovo can one day become part of Yugoslavia. I also doubt that any of you can believe that Milosevic could resist for very long if the international community eventually resolved the question of the final status of Kosovo. I also doubt that any of you think that, as things stand, it is not in Milosevic' s interest to pull out all the stops and destabilise Kosovo, as he is doing and as we have seen. Finally, I do not think that any of you believe that the present status quo will bring minimum stability and hence minimum development to Kosovo.
I also noted a mistake in the compromise motion for a resolution, which you no doubt overlooked. You condemn the first direct attack on the KFOR troops. I would not want you to be birds of ill omen, but I fear that, by failing to confront the real issue, you will end up being just that and I shall hold you entirely responsible for what may happen.
On the contrary, I think it is our duty to call on the Commission and the Council, which unfortunately is not present, to insist that the United Nations consider the question of the final status of Kosovo, of the multiplicity of micro-states in the region, of what happens post-Dayton and, finally, the question of real stability which can allow democracy to be built up in these countries and give the European Union a policy in this region.
Finally, I would stress that we have been asking the Council and the Commission since July to take forceful action to secure the release of the 3 000 Kosovar prisoners and Mrs Brovina, Mr Jurti and Mr Hoti. I note that the Union is preparing to lift certain sanctions and that we have not seen even one of these prisoners released in exchange. Why not?
Mr President, firstly I would like to take the floor to respond to the verbal attack that Mr Dupuis has just made on me, and this should not be deducted from my allotted speaking time. That was a personal declaration, Mr President, and I would like to add that my Group has asserted in a unanimous decision that under no circumstances do we wish to join forces with those who intend to sit with Mr Le Pen and the other right-wing extremists in this Parliament, in a compromise resolution or any other form of cooperation. We will not support a joint resolution; we will not conduct negotiations with them and we will not recognise their signatures on a resolution of this kind. That is what I wanted to say about the incident that Mr Dupuis spoke of.
Together with NATO, EU Member States waged a war for the sake of Kosovo. They declared that this war was needed to uphold human rights. I do not propose, at this point, to start yet another discussion on the effectiveness of the methods at our disposal for dealing with crises. My fellow delegates are well acquainted with my scepticism as to the legitimacy of military intervention and the effectiveness thereof. I accept that NATO and the individual Member States were in favour of getting involved in an operation of this kind, and that they believed that this was the only option remaining to them to put an end to the ever-increasing violations of human rights and crimes perpetrated by the Milosevic regime in Kosovo, and secure a dignified existence for the Albanian people.
Intervention did not succeed in preventing a human catastrophe; Kosovo is destroyed, fields cannot be cultivated, production centres are out of action and the economy is in a chaotic state. Serbia' s development has been set back decades and the people - Serbians and Kosovo Albanians alike - will be traumatised for a long time to come.
But the violations of human rights go further, and supporters of the Milosevic regime were not the only ones to trample human rights underfoot; sadly, those whom NATO set out to defend are guilty of the same. Disputes have been going on for months. Hundreds of Serbs had to leave Kosovo and we have just heard that KFOR soldiers are now coming under attack as well, along with refugee buses and the like in the vicinity of Mitrovica.
This is only a fraction of the ongoing acts of aggression against Serbs, Roma and other minorities, which are not just taking place in Mitrovica alone. Our commitment to Kosovo obliges us not to look away now either, when there are new violations of human rights, irrespective of who initiates them. Otherwise, we will lose all credibility.
This throws up another fundamental question: how effective are international protectorates? Can a protectorate be a panacea, or is it not more likely to entrench the ethnic divide within the protected province? Is it at all realistic to undertake to build a multicultural society in a protectorate following military intervention? I believe we must ask ourselves these questions or else we will not be able to find a solution for Kosovo.
And I would like, very briefly, to make some specific and practical proposals that will enable us to arrive at this solution. The national governments must despatch the required international police force to Kosovo with all haste, i.e. immediately. The donor states must release the promised financial aid so that the international representatives actually have the means at their disposal for fulfilling their tasks. The KPC, the Kosovo Protection Corps, must be investigated following suspicions that some members are involved in criminal activity, and appropriate steps must be taken. Finally, there is the demand that this Parliament made in the case of the last resolution: the representative of the UNO Secretary-General must build an administration there that will truly work in Kosovo' s interests.
Mr President, ladies and gentlemen, Mr Sakellariou, I would not wish to speak for Mr Dupuis but I do not think one should be selective. If you sign something with Mr Modrow then you could do so with Mr Dupuis and others. Mr Modrow belongs to the Communist Group and is one of the last leaders of the DDR. If you sign something with him then you must also consider whether you were in earnest when you said what you did to Mr Dupuis.
Returning to urgent matters: unfortunately, as much as we may want to, we will be unable to solve the general problems facing Kosovo during today' s urgency debate. Nor is this the right time for us to consider the questions put by Mr Dupuis. We cannot ask today what is to become of Kosovo. That is really something we should do in a foreign affairs debate. We are here today to deal with an urgent topic, that of having to discuss, for the second time, a motion on the subject of Albanian Kosovan prisoners in Serbia. I really have to wonder why we adopted this motion last September. I have neither read nor heard that the Council has taken it to heart.
I really have to wonder if the Council has even a scrap of the least compassion one should feel for one' s fellow human beings. If the representatives of the Council had sons, brothers or fathers in the prisons in Serbia then I feel there would be a more rapid response. In common with you all, I too have heard the cries for help uttered by the mothers, wives and daughters of Albanian Kosovans sitting in Serbian prisons. To be quite honest, though, not a soul is helping them.
I was in Pristina recently and searched in vain for three students at the university, whom I have known for years. I know where they are: they are in Serb prisons, yet they have done nothing, I repeat nothing! There is no reason for them to be there. They have not come to anyone' s attention for terrorist or military reasons. I therefore believe that we must take up this cause.
The Albanian doctor, Flora Brovina, who was sentenced in Nis on 13 January, is now in a prison hospital and is extremely ill. She was sentenced because she gave assistance as a doctor to all wounded people, irrespective of where they came from. She was neither a terrorist nor a UCK activist. But not a soul is helping this woman to get out of prison.
I therefore believe that the Council of Ministers has no interest whatsoever in tragedies of this kind. That is tragic to my mind. Things have come to a pretty pass when we MEPs pass on the cries for help and none of those in positions of responsibility hear them. The sanctions are now slowly being relaxed. Did it never occur to anyone to make the relaxation of sanctions conditional on the Serbian Government actually doing something about this? It seems not.
We should also consider the situation in Mitrovica, and I concede that Mr Sakellariou is absolutely right about this. It is not just the Serbs that we must demand civilised behaviour from, we must now call upon those to whose aid we went to refrain from avenging terror with terror. Otherwise we will be just as lacking in credibility. And so that is why I believe that we must call upon the people to whom we provided assistance to behave in a truly civilised manner.
Mitrovica must not remain divided. We have had enough divided cities in Europe and still have them. I believe we must prevent this from happening. If attacks are now being made on KFOR then all I can say is that these are our sons and we sent them there to help the Albanians and the Serbs and anyone else living in Kosovo. We are entitled to expect them not to be punished for serving in Kosovo of their volition. Hence I expect everyone there, be they Albanian or Serb, to leave the KFOR troops in peace.
I endorse what Mr Sakellariou had to say. The international community must send the police force it has been promising them at long last. A third of this force is there, two thirds are yet to come, and I believe this is what we need to do.
I would just like to point out that something terrible is going on in Serbia at present. Mr Seselj, this nationalist, who is actually a war criminal, is obstructing the last vestige of press freedom they have over there. We must clamp down on this or else we will be unable to receive any accurate information whatsoever from the Serbian people!
Mr President, what is happening in Mitrovica in Kosovo is appalling and reprehensible. Violence begets violence, and revenge begets revenge. The police forces which have been sent out do not have the manpower to stop what is going on. The Chief Commissioner of Police, Svend Frederiksen, has expressed his desperation at the fact that he constantly has to make do with less than half the manpower which was agreed. He has fewer than 2 000 officers, and it was agreed that there should be nearly 5 000. The police force should be large enough for it to be a visible presence, so that people can believe that it is in a position to stop atrocities. It should also be large enough to be able to clear up crimes and punish those who are guilty of them. Otherwise, there is a danger of people taking the law into their own hands. It is therefore also important that local officers should be trained, and the idea was, in fact, that 2 000 to 3 000 officers should be trained. However, there are still fewer than 200 trained police officers to contribute to clearing up crime. A year ago, we did of course see what happens when agreements and resolutions which have been made are not followed up. I was in Kosovo on 27 October 1998 when the Serbs withdrew. The agreement was that 1 800 OSCE observers should arrive to guarantee the peace. After a month, however, there was still only a handful of observers. By Christmas, there were perhaps 100 and, by the spring, still only a fraction of the force it had been agreed should come was, in fact, in place. Atrocities were not even being recorded. Then the war came, and the observers were withdrawn. I would therefore ask the Commissioner: can you not in fact do anything to stop us repeating our follies here in Europe? Can you not guarantee increasing the police presence to 5 000 officers and training local officers, who would naturally find it easier to clear up crimes than would officers from abroad? I might also ask: when do you anticipate that they will be in place? And when is more responsibility to be transferred to local democratic authorities? I mention this last issue because it is the solution we should be embracing as quickly as possible if peace is to have any chance at all.
All who are in contact with real life in Kosovo share the same opinion: it is a tragic, desperate situation where there is a democratic void and no possibility of the different ethnic groups living peacefully side by side. Mitrovica is a tragic example of this.
Before military intervention by NATO, Milosevic' s policy for Kosovo was certainly to be condemned, and the demands of the non-violent forces of the Rugovo era for the Kosovar regions to be autonomous were justified. But NATO' s decision for military intervention and the KLA' s support for the armed forces had a devastating effect and have reduced Kosovo to a colony, as well as destroying civil infrastructures in Serbia.
Today, Kosovo has no adequate strategy for protecting minority groups, and these include not only Serbs and Roma, but also moderate Albanians who still believe in the possibility of peaceful coexistence and are persecuted by the extremists in power. It is useless to talk of the Roma houses which have been burnt down and the thousands upon thousands of new refugees and the refugees from Krajina, who are now living, barricaded in, in Kosovo, abandoned by the UNHCR, which itself has been abandoned by the donors, while the emergency is still of dramatic proportions.
In the joint resolution, we ask the Council and the Member States to double their efforts to ensure respect for minority groups and to work towards the creation of democratic structures, giving a voice to all those forces which still believe in peaceful coexistence. In this sense, I am in agreement with Mr Sakellariou' s proposals.
Another subject being discussed is the release of the Albanians held in prisons, particularly Flora Brovina, a woman of extraordinary humanity whom I met, together with the Women in Black of Belgrade, during joint attempts to build bridges between women from different ethnic groups. Flora defended herself, and asked Serbs and Albanians to shake hands. Flora Brovina' s husband is the guest of Serbian women in Belgrade. This is a sign of hope, the hope that it possible to act differently even in Serbia. It is not true that Flora Brovina has been abandoned. She might well have been abandoned by the large institutions, but we, who worked in Kosovo and Serbia for many years, are doing our utmost to campaign for her release.
I believe that the European Union must do likewise. The embargo on Serbia must be lifted and Serbia must, in turn, release its political prisoners.
Mr President, Commissioner, ladies and gentlemen, I would like to fully endorse Mrs Pack' s very emotionally-charged contribution. What she has said here is completely justified.
There is not one truth in Kosovo, there are several. I refuse to accept that we can now talk about a genocide in reverse - that is bending the truth. I completely concur with the draft resolution which is before us. We condemn all violence over there and that is what we need to do, but we cannot talk about genocide in reverse.
Needless to say, the situation in Mitrovica is very dangerous and we all know why. There are also important economic interests at stake and the whole tragedy surrounding the Trepca mines also plays its part.
We have already talked about the fate of the political prisoners. There is a great deal of pain, a lot of suffering in Kosovo. The people are holding demonstrations, they are sending us e-mails. They ask us where their children are, their sons. We need to be able to go back with a proper answer. The case of Flora Brovina is just one of many. We are right to include this in the draft resolution, but there are hundreds, even thousands of Flora Brovinas out there.
I would ask the Commission and the absent Council at long last to do something for these political prisoners. The fact that they are locked up in Serbia also fuels the unrest and violence in Kosovo.
Mr President, first of all I would like to turn to my colleague from Munich, Mr Sakellariou. I may not always be of the same mind as Mr Dupuis but what I would like to say is that he is a confirmed democrat, and hitherto it was customary in this House for people to negotiate with each other. If that is to change then rules must be laid down, and we must also put a stop to your group, as well as other groups, regularly starting joint initiatives with the group that Mr Modrow belongs to, Mr Modrow being the only Member of this House who for decades served a criminal regime, that of the Berlin Wall murderers, in a prominent capacity. I would like to make this quite plain to you all, so as to avoid any crossed wires. We must ensure that clear, democratic criteria pertaining to a state under the rule of law are then established.
As to the issue itself, I would like to say that although the Council was rightly criticised for its failure to attend - and I would second this - yesterday, during Question Time, we had a debate with the Council on Kosovo lasting an hour and ten minutes. The Council behaved relatively well but I am ashamed of what this House had to say for, with few exceptions, all we could talk about was that there are more serious attacks and worse human rights violations going on in Kosovo today than there were before NATO intervened. It was even suggested that NATO ought to be brought before the Court of Justice in The Hague. This was an atrocious way to go on and I simply have to say that it produced a distorted image of the opinion of this House.
I am therefore very pleased with the motion that has been worked out with a large consensus today, for we must get something straight: attacks are currently taking place, as are unresolved and regrettable incidents, but what we do not have, thank God, is the mass expulsion of hundreds of thousands or millions of people, brought about by state-sanctioned violence. That is what NATO intervention brought to an end. That is why NATO does not deserve to go to The Hague, rather this House ought to have awarded it the Sakharov prize.
I would like to make quite plain that we too must be sure to stand by the commitments we made in this respect. We assumed responsibility for Kosovo, with all the consequences that entails, but of course this means that in view of the conflicts that are taking place - and it stands to reason that this should be so - we must see to it that a functioning civil administration is set up again with all haste. I would like to lend my express support to Bertel Haarder and others, who said that we must make the building up of police and judicial structures our priority. We have failed miserably on this front. The first mistake was that this task was transferred to the UN, which is definitely failing to get to grips with it. The second mistake is that many States, including the Member States, are not living up to their commitments, particularly those of a financial nature.
We hear about the reconstruction of Kosovo and the Stability Pact, but all of that is very much in keeping with the culture of announcements that is very much the 'in thing' these days. In other words, millions and billions are promised and announced but only a relatively small proportion of this sees the light of day. I also call upon the Commission - and I know that Commissioner Patten is one of the best Commissioners we have - to make a huge effort here and ensure that the whole host of announcements made by the States - not the EU, the individual States that is - actually materialise. Otherwise there will be a steady stream of outrages and attacks and any attempts to establish rule of law will come to nought.
As for Serbia and the thousands of abducted Albanians who continue to languish in prisons in Yugoslavia, I would like to make the following point quite plain: it is absolutely scandalous that the Council is beginning to lift sanctions against rump Yugoslavia, that those on the left of this House are demanding that more sanctions be lifted, yet not one of these motions states that this is inextricably linked by way of a condition with the release of political prisoners in Serbia, including Kosovan Albanians. We must gain in credibility and act clearly and robustly in the interests of democracy and the rule of law.
Mr President, in the present joint draft resolution, paragraph 10 urges the Council and Member States - rightly so - to double their efforts so as to make the necessary manpower and resources available for the UN police units.
This request is fully in line with the vision held by the Special Representative of the UN in Kosovo, Mr Bernard Kouchner. In order to fulfil his mission to restore and maintain public order in Kosovo, he needs, by his own reckoning, at least 6 000 foreign police officers. The UN, however, have pledged to dispatch a police force of 4 800. To date, however, Mr Kouchner only has about 2 000 police troops at his disposal. Moreover, half of this group is from the United States and Germany.
It is logical that the Special Representative of the UN in Kosovo is extremely dissatisfied with this situation, especially in the light of the endemic ethnic violence in the region. What is disconcerting, however, is Mr Kouchner' s sharp criticism levelled at the French Government these days. Paris is leaving its fellow-countryman completely in the cold with a handful of policemen, not more than 37, in the crisis region.
For this hardly honourable position, Mr Kouchner blames none other than the Minister for Home Affairs, Mr Chevènement. According to Mr Kouchner, the Minister is said to have hindered the efforts of the French police officials on ideological grounds. I would ask the Council and the Commission to look into these serious allegations carefully and inform the European Parliament of the outcome.
Press freedom in Angola
Mr President, I do not intend to repeat the premise put forward earlier for fear of being accused of improper publicity. On the question of Angola, I think that we would achieve an initial result if we had a resolution at long last. It would be the first in a long time. So I welcome it as such. I think that the European Union and the western world in general has had Mr Savimbi in their crossfire for some time now, with no discrimination whatsoever, but corruption is now so rife in Mr Dos Santos' s regime that even his long-standing friends are starting to find it hard to pretend not to see anything.
So I think that we urgently need to get to the point where we can pass a general political resolution in which we can get to the heart of the matter, especially the worrying things which we are discussing, particularly logistics support for the information services by the United States and Great Britain, generalised corruption in the regime linked to multinational oil companies and numerous other extremely 'spicy' matters which we need to go into.
Mr President, ladies and gentlemen, the European Parliament has rightly led the way in promoting human rights in the European Union. Clearly, governments are often more sensitive to the interests of realpolitik and to commercial, geostrategic or economic interests. We have established requirements for the countries which want to join our Union and we must also establish requirements for the countries which we support, because we believe in democracy and its values. A free press and informed public opinion are the heart and soul of a democracy. There can be no democracy without freedom of information and without free and informed public opinion. Yet the latter cannot exist without free and unrestricted social communication which itself cannot exist when journalists are persecuted, detained, threatened or put under pressure.
We rightfully condemned the behaviour of UNITA which threatened the peace process in Angola and we used our authority to invite the two sides to stop the war and embrace peace. Rightfully and with the full weight of our authority, we condemn the persecution and threats against journalists and we call on the Government of Angola to ensure the conditions of freedom which are essential to the vital work of journalists in a democratic country and society.
Mr President, how much longer can we continue our cooperation with Angola? Human rights are being violated consistently and have been for a long period of time, not only by UNITA, but also by the government itself.
The legal proceedings against the journalists fly in the face of every legal principle. The Angolan Government must immediately authorise a substantial UN presence which can mediate and can report on human rights. Additionally, European observers will need to be admitted to the trials against the journalists.
Europe, as a major donor, has so far remained too passive with regard to Angola. If the Angolan Government continues to refuse to cooperate, measures will need to be taken. Without national reconciliation, reconciliation with Europe is not possible. This being the case, Angola will unfortunately remain a very rough diamond.
Mr President, ladies and gentlemen, I fully support the motion for a resolution being discussed by this House. The repression of both Angolan and foreign journalists in Angola is scandalous and so serious that we cannot let it pass without comment. However, this motion is inadequate as it actually starts from the principle that Angola enjoys rule of law and is only imposing certain restrictions on journalists and restraining them. Yet this is not the situation. Angola does not enjoy rule of law. It is a repressive dictatorship. It is at war, and a bloody war at that, which is dragging on and on. The prevalent theory that the enemy must be crushed and physically eliminated to achieve peace is not one which we can accept.
The repeated appeals made by the Angolan church and, for example, by Mr Mandela and Mr Mbeki, for new negotiations to try and achieve peace must be supported by this House. As another Member said, we must have a general debate on Angola and not just on the situation of certain journalists suffering repression in this country.
For example, I have today received information directly from Rafael Marques, whose situation we are discussing, according to which two correspondents from Portuguese television have been imprisoned in Angola. These cases keep occurring. Yet the worst part is that there is no way out of the situation in Angola. The silence of the major powers and our own silence are questionable and are benefiting a regime of corruption, violence and war.
I must draw attention to the fact that the war in Angola is spreading to other parts of Africa. It is impacting on the war in the Democratic Republic of the Congo and on the situations in Namibia and Zambia. It is now also affecting the situation in Zimbabwe where Robert Mugabe has just lost the referendum precisely because he has sent troops to the Congo to prop up Laurent Kabila who is beyond salvation.
There are two sides in Angola or rather two armed groups. The first is the MPLA, which controls the oil profits. The second is the armed band of Mr Savimbi, which controls the diamond profits. It is oil and diamonds which are financing the continuation of the war which, as has been said, is terrible. It has displaced millions of people and caused them to go hungry. It has led to a critical and tragic situation in Angola.
This war must be stopped. The authority of this House could play an important part if we were to have a major debate on the Angolan situation and also on the whole of southern Africa.
Mr President, ladies and gentlemen, the motion for a resolution before us today is important because of its subject and the desire to protect the rule of law and press freedom. It is also very important because of the broad consensus which has finally been reached after some heated discussions behind the scenes. The problem considered by the motion is a major one but, as has already been touched upon, could be regarded as minor in light of the even greater problem of the general situation in Angola which is experiencing a terrible humanitarian disaster. This situation, as in neighbouring former Zaire, is like a festering wound in which it is not clear who is infecting whom. As Mr Soares just said, a truly terrible situation is developing in Angola and in other countries in the region. This was appropriately described a few weeks ago as the First World War of Africa, given the involvement of certain countries in others.
This is a major issue because the Angolan State and authorities must assume their responsibilities. The international community and the European Union must spell this out very clearly. These journalists are professionals who are trying to inform the public in their country and denounce the corruption existing in this regime, for which they are being persecuted. It is clear that such a scenario will never allow peace to be established in Angola. We have experienced this in our own national and European history. People can only enjoy lasting peace if they are living in a free and pluralist society where everyone is mutually tolerant. The cause of these journalists is therefore one which we must embrace, although bearing in mind that the problem goes much wider and much deeper and is much more terrible. Like a previous speaker, I also fully support the appeals which have been made. We must, some time soon, find the courage to tackle the whole Angolan problem more broadly and more vigorously.
In recent years, the behaviour of UNITA has merited our reservations and criticisms but this cannot be used to excuse the Angolan State for having established a disastrous war economy with widespread corruption resulting in the continued suffering of its people. We must establish dialogue with other forces in Angola, be attentive to the appeals of the Angolan church and encourage the emergence of other national institutions, national reconciliation and new cultural and political forces not engaged in war. These can then eventually free this country and this people from the armed fate which they have been experiencing for decades. The people of Angola deserve better.
Mr President, Commissioner, ladies and gentlemen, it seems as if the world is turned upside down. Journalists are sent to prison for simply speaking the truth, whilst soldiers who are supposedly fighting each other exchange smuggled goods in the bar in the evening. This is Angola' s reality.
We are now expressing our horror concerning this war. Three million victims, two million driven from their homes within the country' s borders, hundreds of thousands driven away across its borders, including women and children. This is a war which transcends its borders. It is not just UNITA which is to blame. The government too is responsible for this continuing violence. This is why we insist that the journalists - more than 20 were imprisoned last year - keep speaking their minds.
We would, at the same time, like to insist on other things. We want the UN embargo, which is supposed to prevent a large proportion of arms and ammunition from being flown across to UNITA airports, to stop. But what do these sanctions mean? It is the western world itself which is partly to blame. It is we, our own people, who keep the war going over there. The so-called civilised world should hang its head in shame.
This is also the case for the so-called statutory government which is just as guilty, because if this journalist has accused the President himself of deriving benefit from this civil war, then all he is doing is voicing what the entire world knows already and which is being passed on to every tribal district across Africa.
Mr President, we are partly to blame for this war. We should stop financing this regime and we should certainly stop supplying arms for the war.
Mr President, the facts are well-known. On 24 December, the Angolan court sentenced a correspondent of the Portuguese paper, Expresso, to a year' s imprisonment and a fine of USD 20 000. The journalist had brought to light a corruption scandal in the President' s cabinet. The trial took place behind closed doors and the defendant was only allowed one witness. Another journalist was threatened with his life during a parliamentary debate last month by a member of parliament of the MPLA government party.
These are only two examples of a trend in Angola to silence any government critics. Over the past year, more than twenty journalists have been arrested for alleged slander or criminal offences against state security. Their only crime was to criticise what human rights organisations have been denouncing all along, namely the large-scale corruption and disappearance of hundreds of millions of dollars, paid by the oil companies to the Angolan Government.
Even the British Minister, Peter Hain, conceded this recently. We should ensure that the oil revenue is not used merely to finance the war or to line the pockets of prominent members of government, he told President Dos Santos last month. But, at the same time, we note that Great Britain and also Portugal are continuing to channel military aid to the government.
There is indeed a great deal of hypocrisy regarding Angola. On the basis of a report, the human rights organisation Global Witness concluded that the western world is turning a blind eye to the activities of Dos Santos because it is fishing for lucrative oil contracts. I would like to challenge Portugal to deliver proof to the contrary, by making commercial interests subservient to human rights, to which so much lip service is being paid.
In my opinion, Angola is a test case. We should, at any rate, judge the Portuguese Presidency on its actions and not on its words.
Native Americans in the US - Dineh
Mr President, the American leaders do not seem to have learnt a great deal from the criticism of how they treated the Indians and other indigenous peoples. We have to admit that our European sense of responsibility is no more developed in this respect. Once again, an indigenous people' s right of existence is being threatened. Once again, the individuality, dignity and health of a people are being sacrificed to the higher economic interest. Once again, we are losing a piece of our planet' s cultural and ecological heritage, despite the many treaties and resolutions on human rights, on the protection of minorities, rights of indigenous peoples, etc., which have already been ratified.
If tradition and culture have to make way for economic imperatives at all, we should at least give sufficient attention to the reception and reintegration of the peoples concerned. But if we are to believe the environmental movements, even this is vain hope. There are hardly any reintegration programmes for people who have been relocated to the so-called New Lands. It very much remains to be seen whether these New Lands will be safe in terms of public health.
It is of key importance that the American authorities provide greater clarity regarding the way in which they are trying to offer these families a dignified alternative in keeping with a traditional way of life. It is also important that a debate is held where the long-term effects of mining in this region are discussed and weighed up in economic, ecological and social terms.
The credibility of the industrialised north is at stake. Indeed, what right do we have to demand of developing countries that they give their minorities a voice, that they protect their valuable natural areas and that they respect human rights, if it transpires that we are unable to meet these demands in our own countries?
Mr President, as Mr Van Hecke rightly pointed out, this is about human rights and about the rights of indigenous peoples, and Parliament must speak up, especially vis-à-vis good friends, and the United States is a good friend.
This is about the repression of a minority which unfortunately goes back a long time. It is up to the European Parliament to protect vulnerable people. So we need to do this. This is also about respecting a culture, a language, a way of life and a people' s religion, a vulnerable culture which has nearly disappeared. It is important to point this out.
This is why it is necessary - and Mr Van Hecke has already mentioned this, and this is also what we clearly ask for in our resolution - that the role of mining in this vulnerable desert area is reassessed. We have just approved the water directive here in Parliament. The water which these people need to exist is under threat because the groundwater strata there are being drilled by a mining company, and this is why the traditional way of life of the people who live there is being threatened.
The forced relocation scheme must be stopped unconditionally. People should no longer be forced to move. Over the past 25 years, no less than 25 000 people have been forced to move and this must stop. If people need to move at all, they need to be given a viable alternative. This is not the case here. The area where the people in question are now being taken - and this is also the reason for this resolution - is a polluted area which is economically not suitable.
This is why I think that we as European Parliament need to ask the American authorities in any case to suspend the relocation scheme under discussion and, if necessary, abandon the scheme altogether.
Mr President, ladies and gentlemen, this is my maiden speech and I am delivering it with a great deal of pleasure and conviction as the topic is human rights. In terms of human rights, Europe has a very eventful past and this is why we have become to some extent the cradle of these human rights.
We need to continue to stand up for these rights, especially in our own Member States and societies, but also elsewhere. As Mr Sterckx said, we certainly need to do this vis-à-vis the United States which, after all, is close to us in terms of democratic values.
The treatment of the Native Americans in many respects flies in the face of the most fundamental human rights. The account of the Dineh Indians is telling. With the discovery and, certainly, the exploitation of black gold - and, later on, uranium and oil - all possible means were used to remove these people from their land and to send them to regions with few prospects other than poverty, hardship and contamination. The area in Arizona which is to be the New Land for the Dineh Indians was hit in 1979 by the worst nuclear disaster in US history.
It is now the intention to send the last 4 000 Dineh Indians to this land. The fight of these Indians is being backed by more than 250 NGOs and, thanks to the efforts of the Belgian 'Mother Earth' organisation, we are being kept informed of this situation. This too is characteristic of American society, which hears little about it. They get het up about wars and genocide on other continents, but wrongly keep quiet about the genocide taking place in their own country.
Today, the Dineh Indians are facing their final fight for their right to land, for their right to dignity and, above all, for their right to their way of life. There are few of them left and they are up against a very powerful, economic adversary.
Mr President, Commissioner, ladies and gentlemen, I endorse the many comments which have been made by the previous speakers, but I would like to emphasise a few things. The Dineh people belong to the North-American Navajo Indians. They are facing expulsion and have been fighting a battle of survival for dozens of years.
They have been living in harrowing living conditions for years. The deprived conditions in which they are living at the moment is forcing them to compromise against their better judgement under the financial and economic pressure exercised by the coal industries. The Relocation Act, which was introduced in 1974 and aims to re-distribute the land of the Navajo reservation, authorised the relocation of the peoples.
This relocation is, of course, unacceptable because human rights are being violated in economic, social and cultural terms. The Dineh Indians are being moved like pawns and, in that way, lose not only their past and the land which is so extremely important to them - the land of their forefathers - but also any prospect of work and sources of income.
The Relocation Act was pushed through in Congress by a group representing the coal mining industry. Congress never questioned where the people living in the area would have to move to or how relocation would impact on their lives. The population was not allowed any input. This resembles a kind of trade in human beings.
The relocation scheme was implemented and the Dineh people were moved to an area contaminated by uranium. After the collapse of the dam in New Mexico in 1979, which resulted in the spill of 370 000 cubic metres of radioactive water and eleven hundred tonnes of pure uranium, this place is one of the world' s most contaminated areas.
The United States administration, the coal industry and all of us need to acquit ourselves of our responsibility and provide a sound alternative: either the soil is cleaned or the Dineh Indians are allocated a proper place where provision is made for all kinds of support, be it in the psychological, social, cultural or budgetary field.
It is high time we respected the rights of the Indians. This is why we ask you to vote for this resolution: we in Europe should not be intimidated by American interests which are being pushed by financial, religious and industrial groups. So let us contact the United States now!
Mr President, we are currently witnessing a disturbing development in Russia which the Chechen war was the catalyst for. We have repeatedly pointed out in this House that the Chechen war was a particularly bloody form of election campaign and seizure of power for Mr Putin. When one considers what Mr Putin has done in the few weeks since his velvet putsch on New Year' s day in Russia, then one will see that not only did he step up the genocidal activities in Chechnya, he also initiated changes in Russian domestic policy that cause one to fear the worst. The Babitsky case illustrates perfectly how press freedom is under serious threat in Russia - which is, after all, a Member of the Council of Europe, indeed its largest Member, and which has joined forces with the European Union in a partnership agreement.
Mr Putin said himself that Mr Babitsky was taken into custody by the Russian secret service on his orders. He said himself that he made the case a matter for decision at the highest level. He maintained that he has the case in hand. Then we hear that he has allegedly handed this case, which was supposedly a matter for decision at the highest level, a Russian citizen that is, over to people that he has declared to be dangerous terrorists. What kind of state hands its own citizens over to people it deems to be dangerous terrorists? Then after the initial confusion the Chechens issued a clear denial. Russian civil rights campaigners and the Russian democratic forces who stand in opposition are making it quite clear that Mr Babitsky is obviously still in the custody of the FSB. There is a great deal still to be explained about this case.
This House must urge the Russian Government in no uncertain terms, firstly to launch an immediate inquiry into what has happened to Mr Babitsky and secondly to intervene in order to secure his release and ensure that press freedom and the rule of law are not compromised still further.
Madam President, despite the protests by the international press, we still do not know the fate of Mr Andrey Babitsky, the courageous Russian journalist who has worked intensively to ensure free and independent information on the ordeal of the civilian population of Chechnya and the destruction of the city of Grozny.
Among the contradictions in the accounts that have been given, there has also been an attempt to reassure international public opinion over Mr Babitsky' s fate, by confirming the theory that there was an exchange of prisoners with Chechen fighters which, inter alia, if this did actually take place, would constitute a breach of international law, which certainly does not provide for the involvement of civilians in such circumstances.
Nevertheless, we now have more precise information: we know that the acting Russian President himself, Mr Vladimir Putin, asked Russian special services to safeguard Andrey Babitsky' s life and freedom. This is an admission that confirms all our concerns and makes Parliament' s position on the case all the more appropriate, as it calls for a concurrent explanation of other cases of journalists who have disappeared in the Chechen region during the conflict and the safeguarding of media coverage of a conflict that has reached unacceptable levels of violence.
Moreover, we are asking the Russian authorities to provide immediate clarification of conditions in the so-called detention centres, and remind them that those responsible for any arbitrary detention, maltreatment or killing of civilians are laying themselves open to accusations of crimes against humanity.
We would ask the Council and the Commission for clear and prompt action and a political initiative which does not overlook the issue of human rights.
Mr President, in terms of human rights, there is of course a great deal amiss in Chechnya. We have received reports from human rights organisations saying that Russian soldiers killed and apparently even executed citizens - I am talking about old men and women - in Grozny. Citizens are believed to have been burnt alive in air-raid shelters. We insist that these violations of human rights are investigated. Despite the pledges made, violations in, for example, Alfanyurt have still not been investigated.
International government organisations and non-governmental organisations must be allowed access, and the Union' s general Council decided on 6 December 1999 to send representatives from the Member States to Ingushetia to study the humanitarian situation there. I am, to say the least, curious to know how they are getting on.
The fate of Andrey Babitsky, the correspondent in Grozny of Radio Liberty, who was arrested by Russian troops, is a dramatic example of Russian policy. It contravenes Article 3 of the Geneva Convention of 1949 and is a flagrant violation of the freedom of the press.
We want information from the Russian authorities as to Mr Babitsky' s whereabouts and his state of health.
Mr President, a journalist is on a fact-finding mission and this calls for freedom. Yet he is taken hostage and treated as a prisoner of war. The war in Chechnya, like any war, is a trail of horrors. The filtration camps are camps in which torture, rape and violations are perpetrated: we know that now. And just what is Mr CFSP doing? Russia is a permanent member of the UN Security Council and a full member of the Council of Europe and the OSCE, it has been invited to G7 and is a client of the IMF and the World Bank. What are we doing about it? I do not understand why the power centres of Europe are keeping quiet, letting things pass and, by working with the Russians as if nothing were amiss, giving its support to the government which is waging this war. I beg you to intervene.
Mr President, Commissioner, ladies and gentlemen, the tragic case of the courageous Russian journalist Andrey Babitsky illustrates once again the depth of the democratic crisis into which Russia has sunk. The entire Federation is allowing itself to be taken in by the war propaganda. A warlord has become President and he has even been described as a reformer in some western quarters. Journalists, on the other hand, who are simply going about their work in Russia, i.e. endeavouring to produce reports which are as objective as possible, are being treated like criminals. The Russian Government appears to have lost its fundamental understanding of what democracy is about and truth appears to have become a threat in its eyes.
I can only reiterate my appeal to the Council and the Commission to stick to the rules. It is simply not possible for a country to have normal economic relations with the EU if it does not recognise democratic principles.
Mr President, what sort of government hands over one of its own citizens to people whom it itself describes as 'terrorists' and 'bandits' ? Without any hesitation, the Russian Minister for Internal Affairs, Vladimir Rushailo, earlier this week confirmed the answer to this revealing question. The victim of this exchange is said to be the 35-year-old war correspondent of Radio Free Europe/Radio Liberty, Andrey Babitsky.
I am using the phrase 'is said to be' on purpose, because official Chechen sources are still denying that they would have exchanged Mr Babitsky for a number of Russian prisoners of war.
In the meantime, the highest Russian authorities are casting a veil of secrecy over the mysterious disappearance of this courageous journalist. For example, Acting President Vladimir Putin gave an assurance last Monday that he had ordered the country' s security services to bring the missing reporter back to Moscow safely. Russia' s new strong man, however, added a rather puzzling comment to this welcome declaration: 'As far as I am aware, Mr Babitsky already feels free.'
This distressing ambiguity on the part of the Kremlin is not really surprising. The facts are clear. Andrey Babitsky was an unwanted busybody in Mr Putin' s 'anti-terrorist' operation in Chechnya. Hence his disappearance of over one month. In any case, the Babitsky affair warrants one conclusion: the leaders in Moscow cannot possibly maintain that hostage-taking and trading in defenceless citizens is a specifically Chechen crime.
This resolution is already the fourth in a row within a short space of time in connection with the Chechen tragedy. Nor is it a mere luxury. Indeed, it is in line with some thirty Russian media bodies which yesterday distributed a special issue on Andrey Babitsky free of charge.
Cambodia
Mr President, Commissioner, it is because of my experience in the Balkans, when I was there on duty, that I call on you today to support the efforts of the Secretary-General of the United Nations to bring those responsible for the genocide in Cambodia to trial before an independent court under the aegis of the United Nations.
I do not think that reconciliation is possible after such murderous tragedies, unless those responsible for starting them are brought to trial and sentenced. Nor do I think that the people who were their victims can give them a fair trial. I became convinced of this in Sarajevo when I had to negotiate the periodic exchanges of prisoners which accompanied each successive ceasefire agreement, none of which unfortunately lasted, between the parties to the conflict.
Every time, just as the exchange was about to take place, we found men missing from the meticulously drawn up lists. Every time, when we asked why, the reply was the same, 'We cannot release him: he is a war criminal' .
In the emotion, pain and fury of the agreements, it was impossible to break the vicious circle of blood and vengeance. If we want to help the Cambodians with the task of reconciliation on which they have embarked, we need to try and sentence those responsible at the highest level and thus exonerate the simple underlings and all those who were willingly or forcibly dragged along behind them.
I expect Ta Mok and his main lieutenants to be tried and sentenced by the establishment of a tribunal whose impartiality is guaranteed by the United Nations. This will be the only way for the Cambodians to pardon those who simply followed them and to achieve lasting peace.
Mr President, it became known this week that two prominent Cambodian opposition papers have been threatened with closure because they are reported to have insulted the king and prime minister. These papers actively support the opposition politician, Mr Sam Rengie. Legal proceedings have been initiated against Sam Rengie himself in order to lift his parliamentary immunity so that he can be brought to trial for treason. In his millennium speech, he dared to raise the fact that it should become clear what the procedure would be for appointing the successor to King Sihanouk in the event of his death.
In March of last year, a member of Sam Rengie' s party was killed by a group of men in military uniform in the province of Kandal. In September, two members of the party were arrested because they were reported to have been involved in a rocket attack on the prime minister. This is notably the only party in Cambodia which has no military arm. In October, a member of parliament belonging to the same party was abducted by uniformed men and not released until the ransom was paid. The pattern of intimidation is clear.
There is more going on in Cambodia: prisoners are being tortured, the army and police are involved in the trade in women and children, and people are held on remand to an excessive degree. All this is happening on a daily basis. Even more serious is the government' s refusal to bring the leaders of the Khmer Rouge before an international tribunal.
It is true, the civil war in Cambodia is over and political tension has eased. The way in which the political opposition is now being treated, however, gives us cause for great concern and, if it carries on like this, it is bound to impact on the Union' s relations with Cambodia.
Mr President, there is a new doctrine taking shape in international law, according to which no country can treat its citizens or the people living within its territory in any way it likes, and the sovereignty of the state can no longer prevent outside intervention when there are gross violations of human rights, not even when the government is legally or even democratically elected. Living examples of this have been the Pinochet-Ugarten case, Kosovo and, in milder form in our own Union, the debate surrounding the government decision in Austria. This is what is at stake now in Cambodia unless the leaders of the previous oppressive regime are bought to justice. At the same time, the struggle against impunity is under threat. The situation should also remind us all that the ratification of the Treaty for an International Criminal Court has been shamefully slow.
. Mr President, we had an extremely useful debate on human rights yesterday. I am pleased that we have had this further opportunity to consider a number of areas in the world - Kosovo, Angola, Chechnya and Cambodia - where the protection of human rights has been a particularly severe challenge.
First of all, on Kosovo, the Commission fully shares the concerns expressed in these draft resolutions as regards general policy towards Kosovo, as regards the continuing ethnic violence and as regards the prisoners in Serb jails. Our efforts in Kosovo, as elsewhere in the wider region, are directed at short and medium-term recovery and long-term stabilisation. In particular we support the development of a free, democratic and multi-ethnic society. Our assistance programmes in the fields of democratisation and human rights should continue to build confidence in general and, in particular, to try to build confidence between the various communities. We have always condemned ethnic violence, no matter which ethnic group is the perpetrator or the victim. We consider it is unacceptable against Serb and Roma minorities as it was against the Kosovar Albanians in the past. We support the efforts of UNMIK, KFOR and the OSCE to establish a functioning civil administration and to ensure law and order. In this regard we strongly support the High Representative' s recent appeal to Member States to provide more police officers for the UN civil police mission in Kosovo. It was a point raised by several speakers in the debate.
I hope it will underline the importance, when we address the development of a Common Foreign and Security Policy, of looking at the non-military aspects of that policy as well as the military aspects. It is just as important to have headline goals for our policing and institution building as for a military capacity. We continue to be very concerned about the many civilians who are presently held in Serb prisons. I totally agree with the points put so passionately by the Mrs Pack, either before trial or following judgement. The plight of Kosovar Albanians who have been missing since the end of the war is particularly distressing. We call on everyone, within and outside Kosovo, to support these common aims, to support UNMIK and KFOR in their efforts to achieve them.
Turning briefly to Angola, we had again a number of knowledgeable speeches, especially from Mr Soares, with his unrivalled knowledge of the subject. The Commission believes strongly that press freedom and free speech will be crucial for progress with peace and reconciliation in Angola. It is a vital precondition for strengthening democratic institutions and civil society. An area of special concern is the harassment of journalists, including temporary detention of members of the so-called independent press. The European Union made a specific démarche on press freedom to the Angolan Ministry of Justice in November last year. We fully support the work of the UN through UNUA, given its specific responsibility to monitor the human rights situation in Angola. We are also committed to the Security Council' s sanctions against UNITA, including arms controls.
While maintaining emphasis on humanitarian needs, the Commission is preparing for a post-conflict phase in our financial support for Angola. An essential element will be support for democracy and human rights, including specific initiatives to strengthen democratic institutions and civil society. The European Union has condemned the use of anti-personnel landmines and we are supporting de-mining operations through an international NGO. The resolution I would love to have a debate on in Parliament one day is on demining, and particularly the importance of destroying the stocks of existing mines: stocks in the Ukraine, stocks in Moldova and stocks elsewhere. This is a subject which is not given sufficient attention.
On the question of the indigenous peoples in the US, I am sure that the resolution which was primarily addressed to the US authorities will have been noted by them. Our general policy however, is to recognise the inherent dignity and the unique contribution of indigenous people to the development and plurality of society, something we are looking at particularly keenly in the context of the northern dimension which we are trying to develop and which we are discussing with North America.
The Commission shares the growing concern about the missing Russian journalist, Mr Babitsky and the conditions for the independent media in Chechnya more generally. This issue comes on top of our deep worries about the plight of the civilian population in Chechnya, and I have heard Mr Posselt on this subject before. There are alarming reports of human rights violations. Of course, there has been disproportionate use of force in the present conflict.
The Commission delegation in Moscow participated in a European Union Troika démarche on the eleventh of this month. We underlined our serious concerns about freedom of the press and freedom of speech and we pressed the Russians to clarify the circumstances of Mr Babitsky' s detention in view of their obligations in the field of human rights. We await a proper response from the Russians. In the meantime, the conclusions of the General Affairs Council earlier this week have confirmed the message which I have given today. And we are ready to return to the issue at the EU-Russia Ministerial Troika in Lisbon on 2 March, if we need to do so.
Finally, on Cambodia and the Khmer Rouge: we strongly agree that senior Khmer Rouge leaders should be accountable for their crimes. I totally agree with the arguments that were put forward by Mr Morillon. We vigorously supported the Troika démarche to Foreign Minister Hor Namhong on 4 February this year. The European Union underlined its full support for the efforts of the United Nations on the need for a tribunal to prosecute former Khmer Rouge leaders. At the same time, we welcome the continued dialogue between the two parties. I am encouraged by the optimism of Kofi Annan, Secretary-General of the UN, on the chances of agreement on the proposed tribunal.
The Commission will continue to raise issues regarding the rule of law, democratic principles and human rights with Cambodian authorities through the EC-Cambodia Cooperation Agreement which entered into force on 1 November last year.
It has been useful to debate human rights twice in a couple of days. I hope we have other opportunities, but I hope we will have fewer examples of their abuse in the years ahead.
Thank you very much Commissioner Patten.
The debate is closed.
The vote will take place at 6.00 p.m.
Danube environmental disaster
The next item is the joint debate on the following motions for resolutions:
B5-0164/2000 by Mr Leinen on behalf of the Group of the Party of European Socialists,
B5-0167/2000 by Mr Maaten and Mrs Thors on behalf of the Group of the European Democrat and Reform Party,
B5-0168/2000 by Mr Oostlander and Mrs Grossetête on behalf of the Group of the European People' s Party (Christian Democrats) and the European Democrats,
B5-0173/2000 by Mr Papayannakis and Mr Sjöstedt on behalf of the Confederal Group of the European United Left/Nordic Green Left,
B5-0179/2000 by Mrs Schroedter and others on behalf of the Group of the Greens/European Free Alliance
on the environmental disaster caused by cyanide leaking from a Romanian goldmine into the Lepos, Somes, Tisza and Danube Rivers.
Mr President, ladies and gentlemen, the Tisza and Danube Rivers are currently experiencing an environmental disaster on a huge scale. Living organisms in these rivers have been destroyed over many hundreds of kilometres and the drinking water for thousands of people is under threat. The environmental disaster itself is bad enough but, to make matters worse, companies, politicians and the media in Romania have sought to deny and prevent news about this incident getting out. When I read that assertions are being made to the effect that this is a conspiracy on the part of their Hungarian neighbours, I realise that now is the time for the European Parliament to make it clear to Romania in no uncertain terms that this is not the way we want to behave towards each other in Europe, or how we want to solve problems. That is not how it works! One has to consider the problems, establish the causes and do everything possible to prevent them from recurring.
As I see it, two things have happened here: firstly an international company has been negligent. If this large vat of cyanide had only a flimsy protective covering then in no way does that accord with the environmental standards we have in Europe and other parts of the world. Secondly, there are major loopholes in the environmental protection legislation in a country that is in the process of applying to join the European Union.
Three things need to be done: the European Union must deliver technical and financial aid with all haste, so as to combat this contamination. This episode has shown that not only do we need rapid reaction forces in the military sense, we also need them for civil disasters. Secondly, we also need to assist the Romanians in drafting new environmental legislation and standards. Thirdly, we need a liability system for environmental damage. This case demonstrates that environmental protection is part of the acquis communautaire and is one of the conditions of entry to our European Union.
Mr President, we debated the framework directive on water this week, and the disaster in Romania has demonstrated once again how very seriously we need to take the protection of water. This disaster has raised a number of important issues which concern us as a European Union. We are delighted with the pledge that EU aid will be used to clean the rivers, and at least as important is the reinforcement of environmental awareness both in Romania and, more generally, in Central and Eastern Europe.
We therefore welcome Commissioner Wallström' s brief visit, for it can contribute to this awareness. After all, this is a candidate country we are talking about, and this disaster is in addition to the existing concern about whether all candidate countries will comply with the EU environmental rules in time.
The polluter ought to pay. I wonder whether the European Union can recoup this kind of cost from the environmental cowboys who appear in the so-called 'Wild East' , making use of the inadequate environmental legislation in place. I would be in favour of its doing so.
Mr President, Commissioner, there has been one ecological disaster after another and, unfortunately, they are all similar. Once again, there is cause for concern at the serious pollution affecting the fourth most important wetland in Europe. The delta of the Danube is in danger. As in Spain in April 1998, as in Brittany and the Vendée since last December, once again an exceptional natural site is under serious threat.
The European Parliament is constantly drawing attention in its resolutions to this sort of danger, which threatens our environment, upsets our ecosystem and again weakens our populations. This new disaster raises the problem of the integration of the environmental acquis communautaire in candidate countries. The authorities in these counties, which are still very frail from an environmental point of view, need to overcome numerous obstacles. First, they need to be able to prevent this type of discharge more efficiently by equipping the most critical industrial sites; then they need to have suitable technical means of curbing and containing this type of pollution and, finally, they need to be able to implement programmes to restore the most affected and the most sensitive sites.
Today, the banks and the waters of more than four rivers crossing four countries are polluted, which is why the European Union needs to concentrate its efforts and pressure on the urgent need for all candidate countries to come into line with Community environmental protection standards. But, over and above that, it is the technologies and the means used to prevent and deal quickly and efficiently with this type of disaster which are being called into question.
I hope that our future partners will demonstrate greater responsibility. The environment must be a priority area within the reunification of the European continent. It must form the basis for our partners' political will. Implementing high environmental standards will not only allow important industrial and technological sectors to develop, it will also have social and economic benefits and, at the same time, public health standards will improve.
The efforts already being made need to be stepped up. The European continent needs to demonstrate solidarity and responsibilities must be clearly defined on the basis of the 'polluter pays' principle.
Mr President, when the Doñana disaster occurred, the non-governmental organisation, the World Wide Fund for Nature, gave us a report on the number of reservoirs of this type in Europe. The number is huge. They are an ecological time bomb and affect the drinking water supply, ecological wealth and economic future of surrounding areas.
I visited Doñana after the spill and saw how agriculture, fishing and the lives of people in the surrounding area were enormously compromised. I therefore believe that the European Union must, to start with, carry out an analysis of the situation of these reservoirs and compile a precise record of the number of these in Europe. We must bring these reservoirs under Community law and the directives on waste and we must use the precautionary principle to ensure that this type of event does not happen again. If we do not, we will be permanently endangering the ecological wealth of our continent.
Mr President, this disaster at the mine in Romania affects a large hydrogeological area with rivers and watercourses in Romania, Hungary, Serbia and Bulgaria, The fact that 100 000 m3 of cyanide-poisoned water and large quantities of heavy metals have leaked out into the ecosystem is going to have appalling consequences for people in the area for a very long time to come, as well as for animal and plant life, agriculture, the tourist industry, biodiversity and the whole of the ecosystem. It is incomprehensible that an accident of this kind could have happened at all today. Is a substance as poisonous as cyanide really to be used in the mining industry and in the production of metals? The answer, of course, is an emphatic no. There must be no more manufacture or use of cyanide. I assume, therefore, that the EU will take the initiative and see to it that there is a total, worldwide ban on the manufacture and use of that substance. It has already been banned in most EU countries for a long time now. That an accident like this can happen at all is therefore an extremely shameful state of affairs.
I have been informed that the Commissioner for the Environment, Margot Wallström, has travelled from Strasbourg to Romania in order to see for herself, on the spot, what has happened. My Group assumes that Margot Wallström will promise to provide aid to those communities which have been affected: economic aid, support in terms of environmental expertise and help in connection with the massive cleaning-up operation which is required.
This highlights the need for something which we in the Group of the Greens/European Free Alliance have been demanding for an extremely long time, namely a rapid reaction force offering protection to civilians in the event of major environmental and industrial catastrophes of this type. It also sheds light upon the low level of environmental requirements in some of the applicant States. We must demand that there should be no exceptions which could jeopardise people' s health and the ecosystems.
Mr President, the Commission' s White Paper on environmental liability, which was put forward several days ago - on 9 February to be precise - cites the tanker accident that contaminated and poisoned the French coast
as the most recent incident in the series of environmental disasters caused by human beings.
Only a few days later we are able to add another terrible environmental disaster to the list. These episodes always spring from the same sources, namely inadequate technology and also maximisation of profit, which is evidently prized more highly than the well-being of the environment, and of course the health and well-being of human beings.
Someone has already mentioned, in this connection, how vital it is for the European Union to provide both technical and financial aid. However we must also make it clear to Romania that it cannot wriggle out of this, but must work hard at fulfilling the acquis communautaire. In addition, I believe it is imperative that we draft and implement a directive on comprehensive environmental liability within the European Union with all speed.
Mr President, I do not think we are in a position to throw stones at the Eastern European countries which have come knocking at the door of the European Union, because ecological disasters occur as much here, in the west, as they do in the east. For example, the overflow from the decanting basins at the gold mines in Salsigne, in France, have caused tremendous pollution and are a huge economic disaster even today.
We know full well that pollution and restoration costs run into billions. Who is going to pay? Which is why the environmental aspect, which is becoming a matter of urgency, must be taken into account in all development projects at all costs.
I too should like to ask the European Union to put its own house in order here, i.e. to call on Member States which still have gold mines to commission expert reports, so that we know just what the situation is. I am thinking in particular of the gold mines in French Guiana, where the workers, who are generally women, are exploited and work in absolutely deplorable health conditions.
. Let me associate myself, not least as a former Environment Minister, completely and without any reservation whatsoever, with the expressions of concern by honourable Members.
An objective assessment of the facts is not easy at this stage. But early reports suggest that the poisoning of the Lepos, Tisza, Somes and Danube Rivers is a very serious environmental tragedy. It has destroyed an entire ecosystem in a matter of days. No living organisms, from microbes to otters, have been spared. Several Members have set out what seems to have happened. We have all seen some of the consequences on our television screens. Some environmental experts have put the environmental consequences of this disaster, at least so far as damage to the ecosystem is concerned, on a par with Chernobyl. It has affected the peoples of three countries - Romania, Hungary and Yugoslavia. It is the Tisza, Hungary' s second river, perhaps its most beautiful and most loved by its people, that has borne the brunt. As with all such disasters it is the long-term consequences that are the most pernicious. Some estimates suggest that it could take up to five years to restock the river. There is a continuing threat to other wildlife from eating toxic fish.
We plainly have a responsibility to do everything we can, as rapidly as we can, to help cope with this catastrophe. That is certainly the view of my colleague, Commissioner Wallström, who I know would have wished to respond to this resolution in person today. The reason she cannot do so is because, as some honourable Members have pointed out, she is in Hungary and Romania to see for herself the extent of the damage and how best we can help the Hungarian and Romanian authorities to tackle the crisis.
We stand ready to do so. We contacted the Romanian Government and the International Commission for the Protection of the Danube River about the accident earlier this month to seek more information urgently. The Romanians have approached UNEF and OCHA, in Geneva, for an assessment of the damage in the Danube catchment area by an independent and international team of experts. We stand ready to assist in this assessment if there is a joint request from Hungary and Romania and if access to the sites for nationals of both countries can be guaranteed. That is obviously crucial. It is plainly essential to establish as rapidly as possible an accurate picture of the scope of the damage so that we can decide exactly how best to help tackle it. It is to that end that our efforts are now engaged.
There is also a need to clarify the legal responsibilities of the mining company and of the Romanian authorities. This is an important point, as several speakers have suggested. The polluter-pays principle is a cornerstone of European Union environmental policy. It is mirrored in the International Convention for the Protection and Sustainable Use of the Danube River and it should be applied in this case.
The European Union could not substitute itself for the mining company for any compensation payments due. The Union has mobilised some EUR 20 million over the past seven years to support protection of the Danube River basin. In the context of pre-accession aid to the region it may be possible to redirect some of the assistance we are giving under ISPAR and PHARE to tackle the most severe impact of this accident, as long as the polluter-pays principle is fully respected.
We will want, in the longer term, to see what lessons can be drawn from this disaster, above all to see how to prevent such disasters happening in the first place. The incident reinforces the case for a strengthening of European civil protection, along the lines suggested by President Prodi in his recent speech and as suggested by one or two Members today. But for now the priority is to cope with this crisis. As I have said, my colleague, Commissioner Wallström, is on the spot today. She will want to keep Parliament closely in touch with the action she proposes as a result of her visit.
This has been an appalling tragedy for Europe and Europe has to respond and do all it can to ensure that incidents as dreadful as this do not continue to blight our future.
The debate is closed.
We shall now proceed to the vote.
VOTE
Mr President, I abstained from voting on company restructuring because, after hoping that the Community would intervene on company restructuring, I would like to specifically remind the House that it is indeed true that a thousand people have been left jobless, deprived of the chance to continue working but, if the States had not delayed the official pensionable age - of at least 200 000 people in Italy, who are therefore continuing to work and who would otherwise have freed up 200 000 jobs if the laws which delayed their pensionable age by five years had not intervened - we would not now be looking at a figure of one thousand people unemployed: there would now be a thousand employed workers, albeit in another firm, but they would nevertheless have had a job.
. (FR) The only reason we voted for the PSE-Verts/ALE-GUE/NGL compromise motion for a resolution is because this resolution allowed us to condemn the decision by the Goodyear-Dunlop management to close its factory in Italy.
However, the measures set out in this resolution are derisory in terms of combating the policy of the major industrial groups which are shedding jobs and exacerbating unemployment. Moreover, it is all just words, because the Socialist governments, which are now in a majority in Europe, are just as incapable of taking action to prevent redundancies as right-wing governments.
The real problem is not finding a legal way of slightly complicating redundancy procedures, but banning them.
The only way of stopping the diabolical machine which produces capital gains on the one side and unemployment on the other is to ban redundancies in all large companies which are in profit, on pain of compulsory purchase, and to publish the accounts of large companies and subject them to the scrutiny of the workers and the general public.
Society must have the means of enforcing its own agenda on large companies and their owners. The first item on that agenda is the eradication of unemployment. The sums needed to create useful jobs in public services and finance the distribution of work among everyone, without cutting wages, must be taken from the profits of large companies. It is far more important for the majority of society than the waste involved in financial operations or the scandalous enrichment of a minority of large shareholders.
. (SV) I cannot support the present resolution because, in paragraph 8, an individual factory in Italy is singled out with the express wish that precisely this establishment should remain in place, while the current management is being advised to try to sell the factory to a European tyre manufacturer.
It is not the European Parliament' s business to express an opinion on which factories in the European Union' s 15 Member States are to remain in place and which are to be shut down; to expand their work forces or reduce them; stay in the same location or else move; be sold or not be sold; and, in the case of those which are to be sold, to comment on whether they are to be sold to companies within or outside Europe.
Ultimately, it is a question of different spheres of authority, where the European Parliament and its Members do not have any legal means of changing the current corporate decision or do not even have a particularly deep knowledge of the situation in the factory as it stands.
The Swedish Christian Democrats would emphasise the value of the European Union' s and the European Parliament' s concentrating on their basic tasks and not undermining the value of their actions in these areas by also acting in areas outside their jurisdiction.
Tourism and employment
The next item is the report (A5­0030/2000) by Mr Viceconte, on behalf of the Committee on Regional Policy, Transport and Tourism, on the communication from the Commission: 'Enhancing tourism' s potential for employment - follow-up to the conclusions and recommendations of the High Level Group on Tourism and Employment' [COM(1999)0205 - C5-0112/1999 - 1999/2115(COS)].
, rapporteur. (IT) Mr President, ladies and gentlemen, despite the European Union' s delay and indecision with regard to the introduction of a fully-fledged Community policy on tourism, increasing attention is being paid to tourism as a sector capable of generating new jobs.
One of the reasons for the Community' s interest is the structural flexibility of this sector of the employment market, which explains its attractiveness for women and young people, to whom it often offers their first experience of employment.
The importance of the tourist industry and its impact on employment - although everyone is now aware of this - is nevertheless based more on personal experience rather than on verifiable statistical data.
The fact that, due to the absence of sufficiently reliable and scientific statistical data, the tourist industry is in effect an unknown quantity has greatly limited the prospects of pursuing a consistent policy in this area and creating employment on a wider scale.
It would be appropriate, therefore, to begin by summarising the impact of tourism on the lives of Union citizens and the desirability, in both economic and social terms, of promoting the European tourist industry.
Firstly, I would remind you that the tourist industry is one of the infrastructures which any advanced society must have. Without it, institutions, business and the world of work could not function. Tourism must therefore be thought of as the whole range of goods and services required by individuals moving from their habitual place of residence and thus confers mobility, the characteristic feature of contemporary society. The term 'tourism' must no longer be solely perceived as synonymous with sun, sea and holidays, which has the effect of reducing the interest taken in the subject at institutional level.
Secondly, I would like to explode a myth, taking as a starting point an apparent paradox, which is clearly highlighted by Eurostat figures: the main international tourist countries are not those traditionally regarded as tourist destinations, but on the contrary the most advanced nations, whose quality of life is one of their main attractions and most heavily promoted features. Clearly, the importance of tourism for the economy of regions traditionally regarded as tourist destinations, southern regions for example, is very different, and should be studied carefully. It is an obvious truth, and one that is measurable by other economic and social indicators, that thanks to tourism, many Mediterranean regions have undergone a radical change for the better in their economic and social system and the way of life of their inhabitants, and achieved a drastic reduction in the numbers emigrating. Social growth has occurred only in those areas where the tourist market has given rise to the development of all the activities required to meet the needs of visiting tourists, thus creating an entire productive system. In such cases, there is a measurable increase in employment as a result of the growth in tourist numbers, thus establishing a virtuous circle of growth in the local economy.
This reminds us that tourism cannot be regarded as the poor countries' petroleum industry, because it requires huge investment in structures, infrastructures, entrepreneurship, professional expertise, social services and training; that the tourist industry is essential for the equilibrium of many regions as it provides a direct source of employment and a market for all local productive activities: agriculture, small firms in the industrial and craft sector, transport, services, retail sector, training, etc; that the development of the Community' s tourist industry is closely linked to its sustainability with regard to the Community objectives; that the varied geography and historical, cultural and environmental heritage must be protected and exploited.
In my opinion, the European Union can, in compliance with the principle of subsidiarity, supplement the action of the Member States and contribute to consolidating the potential of tourism by means of certain measures, such as the adoption of a specific legal basis for tourism policy in the Treaties; the adoption of mechanisms within the programmes and projects set up under its regional policies and other policies of the Union, with a view to promoting tourism in all its forms: rural, environmental, cultural, conference-based, spa-related and sports-related tourism, and also tourism focusing on senior citizens, research and training; the amendment of Directive 95/57/EC on the collection of statistical information in the field of tourism; the cofinancing of projects to set up new transport services and infrastructures; the cofinancing of pilot schemes involving benchmarking and the exchange of experiences.
These and other specific measures included in my report can, in my view, lend added value to the actions that the competent national and regional authorities should foster, in order to promote tourism and create new jobs, starting with the adoption of positive fiscal measures to assist small and medium-sized firms, particularly by reducing the burden of charges on labour.
Mr President, Commissioner, before I explain to you the position of the Committee on Women' s Rights and Equal Opportunities, I would like to share with you three basic factors which, in my opinion, determine the present and future of European tourism in an international environment.
In Europe today, the tourism market contributes 5.5% of the gross national product and occupies a rather significant proportion of the workforce, approximately 6%. Those figures are incomparably higher for some countries. To grasp the importance of tourism for some parts of Europe, it is worth pointing out that in my own country, Greece, a country that attracts tourists, over the past four decades, during which the farming population has clearly aged and the population is over-concentrated in the major urban centres, the only areas which have retained populations of low average age or to which young people have returned are ones where tourism has developed. It is therefore clear that besides being a matter of general economic interest for Europe, tourism is a priority for the economic and social participation of the European Union' s regions.
Another factor is that the world market is growing explosively. The forecast is for ten billion tourists in 2010, but unfortunately for Europe there is a reverse trend. Europe' s share of the increase is falling drastically each year to the benefit of Asia, the Far East and America. You see, the world tourism market is influenced every day and directly by the liberalisation of transport, its reduced cost, and competition from new centres of tourism outside Europe.
Furthermore, 90% of businesses active in tourism are small or medium-sized, the very enterprises which form the living cells of our social and economic tissue, which are called upon to tackle the new obstacles and respond positively to the challenges of this global development. As the rapporteur said, this becomes particularly important when tourism is appreciated as a unitary productive system because of its ability to absorb large quantities of agricultural and industrial products, services and transport and to create a significant amount of added value. Here, then, I want to point out that international competition is tough and, if we are to overcome it positively, we must together envision and share a long-term strategy.
We must take very serious note of the need to upgrade the human resources engaged in tourism, so that tourism will be able to respond to the new technological challenges of our age. Today, nobody can ignore the fact that new digital technologies and systems, with Internet at the sharp end, mobile telephones and digital television, are bringing about radical changes in tourism as a whole and its respective structures and operational models.
The introduction of these new technologies is not a threat, but a new opportunity for our tourism because it offers the potential to provide new and innovative tourism products and services, which our tourism needs for an ever-lengthening tourism season, so that it can attract new customers and offer new and alternative forms of tourism. The new technologies also make it possible to open new markets in traditionally undervalued, non tourist areas, which could develop to become centres of tourism and attract substantial investments. To this new labour market there must be a response in the programmes of tourism schools and training programmes for company staff, including programmes for training the unemployed and their re-introduction to work.
The Committee on Women' s Rights paid particular attention to the issue of education, because according to official figures women account for 53% of those engaged in tourism services, and in parallel, they form a majority among the working people most easily affected by social and economic change. We must not forget that people working in tourism, especially women, encounter particular problems such as seasonal work, the need to renew contracts from one year to the next, social protection, lack of interest in continuing education, and reduced possibilities for development. We therefore ask the European Commission for special measures and to adopt the principle of equal opportunities in all tourism programmes and programmes for company development.
Mr President, Commissioner, ladies and gentlemen, we are debating the employment potential of the tourist industry today, which the Commission appears at last to have recognised. It is important, long overdue, and in fact still does not go far enough.
I cannot shake off the feeling that we have been going round in circles for years. Things are certain to be different in future, with the new Commission, although I could have hoped for a little more enthusiasm on the part of the competent Commissioner. I have been personally involved in tourism competence discussions for Europe since the beginning of the 90s. Time after time it was a roller-coaster ride of glimmers of hope one minute - as occurred at the Council for tourism and employment in 1997- and disappointments the next - the Council and Commission' s dismissive attitude towards including a tourism article in the Treaty for example.
Many of the things the Commission offers in its communication by way of follow-up measures to the assessments and recommendations produced by the High level Group for tourism and employment, are not new, for the European Parliament has been making the same demands for years now. It is just a shame that expert opinions count for more than the views of the Members of this Parliament. Particularly when we bear in mind the current, underlying attitude towards Europe prevalent amongst the citizens of the EU Member States, and the lack of a sense of European identity felt by our people, as Vaclav Havel pointed out most forcibly yesterday, employment potential is only one side of the tourism coin. The other side is the potential it has to help build a European sense of identity, which is so important to Europe' s continued existence. We are still awaiting a communication from the Commission on this.
Yes, we must watch out - Europe faces fierce competition. Whilst we have experienced a 10% drop in our world-wide market share over the last few years, south-east Asia, Australia and New Zealand in particular are experiencing a travel boom.
Of the 120 million new jobs that are expected to be created worldwide, the World Travel and Tourism Council only expects 2% of them to be in Europe.
Is that not an alarming thought? For tourism does not just have an important economic role to play, it also contributes towards international understanding. Any one that truly gets to know and understand the countries and people of Europe from personal travel experiences is simply not going to turn to nationalism at a later stage. All forms of tourism help to build mutual trust and gradually break down prejudice, arrogance, mistrust and scepticism. They increase people' s willingness to accept one another and counteract what appears to be a decline in tolerance in people' s dealings with one another.
That is precisely why it is in our own interests, whilst adhering strictly to the principle of subsidiarity, to stimulate, coordinate and promote tourism, and to do so by creating optimum framework conditions and using a reliable database.
I would like to congratulate the rapporteur on his excellent report, which I unreservedly endorse. Let us hope that it is not just a paper exercise, as was the case before.
Mr President, I would like to begin with some words of optimism, which came to us in the form of the High-Level Group communication of October 1998, the first page of which said that by the end of the next decade, it would be possible to create between 2 200 000 e 3 300 000 new jobs in tourism activities in the Union. In addition, it said that this would only happen if the right conditions were created.
The Commission and Parliament are called upon to answer two questions: what are the right conditions and what is the role of the European Union on this? The Commission and Parliament can help us understand, in the first place, exactly what we are dealing with, because even the term 'tourism' , as was, moreover, pointed out in the Viceconte report, is still an ambiguous term, a kind of variable that depends on latitude, climate, a range of opportunities, and a series of background factors; it can be synonymous with holidays or it can be a true area of production, income, wealth and employment.
There is a shortage of facts: we have no information on the economic impact, which still remains a complete mystery. We have criteria for the gathering and interpretation of statistics which are totally at odds with each other, despite what was said in a 1995 directive by the Commission and Parliament. With the aim of working out a strategy, it is vital to have a reading of these facts which harmonious and as strict as possible, so that we truly make tourism capable of creating jobs. This does not follow automatically: often in the past a great deal of wealth has been accumulated thanks to the promotion of the tourist industry, without this being matched by an increase in employment.
There is no legal basis, and we feel that this is currently the major obstacle to any intervention in the tourism sector. A legal basis translates into the ability to formulate strategies, to coordinate and to programme, all vital factors for making European Union tourism competitive with other markets.
A legal basis would mean we would avoid having to draw on the Structural Funds, as was the case in the past, to obtain some loose change. Moreover, only minimal amounts were made available to us: we should bear in mind that the Commission communication indicated amounts totalling EUR 4 700 000 000 over the last five years, which corresponds to the cost of building 400 kilometres of motorway. There is no opportunity to send a strong message to the Member States: recognising the legal basis of tourism would allow the States to acknowledge one of the European Union' s competences which at the moment, is only exercised in fits and starts.
We fully endorse the Community measures which were recommended in the Commission communication: advantageous taxation, that is, fiscal measures that offer conditions that are truly competitive in this market to the production sector - 95% of which, I would point out, is made up of small and medium-sized businesses, which is equivalent to 2 million small and medium-sized businesses in the European tourism sector; it awards special attention to vocational qualifications in the European Union, and therefore to investing in training; finally, it undertakes to make the job market transparent. The tourism market is by definition a flexible market; we do not want this flexibility to be seen in a solely negative light, with seasonal work being misinterpreted as illegal work: remember that 50% of employment, especially in southern countries of the European Union, is done on the black economy.
We feel that the European Union and the Commission needs to make a strong commitment to sustainable tourism, which means having a strategy that is compatible with the environment, after the excesses of recent years when private wealth often did not correspond to high levels of employment. First and foremost, we need to compete in terms of quality.
Finally, we consider that tourism can, in addition to being a growth factor, be a factor for democracy, and in this regard we are asking the Commission for a clear, conscious commitment.
Mr President, there are three points I wish to address. The first is the inclusion of a legal base in the Treaty. This is something I favour, but currently as part of a minority in my own Group. We are all fully conscious of the importance of tourism, both to local economies and as a factor of European integration. The problem for some of us, however, is the lack of specification of the extent of the legal base and of just how it would relate to considerations of subsidiarity.
Second, there are similar issues related to the establishment of a multiannual programme for tourism. The resolution contains many excellent ideas for the promotion of different types of tourism and for its increasing professionalism. At the same time the Commission is currently concerned about confining itself to core tasks. The question has to be asked whether some of the activities suggested in the resolution might not put more pressure on its resources than is desirable.
Third, there are several references in the resolution to permanent employment. Of course the promotion of this is desirable and permanent employment need not necessarily mean full-time employment. But there will always be people who are looking for seasonal employment. Students are an obvious example. We have some concern that the resolution does not give enough consideration to them and to ways in which their interests could receive specific protection.
Thus, while complimenting Mr Viceconte on his report and finding a great deal in the resolution to commend, we shall be asking for a number of split votes to allow these concerns to be addressed.
Mr President, I too believe that tourism has a very important role to play, not just in our European regions, but throughout the world, because it is a great asset when it comes to economic and social development. But it is also a very vulnerable sector, as we recently saw with the oil slick. A flourishing tourist sector can be totally wiped out by an ecological disaster such as an oil slick. When it comes to tourism, we can no longer do what we like where we like.
There are huge reserves; certain zones, rural zones, so-called zones lagging behind but which still have unspoilt nature and untouched natural habitats, are listed as having good potential for what we call eco-tourism or green tourism. This could be developed and provide a large number of new jobs. But these regions need to take real account of positive and negative experiences in other tourist sectors.
We must not kill the goose that lays the golden egg of tourism. Tourism must be environmentally friendly if it is to continue to be an asset in the future. I can think of many mountain regions which are continually spoilt in order to develop a tourist sector. We have stopped counting the damage and destruction in natural habitats and mountain zones.
I should also like to refer to the darker side of tourism, the tourism exported from the Member States of the European Union. I am referring to sex tourism. I know that action is being taken against this so-called tourism elsewhere, but we must remember the European Union' s responsibility at this level. Under no circumstances can we, as responsible politicians, allow what is currently happening to continue, with young girls practically bought in the countries of the East and coming here to be abused on the cheap.
Finally, I should like to refer to the tourism which gives citizens contact with the outside world and democracy. I am thinking in particular of countries such as Cuba which are isolated but I know, because I have travelled there extensively, that the Cubans who come into contact with tourists can learn something of the outside world, obtain different information and pass on different information. For all these reasons, I think that reforming the Treaties would allow the huge tourist question, which is an important asset for the whole planet, to be properly integrated.
Mr President, ladies and gentlemen, Mr Viceconte' s report is a very good piece of work in my view and I would like to congratulate the rapporteur warmly on it.
He has succeeded in setting forth in a very lucid manner a field which is broad and difficult to pin down exactly; that of the economic, social, cultural, sporting and health-related activities in the sphere of tourism in all its many forms, taking into account the diverse requirements of the EU Member States. The difficulties attending dealings with the European dimension of tourism, and the support that the Council, the Commission and Parliament are required to provide, were clearly articulated.
What I consider to be particularly worthy of mention is the approach whereby we are to take our cue from the scale of the economic sector of tourism and its importance in employment terms in the EU, and deduce from this the need to create and apply a Community framework for activities.
Irrespective of the stalemate situation vis-à-vis the Council, the Commission should exploit the opportunities which also exist at present to develop elements of a European tourism policy. And these include the following: firstly, establishing strategic priorities for developing this sector; secondly, drawing up a list of criteria, which will make it possible for specific, tourism-related interests to be taken account of in the implementation phase of EU projects within the scope of the various programmes; and thirdly, seeking and establishing a suitable method for arriving at an interim solution for financing expenditure on coordination with Community measures in other policy areas - employment, the environment, structural funds, Community initiatives - until such time as a legal basis is adopted.
It is also absolutely vital for the Austrian Council Presidency' s compromise proposal concerning the adoption of a multi-annual framework programme to be put into practice as soon as possible. Of course this will mean that those Members of the Council who blocked its adoption will have to be urged in the strongest terms to think over their rejection of it and change their minds.
At the same time, the European Commission, as well as the Member States, could, and should, integrate the development of policy guidelines for the tourism sector into the drafting of a framework programme, or the two should be pursued in tandem. The Commission must make it its business to analyse the various national regulations and activities and extrapolate generalisations for the EU area on this basis. These can, and will, form a sound basis for the drafting of the EU framework conditions.
In view of its enormous employment potential, it is precisely the economically under-developed, or problem, regions of the EU that tourism will have an impact on in terms of stimulating local economic activity - agriculture, handicrafts, services, transport, trade, as well as education. In other words, it will be possible to set up regional economic cycles. It is extremely important, in this respect, to make the sustainability of measures and the protection of natural habitats in our environment our guiding principles. Small and medium-sized companies offering tourist services are perfectly suited to this, for they ensure that vacation and leisure facilities, health cure establishments and sporting activities are adapted in a harmonious manner to the natural environment.
Other aspects, such as the observation of non-discriminatory practices at the work place, which constitute a general principle to be applied in the implementation of Community policies, must be firmly established in the measures for supporting tourism in the various EU programmes. At the same time, special attention must be given to the specific issue of the high proportion of women employed, foreign and part-time workers, and appropriate assistance activities must be supported.
Experiences gained in the German Bundesland Brandenburg - where I come from, and which is one of the Objective 1 Regions of course - demonstrate that not only did targeted assistance for small tourist enterprises preserve or create jobs, it also enabled substantial progress to be made in the development of rural areas by promoting green tourism, for example taking conservation areas into account. And EU funds have also made a considerable contribution to this in the past.
Mr President, during the most recent meeting of the Committee on Regional Policy, Transport and Tourism, I was pleasantly surprised. The opinion of Mr Sánchez García, addressed to the Committee on Constitutional Affairs, contained a remark regarding the IGC. The draftsman of the opinion held the view that there was no need for a legal foundation for tourism in the Treaty. This was in contrast to the majority opinion held in the Committee on Regional Policy, Transport and Tourism. Having heard many Members who share the view expressed in the opinion, this was a real relief.
Unfortunately, his text has not survived the vote. It does, however, support my view that I am not, apparently, the only one who cannot agree with the majority opinion.
This brings me to the content of the report. An important aspect of the tourism industry is employment and potential employment. Especially in the southern Member States, the tourist industry is a major source of income. From this vantage point, there is every reason for the government to formulate stimulating measures and a stimulating policy.
The seasonal nature of tourism and the employment fluctuations that this entails also deserve attention.
I am surprised, however, at the fact that many want to achieve this by means of Community policy. This is not desirable, either from the point of view of tourism itself or the stimulation of employment. The discrepancies between the different regions can often be traced back to cultural or historical factors. Within these regions, a huge range of problems have their part to play. It is obvious that mainly local and regional - and, therefore, to a lesser extent national - authorities are best placed to assess the situation and draft appropriate policy. For this reason, I cannot therefore endorse the transfer of powers to European level.
In addition, employment policy in general is also a factor. Here too, the structure of the economy differs for each Member State, and the ways in which the current status has been achieved are diverse. It will not do for one type of policy, probably with many exceptions and adaptations, to be applied. This would mean that the EU would unjustly be removing tasks from Member States and that the Brussels bureaucracy would be intervening unnecessarily. It is preferable for Member States to take measures to stimulate employment themselves. Their expertise, is, of course, superior to that of the Commission. This is why I am very hesitant when it comes to formulating Community measures to promote employment. Even in the tourism industry.
It would really be a nuisance if Parliament were to attempt to achieve this unofficially by extending its powers.
Mr President, you will understand that we cannot assent to the present resolution as it stands.
First of all I should like to thank Mr Viceconte for all the work that he has done on this report. It is a very extensive report. We greatly welcome it, just as we welcomed the original report that it was based on, the report of the high-level working group which was set up by the European Commission. I hope that the Commission will not forget that. Having set it up, I hope the Commission actually makes use of it and therefore does not just allow it to sit around in the corridors and gather dust.
Tourism is basically small businesses and therefore a very fertile area for job creation. As has already been said in this debate, three million potential new jobs within the next ten years is something well worth going for.
Europe can no longer refuse to give the recognition - both political and in terms of policy-making - that the fastest growing sector of its economy deserves because of its economic and social position. We need a more dynamic vision based on tourism' s contribution to job creation. We must recognise a sector that is predominantly engaged in cross-border activity and therefore deserves a European policy with a stimulating, innovative and proactive approach to sustainable business development.
I know the Commissioner is very keen on information technology. He has convinced me of that. But his portfolio of information technology and tourism actually go very well together. There are several reasons why the tourism industry is an ideal test-bed, therefore, for integrating job creation strategies.
Let us look at some of these reasons. The importance to the economy of tourism and its growth potential is obviously one. Various sectors of the population are employed by the tourism industry, particularly the more vulnerable groups, such as young people, women and the unskilled. I am not saying that we do not need to raise the skills within the sector - of course we do - but let us get the jobs established first.
The availability of unskilled, temporary and seasonal work is very important in some of the economic areas of the Community. Tourism contributes to regional development - in rural areas that are maybe trying to diversify - and tourism contributes to urban areas that aim to raise the profile of their own cultural heritage. If we take all these aspects together we have the potential of really doing something in Europe and maybe extending the tourism season by staggering holidays right across Europe.
We must not lose sight of the fact that with enlargement we have the potential to increase the number of visitors who come to Europe' s shores to see some of the traditional cultural heritage that has not been opened up to the world for quite a number of years - in fact, about forty years.
We are losing market share. I believe we have to do something to make ourselves more competitive. I hope you will help us.
Mr President, Commissioner, ladies and gentlemen, today we are addressing a very important sector that directly involves over 10 million jobs in the European Union and helps the more or less disadvantaged, island and remote areas to stand on their own feet. And of course, tourism creates more jobs and contributes to the stimulation of employment, especially among society' s more sensitive sections: women and young people. In view of all this, I think it is a serious contradiction that there is no European policy on tourism. The lack of any legal base makes it impossible to adopt measures relating to the sector. The occasional application of Article 308 - formerly Article 235 - which requires unanimity, has prevented the adoption of a programme even of only EUR 8 million for five years and 15 Member States. The measures taken from time to time in the past have been fragmentary and therefore ineffective, and such provisions as have been made were dictated by parallel policies such as consumer protection, environmental policy, transport policy, taxation policy, etc., which very often are not only no help to tourism but on the contrary make it more difficult, since their introduction has usually entailed costs for the tourism industry without regard to its ability to bear them or its incentives to cope with them.
With sorrow, I stress that in the context of restructuring the Commission' s services, tourism is dealt with by a section, not even a directorate, within the Directorate-General for 'Enterprise' . But we must support our tourism! In our view, the axes which could create a basis for its support are: the addition of material capital for tourism in the new review which will also constitute a legal base for the sector, the framing of a Community tourism policy to support the sector without disturbing the operation of the tourism market, coordination of the tourism policy with other, parallel Community policies which affect it directly or indirectly, a study of the sector, and the adoption of medium and long-term measures to enhance the competitiveness of tourism as a product.
Mr President, Commissioner, since the issue of employment has been raised, I want to recall another issue which is also very serious, namely the bankruptcies among Tour Operators and their consequences mainly for hotels, which are small or medium enterprises lacking the necessary organisation and access to information that would indicate to them whether or not their contractual partners are trustworthy. Clearly it is impossible to adopt measures at the national level. In contrast, at European level it would be possible to look into measures for improving the relations between hotels and Tour Operators, for example a regulation of such relations, the promotion of a special bankruptcy fund, etc., in collaboration with representatives from the two branches.
In the past, the Commission had requested quantitative records of the losses incurred by companies because of such bankruptcies, so that it could form an opinion, and asked the European confederations of hotel-and-restaurant owners and tourist agencies, HOTREC and ECTAA, to work out and draw up a regulation to govern the relations between them. Since then, however, there has been no progress.
There must therefore be measures to improve the quality and competitiveness of Europe' s tourism and, to the extent of the possible, safeguard the operation of companies. Such measures must also aim to promote rational use of natural and cultural assets and of the tourism infrastructure, so contributing to the balanced and sustainable development of tourism.
I will end by congratulating Mr Viceconte and, as one who comes from Crete, a tourist area, I ask that we should always view tourism not only in terms of pleasant holidays but as a primary job creator in a Europe which needs those jobs.
Mr President, Commissioner, the new attitude adopted recently by the Commission on this important economic activity is striking to those of us who, in recent years, have kept an eye on tourism and its place in the Community framework.
We all know that this change of heart is basically due to the close cause-effect relationship between tourism and employment. It is also due to the recognition by the European Union, since the 1997 conference on these issues, of the enormous potential, represented by tourism, for employment.
In this respect the Commission communication before us today is opportune, as is the report by Mr Viceconte whom I congratulate. This report contains 34 conclusions, including 15 calls to the Commission to adopt specific measures and actions without forgetting the environmental dimension and cultural protection, particularly in outermost and island regions. It also contains four calls to the Member States which highlight the need to coordinate actions with the regional authorities and the establishment of measures favourable to tourist-oriented SMEs, particularly in the tax sector and in access to financial instruments. These would encourage the growth of employment in sectors which use labour intensively, such as the tourist sector.
Finally, once this legal basis to which many of us aspire has been established so that a common tourism policy can be developed, we must be realistic and prepare a strategy on tourism and its relationship with employment, as proposed by the Commission with the support of this House. In this strategy, young people and women, training and quality and the new information society must receive preferential attention.
Mr President, Commissioner, I should like to start by thanking Mr Viceconte for his report, which has drawn our attention to a sector which is all too often underestimated. Tourism is a social, economic and cultural phenomenon which affects most European citizens, either as the recipients or the providers of a wide variety of services. Every year, nearly 200 million Europeans leave their homes for a short time in order to travel, usually to other countries in Europe. Moreover, Europe is still the main destination for tourists from third countries, even though it faces increasingly stiff competition and an increasingly diversified and attractive range of products.
Since the Treaties contain no specific legal basis for a real Community tourism policy, the European Union must help to improve and encourage cooperation in this sector, in accordance with the principle of subsidiarity, in order to take practical advantage of the potential which tourism offers in terms of employment. Vocational training and a mobile workforce are important tools in the strategy to fight unemployment in Europe especially, as far as tourist service providers are concerned, in meeting multicultural demands and ensuring that services are tailored to customers.
Employment in the tourism sector is often highly seasonal and precarious, thereby hampering its sustainable development. It is therefore even more urgent that we acquire and disseminate managerial and technological skills in order to promote new means of production and a supply of tourism which reflects market developments as closely as possible. As the report notes, the adoption by the Member States of tax incentives for SMEs in order to reduce labour costs would be an excellent way of promoting growth in employment in labour-intensive sectors and, consequently, in the tourism sector.
This sector of activity is also a deciding factor in the economic and social development of less favoured regions, especially the most remote and island regions, which have undisputed assets in this area. Let us not forget that, in the most remote regions, tourism is the most important industry in terms of income. The income and employment generated by tourism help enormously in reducing imbalances and encouraging their economies to converge with the average rate of growth in the Community. In addition, tourism can promote a certain cultural and economic rapprochement, insofar as it makes us more aware of other European cultures and thus helps respect for European ways of life to develop.
It goes without saying, therefore, that tourism, developed rationally in the long term, should represent a sustainable source of income for local economies, while safeguarding and enhancing the value of the rural, cultural, historical and environmental heritage. I should like to close by stressing the essential role which the European Union should play in promoting new forms of tourism in new places which will allow continental Europeans to discover the most far-flung destinations in Europe, namely the most remote regions.
Mr President, we are having a major debate on a text of very little substance. The basic document is really no more than a Commission communication which embraces the conclusions and recommendations of a high level group on tourism and employment. Not only is there very little substance but this is also a rather old document dating from 28 April 1999 which therefore makes it nearly a year old.
This document stems from the previous Commission. It is undoubtedly the result of work carried out by Commissioner Papoutsis throughout his term of office and which culminated in the Luxembourg summit and his failed Philoxenia programme.
I believe this is the first debate in this House with the new Commission and a new Commissioner, Mr Liikanen, who is of course listening very closely to what we are discussing.
I would take this opportunity to ask him a couple of questions directly. Firstly, the governments made a commitment at the Maastricht Conference of 1992 to include a legal basis for this issue in the Treaties. This commitment was not fulfilled in the Treaty of Amsterdam of 1997 and is therefore outstanding. Yet there is a Council resolution from last June on tourism and employment. What expectations does the Commissioner have that the new Intergovernmental Conference which is starting will include this aspect?
My second question is much more direct and perhaps more awkward. Bearing in mind the failed efforts of the last decade, as highlighted by Mr Koch, does Commissioner Liikanen believe that he can do something during his term of office to ensure that the Community dimension of tourism becomes a proper policy, given the importance that all the previous speakers have given to tourism in terms of employment? Will the Commission present new initiatives in order to see whether, through the constant efforts of the Commission and Parliament, we can gradually convince the Council to do something on this issue?
Mr President, Commissioner, first of all I would like to congratulate the rapporteur, Mr Viceconte, who spoke at such length on the tangible possibility, for the fifteen Member States of the Union, of creating jobs by way of a sensible policy, a sensible European Union initiative in this field.
This very afternoon we have had a debate on workers who suddenly find themselves unemployed. We now hope to be able to solve these problems.
Tourism is an activity that falls decidedly and fundamentally within the competence of the European Union. All the European States are known throughout the world for being tourist magnets envied by all, including the United States of America, which we spoke about this afternoon with regard to the native Americans.
I would like to stress one point in the Viceconte report which I welcome and particularly support, and which I would like the House and the Commission to reflect on before giving a favourable response. It regards tourism for senior citizens.
I usually see Commissioner Diamantopoulou desperately tearing her hair out, bit by bit, because the elderly live too long, leading to problems with pension payments. However, in this case, the fact that we are living longer means that there are more senior citizens. Unfortunately not all, but many of them travel the world to see its marvels and to discover and learn more about it: Italians want to see what the English are like, the Greeks want to see what the Turks are like and the French want to see their Italian cousins. Tourism brings the peoples of the fifteen States and of the entire world closer together, and of course, it leads to peace and understanding.
This kind of tourism, which is undertaken mainly by large numbers of senior citizens, is just as important. This type of tourism must be promoted and supported because it allows people to work in tourist destinations, not just during the summer when we go swimming in the sea, for example, but also during winter when we go to take the air.
Senior citizens are always on holiday, all year round, from 1 January through to 31 December because they do not work and do not have just one month off during the year. Unfortunately, this is not true of them all, but this is why I am calling on the Commission to follow up on the Viceconte report.
Mr President, Commissioner, ladies and gentlemen, on the one hand we have heard predictions to the effect that by the year 2007, tourism will have created an additional 1.84 million jobs. On the other hand, we are aware that in practically all developed countries there is a lack of manpower in the tourism sector, which cannot be completely overcome, even in times of high unemployment. This contradiction applies when we talk in terms of the tourism labour market having two sides to it. On the one hand, tourism provides jobs in regions where there is a severe shortage of other jobs in trade, industry and agriculture, or the number of jobs is declining; it offers employment opportunities to those population groups who cannot find work in other sectors on account of a lack of qualifications, or technical and global developments, and, in particular, tourism enables many young people to get a foot on the ladder of working life. As such, the tourism sector offers employment policy a ray of hope.
However, we can also see that there are many lamentable disadvantages to working in this sector: long working days and large amounts of overtime, work at weekends, on public holidays and during the holiday season, none of which are conducive to people spending quality time with their families. Add to this seasonal unemployment, physically demanding workloads on account of unhealthy working conditions and times of peak demand, and a lack of promotion prospects. We should focus exclusively on all the tensions at work here, leaving no stone unturned.
In my country, Austria, tourism and the leisure industry are of central importance to the national economy, contributing as they do to income and job security, as well as to the balance of payments. In 1998 alone, total income from tourism and leisure activities was 450 billion Schilling. The net product share of the overall sector was around 13%. I would therefore like to extend sincere thanks to all those who work in tourism, as well as all those who work to conserve nature, culture and recreational areas.
I would urge that we exploit the possibilities of working time arrangements with a view to shortening periods of unemployment, and that we undertake a subtly differentiated analysis of the labour market in the tourism sector. We need a European marketing strategy, bearing in mind the competition we face from other continents. In the course of our deliberations we must also analyse price structuring, as a result of which it is cheaper to fly to America these days than it is to fly from Vienna to Brussels. Training has been mentioned and a great deal else besides, but there is still a great deal to do if we are to provide a really firm basis for this growth industry and ensure that this is what it continues to be.
Mr President, nine million jobs today, twelve million in ten years. Tourism is a wellspring of jobs in Europe yet we still do not have reliable statistics enabling us to identify the different employment sectors. There are no far-sighted support measures and nor are we concentrating on small and medium-sized enterprises. Since we are a long way off having a knowledge-based strategy it is little wonder that that there is a lack of awareness of Community dimensions. I have never understood how certain Member States could boycott the Philoxenia programme when in fact this initiative is designed to unite tourism, environmental and cultural concerns. Hence I would like to ask Commissioner Liikanen if he intends to give this programme any chance at all.
Tourism simply does not feature in most national action plans for the transposition of our common European employment strategy. I was able to demonstrate that there is a great deal of potential here in my report on future jobs, which the European Parliament adopted here almost exactly a year ago. The Committee on Employment and Social Affairs expressly included elements of this paper in its position.
Tourism, history, education, sport, health, ecology and rural development produce considerable synergistic effects. By improving infrastructure measures, conserving our cultural heritage, nurturing regional traditions, and offering local products, it will be possible to enhance the appeal of even the most out-of-the-way regions.
Those who stand to benefit on the job creation front include tourist industry workers, marketing and software experts, environmental consultants and those in charge of target groups undertaking enquiries.
It is easier for jobseekers and those with fewer qualifications to find work in tourism. It is usually easier to combine a working and family life. Nevertheless, part-time and seasonal jobs carry with them the risk of unregulated and unsecured working conditions.
The dialogue with the two sides of industry, as well as with local authorities, must be stepped up. Therefore, whilst quantity of staff is important on the tourist industry front, so too is quality, which can be consolidated and enhanced by means of further vocational training. People can be trained in communication skills and creativity. Team spiritedness, a sense of responsibility and management know how can be achieved. Multilingualism and a capacity for empathy with foreign cultures will enable people to gain a better understanding of our Community. Which is why it is all the more important for us to create stable foundations for a European approach, whilst always upholding the principle of subsidiarity of course. In my view, this includes having certificates of qualifications, i.e. diplomas that are recognised by all Member States. We need to set the scene for this.
Therefore, there is a lot to be said for tourism as a driving force in employment and integration. More than any other sector, it is tourism that brings home to us the fact that, ultimately, the big, wide world is a global village.
. Mr President, I would first like to thank the rapporteur, Mr Viceconte and congratulate him on the report.
I think we all acknowledge the economic, social and environmental importance of tourism in today' s developed Europe and its great potential for growth and employment. I am glad to see that the Commission and Parliament are converging towards the same goal in this area.
Employment issues are at present the core concern regarding tourism. An essential condition in order to make good progress in the work in this respect is that the cooperation with Member States and the industry and with other partners be as fruitful as possible. This will determine the success of our work. Certainly the Commission will seek good coordination with national employment policies. This will also be important with a view to the special summit in March, where tourism is bound to be mentioned as a significant contributor to employment.
Coordination of Community tourism activities with other important issues such as regional policies, transport, employment, environment, culture and competition must strongly involve Member States and the tourism industry itself. As far as specific policies are concerned, I would like to pinpoint just one on which the draft resolution focuses - regional policy. The Commission guideline document for the new structural fund' s programming period has already identified tourism as one of the areas with particular potential for employment creation through competitive enterprises. The Commission expects Member States to put increased emphasis on tourism measures in their plans and programming.
Quality, sustainability, innovation are at the forefront of the Commission' s own policy and are priorities recognised by the Council of Ministers. Quality products in order to improve competitiveness, sustainability in order to protect resources and innovation in particular through the use of information technologies.
Regarding sustainability indicators, the European Environment Agency is already working with the Commission on the issue. I want to mention, as has already been mentioned by many speakers today, that tourism related to the natural and cultural heritage is expected to be the fastest expanding form of tourism in the EU during the next two decades. These possibilities should be fully exploited.
Mr Provan said that I often talk a lot about tourism and information technology. I am personally convinced that information and communication technologies will be a key competitiveness and innovation factor for European tourism. The travel and tourism sector is the front-runner in making use of ICT tools. This will dramatically change the way it operates. Marketing, reservation and transport are expected to be the areas of profoundest change and improvement. Use of ICT opens a completely new dimension in the context of travel and tourism. Direct business to consumer contact will supplement, and sometimes also reduce, the currently, nearly exclusive business to business relationship. It will give more and better choice to tourists and generate new and better tourist products.
For the Commission this requires that action in the tourism field must be tightly linked to measures promoting the take-up of information communication technology by the tourism industry, in particular by the innovation and innovative society technological programmes which are both within my competence. The new strategy outlined by the Commission communication on tourism and employment, and agreed by the Council, places the emphases on tourism gathering and disseminating information and good practice.
The implementation of the directive on statistics aims at improving the knowledge of market structures and trends in European tourism and its industry. Commission decisions have advanced the methodological approach. The report on the experience acquired in the work carried out under this directive is part of our work programme for the current year. More work on the social and economic impact of tourism is currently on-going with the international organisations, such as the World Tourism Organisation.
The European Community' s prime role is to ensure a framework which enables and encourages stakeholders and authorities at all levels to optimise and realise the tourism sector' s potential for growth and employment. Such a European strategy will be achieved through building on the commitment by Member States and the Commission to cooperate in a number of priority areas: exchange and dissemination of information, notably through new technologies; training in order to upgrade skills, quality of tourist products and sustainable development in tourism.
In the autumn the Commission will report back on the progress made in this respect. A report on the work to be undertaken, together with the Member States and the tourism industry should be available in about two years from now. Depending on the results of this work, a wider debate could then take place which might well be the starting-point for even more comprehensive policy initiatives.
Mr Medina Ortega asked me some very concrete questions. As regards the role of tourism policy in the communities concerned, we must understand that many policy sectors have a huge impact on the framework on tourism. It is not only the targeted, specific tourism actions which are important but the other horizontal actions in the field of transport. At the moment, the question of congestion of air and roads is the fundamental problem. In the area of environment, we are looking at ways to cooperate with Mrs Wallström; in the area of regional policy Mr Barnier is giving a lot of attention to this sector.
We need to have this streamlined approach on tourism which covers all the policies. I am sure that we will improve on that in the future when we have had a good high-level working group report, your support with your report here and also when the tourism sector is part of enterprise policy.
Why is it so important in that sector? It is because the key emphasis on the enterprise policy will be how to help to create new enterprises; how to make it easier for young people and women to create their own enterprises. That is where the potential is. If we can eliminate the obstacles to make it cheaper to create new enterprises, to facilitate the access to financing and to change the attitude of society to be more positive entrepreneurship, I am sure the tourism sector will be the first to benefit from this.
There is one problem that I hesitate to mention today as I am new in the sector. I have been working now in all industrial and service sectors, but when you look at the organisational structure in tourism it is almost impossible. It is very difficult for a Commissioner to try to work in an area where there are dozens of different organisations whose representativeness needs to be ascertained every time. To strengthen the role of tourism in Europe, the organisations should do what has happened in most economic sectors: seek better focus, better coordination and concentrated activities. Then we could have a solid dialogue in our everyday work. That is the real difficulty which we must overcome.
As far as the Treaty is concerned, the intergovernmental conference started this week so we do not know the results yet. I want to be very candid: I have not seen much enthusiasm about that conference or the proposal to enlarge the powers of the EU. Tourism is also in the list of subjects which do not figure as new areas of competence for the EU. We will see what happens but at the moment that seems to be the case.
Finally, the Commission welcomes the resolution which continues the line of the high-level group, the Commission communication on enhancing tourism' s potential for employment and the corresponding Council conclusions. The general agreement between both institutions in this field must not keep the Commission from following the most pragmatic approach in achieving our common objectives.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
(The sitting was closed at 7.40 p.m.)